Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

dated May 8, 2019

by and among

PATHFINDER BANCORP, INC.

and

THE PURCHASERS IDENTIFIED ON THE SIGNATURE PAGES HERETO

 



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 8,
2019, by and among Pathfinder Bancorp, Inc., a Maryland corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that number of (i) shares of voting common stock, par value $0.01 per share, of
the Company (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which shall be collectively referred to herein
as the “Common Shares”), (ii) shares of a newly-issued series of convertible
perpetual preferred stock, series B, par value $0.01 per share, of the Company
(the “Series B Preferred Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which shall be collectively referred to herein
as the “Series B Preferred Shares”) which shall be convertible into Common
Shares subject to the terms and conditions set forth in the Series B Preferred
Stock Articles Supplementary (as defined below) and, following the Shareholder
Approval (as defined below) and subject to the terms and conditions of the
Non-Voting Common Stock Articles Supplementary (as defined below), non-voting
common stock, par value $0.01 per share, of the Company (the “Non-Voting Common
Stock”), and (iii) warrants to purchase shares of Common Stock at an exercise
price equal to $14.25 per share to be issued by the Company to such Purchaser
pursuant to the Warrant Agreement (the “Warrants”), set forth below such
Purchaser’s name on the signature page of this Agreement. The Common Shares and
the Series B Preferred Shares shall be collectively referred herein to as the
“Shares.” The Common Stock and Non-Voting Common Stock into which the Series B
Preferred Stock and the Warrants are convertible are referred to herein as the
“Underlying Shares,” and the Underlying Shares, the Shares and the Warrants are
referred to herein, collectively, as the “Securities.” Any Purchaser that
proposes to acquire a number of Common Shares that would equal or exceed 10% of
the Company’s total Common Stock (or any other class of voting securities of the
Company) immediately following the closing of this offering (and with respect to
Castle Creek, after taking into account the shares of Common Stock acquired in
the Secondary Acquisition (as defined below)) shall instead acquire Common
Shares representing up to 9.9% of the total outstanding Common Stock (or other
class of voting securities of the Company, as applicable) immediately following
the offering and any shares acquired in excess of this amount shall be issued as
Series B Preferred Stock.

C. Substantially contemporaneously with the transactions contemplated by this
Agreement, Castle Creek (as defined below) intends to acquire 427,010 shares of
Common Stock in a secondary market transaction with an existing shareholder of
the Company (the “Secondary Acquisition”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Acquisition Transaction” means (i) a merger, reorganization, share exchange,
consolidation, business combination, recapitalization, dissolution, liquidation,
or similar transaction involving the Company or any of its Subsidiaries;
(ii) the issuance by the Company or any of its Subsidiaries of securities
representing twenty percent (20%) or more of its outstanding Voting Securities
(including upon the conversion, exercise or exchange of securities convertible
into or exercisable or exchangeable for such Voting Securities); or (iii) the
acquisition in any manner, directly or indirectly, of (x) twenty percent (20%)
or more of the outstanding Voting Securities of the Company or any of its
Subsidiaries (including through the acquisition of securities convertible into
or exercisable or exchangeable for such Voting Securities), (y) twenty percent
(20%) or more of the consolidated total assets of the Company and its
Subsidiaries, taken as a whole, or (z) one or more businesses or divisions that
constitute twenty percent (20%) or more of the revenues or net income of the
Company and its Subsidiaries, taken as a whole.

“Action” means any Proceeding or, to the Company’s Knowledge threatened
Proceeding, against the Company, any Subsidiary, or any of their respective
properties or any officer, director, or employee of the Company or any
Subsidiary acting in his or her capacity as an officer, director, or employee
before or by any Governmental Entity.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by, or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agency” has the meaning set forth in Section 3.1(oo).

“Agreement” has the meaning ascribed to such term in the Preamble.

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto, as amended as of the date hereof.

“Bank” means Pathfinder Bank, a commercial bank chartered by the New York State
Department of Financial Services and wholly owned Subsidiary of the Company.

“Bank Boards” has the meaning set forth in Section 4.22(a).

“Bank Regulatory Approvals” means that a Purchaser shall have received, in its
sole discretion, satisfactory feedback from the Federal Reserve and the NYSDFS
(which may be the absence of any communication from the Federal Reserve or the
NYSDFS) that it will not have “control” of the Company or the Bank for purposes
of the BHCA and applicable laws of the State of New York and that no notice is
required under the CIBC Act (or if such notice is required, it has been
submitted to the applicable Governmental Entity, and there has been no objection
by such Governmental Entity after the expiration or earlier termination of any
applicable waiting period), and Purchaser shall have submitted all other filings
with and received all other approvals required by applicable Governmental
Entities, in each case as necessary to permit Purchaser to hold up to
twenty-four point nine percent (24.9%) of any class of Voting Securities of the
Company.

“Benefit Plan” has the meaning set forth in Section 3.1(qq).

 

3



--------------------------------------------------------------------------------

“BHCA” has the meaning set forth in Section 3.1(b).

“BHCA Control” has the meaning set forth in Section 3.1(tt).

“Board” means the Board of Directors of the Company.

“Board Representative” has the meaning set forth in Section 4.22(a).

“Burdensome Condition” means any restriction or condition that a Purchaser
determines, in its reasonable good faith judgment, (i) would require the
ownership, capitalization, governance or operations of the Company and the Bank
following the Closing to deviate in any material respect from the ownership,
capitalization, governance or operations contemplated by any of the Transaction
Documents, (ii) would result in a materially burdensome regulatory condition
being imposed on the Company, the Bank, or such Purchaser or its Affiliates or
its investment advisers, (iii) would reduce the benefits of the transactions
contemplated hereby to such Purchaser to such a degree that such Purchaser would
not, in its reasonable judgment, have entered into this Agreement had such
condition or restriction been known to it on the date of this Agreement or
(iv) would require the disclosure of the identities or financial condition of
limited partners, shareholders, or non-managing members of such Purchaser or its
Affiliates or its investment advisers.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the State of New York are open for the general transaction of business.

“Buy-In” has the meaning set forth in Section 4.1(d).

“Buy-In Broker” has the meaning set forth in Section 4.1(d).

“Castle Creek” means Castle Creek Capital Partners VII, L.P. Castle Creek is
also a Purchaser as such term is used in this Agreement.

“Change in Control” means, with respect to the Company, the occurrence of any
one of the following events:

(1) any Person or “group” (other than the Purchasers and their Affiliates)
becomes a beneficial owner (as defined in Rules 13d-3 of the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the aggregate shares
of Common Stock;

(2) any Person or “group” (other than the Purchasers and their Affiliates)
becomes a beneficial owner (as defined in Rules 13d-3 of the Exchange Act),
directly or indirectly, of twenty-four point nine percent (24.9%) or more of the
aggregate shares of Common Stock, and in connection with such event, individuals
who, on the date of this Agreement, constitute the Board (the “Continuing
Directors”) or who, subsequent to the date of this Agreement become directors as
a result of being nominated for such office by approval of at least two-thirds
(2/3) of the Continuing Directors, cease for any reason to constitute at least a
majority of the Board;

(3) the consummation of a merger, consolidation, statutory share exchange, or
similar transaction that requires approval by the Company’s shareholders (a
“Business Combination”), unless immediately following such Business Combination
more than 50% of the total voting power of the corporation resulting from such
Business Combination (the “Surviving Corporation”), or, if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
(as defined in Rules 13d-3 of the Exchange Act) of 100% of the voting securities
eligible to elect directors of the Surviving Corporation, is represented by
Common Stock that was outstanding immediately before such Business Combination;

 

4



--------------------------------------------------------------------------------

(4) the shareholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all the Company’s assets; or

(5) the Company has entered into a definitive agreement, the consummation of
which would result in the occurrence of any of the events described in
clauses (1) through (4) of this definition above.

“CIBC Act” means the Change in Bank Control Act of 1978.

“Closing” means the closing of the purchase and sale of the Shares on the
Closing Date pursuant to this Agreement.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, including the regulations and
published interpretations thereunder.

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company” has the meaning set forth in the preamble.

“Company Counsel” means Luse Gorman, PC.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Financial Statements” has the meaning set forth in Section 3.1(g).

“Company Recommendation” has the meaning set forth in Section 4.23(a).

“Company Reports” has the meaning set forth in Section 3.1(jj).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge, after
reasonable inquiry, of the chief executive officer, chief operating officer or
chief financial officer.

“Continuing Directors” has the meaning set forth in Section 1.1.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise for
purposes of the BHCA or the CIBC Act.

“Covered Person” has the meaning set forth in Section 3.1(vv).

 

5



--------------------------------------------------------------------------------

“CRA” has the meaning set forth in Section 3.1(mm).

“Delaware Courts” has the meaning set forth in Section 6.8.

“Disclosure Materials” means the SEC Reports, this Agreement and the schedules
to this Agreement.

“Disqualification Event” has the meaning set forth in Section 3.1(vv).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(k).

“ERISA” has the meaning set forth in Section 3.1(qq).

“ERISA Affiliates” has the meaning set forth in Section 3.1(qq).

“ERISA Plan” has the meaning set forth in Section 3.1(qq).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exchange Cap” has the meaning set forth in Section 4.24.

“Exchange Cap Allocation” has the meaning set forth in Section 4.24.

“Existing Buyer” has the meaning set forth in Section 4.24.

“Expedited Issuance” has the meaning set forth in Section 4.21(f).

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“Future Bank” means any commercial bank that becomes a Subsidiary of the Company
at any time following the date hereof.

“GAAP” means U.S. generally accepted accounting principles as applied by the
Company.

“Governmental Entity” means any court, administrative agency, arbitrator, or
commission or other governmental or regulatory authority or instrumentality,
whether federal, state, local, or foreign, and any applicable industry
self-regulatory organization or securities exchange.

“Information” has the meaning set forth in Section 4.3(b).

“Insurer” has the meaning set forth in Section 3.1(oo).

“Intellectual Property” has the meaning set forth in Section 3.1(q).

“IRS” has the meaning set forth in Section 3.1(qq).

 

6



--------------------------------------------------------------------------------

“Law” means any federal, state, county, municipal or local ordinance, permit,
concession, grant, franchise, law, statute, code, rule or regulation or any
judgment, ruling, order, writ, injunction or decree promulgated by any
Governmental Entity.

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right, mortgage, deed of trust, pledge, conditional
sale agreement, restriction on transfer or other restrictions of any kind.

“Loan” has the meaning set forth in Section 3.1(oo).

“Loan Investor” has the meaning set forth in Section 3.1(oo).

“Losses” has the meaning set forth in Section 4.7(a).

“Material Adverse Effect” means any event, circumstance, change or occurrence
that has had or would reasonably be expected to have, individually or in the
aggregate, (i) a material and adverse effect on the legality, validity, or
enforceability of any Transaction Document, (ii) a material and adverse effect
on the operations, results of operations, assets, liabilities, properties,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) any adverse impact on the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document; provided, however, that clause (ii) shall not
include the impact of (A) changes, after the date hereof, in GAAP or regulatory
accounting principles generally applicable to banks, savings associations or
their holding companies, (B) changes, after the date hereof, in banking and
similar laws, rules and regulations or interpretations, applications or
implementation thereof by any applicable Governmental Authority, (C) actions or
omissions of the Company expressly required by the terms of this Agreement or
taken with the prior written consent of an affected Purchaser, (D) changes in
the market price or trading volumes of the Common Stock (but not the underlying
causes of such changes), (E) changes, after the date hereof, in general economic
conditions, including interest rates, affecting banks and bank holding companies
generally, (F) changes, after the date hereof, in global or national political
conditions, including, but not limited to, the outbreak or escalation of war or
acts of terrorism, (G) the effects of any action or omission taken by the
Company or the Bank with the prior written consent of Purchaser and (H) the
public disclosure of this Agreement or the transactions contemplated hereby;
except, with respect to clauses (A), (B), (E) and (F), to the extent that the
effect of such changes has a material and disproportionate impact on the Company
and its Subsidiaries, taken as a whole, relative to other similarly situated
banks and their holding companies generally.

“Material Contract” means any of the following agreements of the Company or any
of its Subsidiaries:

(1) any contract containing covenants that limit in any material respect the
ability of the Company or any of its Subsidiaries to compete in any line of
business or with any Person or which involve any material restriction of the
geographical area in which, or method by which or with whom, the Company or any
of its Subsidiaries may carry on its business (other than as may be required by
Law or applicable regulatory authorities), and any contract that could require
the disposition of any material assets or line of business of the Company or of
its Subsidiaries;

(2) any joint venture, partnership, strategic alliance, or other similar
contract (including any franchising agreement, but in any event excluding
introducing broker agreements), and any contract relating to the acquisition or
disposition of any material business or material assets (whether by merger, sale
of stock or assets, or otherwise), which acquisition or disposition is not yet
complete or where such contract contains continuing material obligations or
contains continuing indemnity obligations of the Company or any of its
Subsidiaries;

 

7



--------------------------------------------------------------------------------

(3) any real property lease and any other lease with annual rental payments
aggregating $100,000 or more;

(4) other than with respect to loans, any contract providing for, or reasonably
likely to result in, the receipt or expenditure of more than $250,000 on an
annual basis, including the payment or receipt of royalties or other amounts
calculated based upon revenues or income;

(5) any contract or arrangement under which the Company or any of its
Subsidiaries is licensed or otherwise permitted by a third party to use any
Intellectual Property that is material to its business (except for any
“shrinkwrap” or “click through” license agreements or other agreements for
software that is generally available to the public and has not been customized
for the Company or its Subsidiaries) or under which a third party is licensed or
otherwise permitted to use any Intellectual Property owned by the Company or any
of its Subsidiaries;

(6) any contract that by its terms limits the payment of dividends or other
distributions by the Company or any of its Subsidiaries;

(7) any standstill or similar agreement pursuant to which any party has agreed
not to acquire assets or securities of another person;

(8) any contract that would reasonably be expected to prevent, materially delay,
or materially impede the Company’s ability to consummate the transactions
contemplated by this Agreement and the other Transaction Documents;

(9) any contract providing for indemnification by the Company or any of its
Subsidiaries of any person, except for immaterial contracts entered into in the
ordinary course of business consistent with past practice;

(10) any contract that contains a put, call, or similar right pursuant to which
the Company or any of its Subsidiaries could be required to purchase or sell, as
applicable, any equity interests or assets that have a fair market value or
purchase price of more than $100,000; and

(11) any other contract or agreement which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(o).

“Minimum Ownership Interest” has the meaning set forth in Section 4.22(a).

“Money Laundering Laws” has the meaning set forth in Section 3.1(hh).

“New Securities” has the meaning set forth in Section 4.21(a).

“Non-Voting Common Stock” has the meaning set forth in the Recitals.

“Non-Voting Common Stock Articles Supplementary” has the meaning set forth in
Section 3.1(f).

 

8



--------------------------------------------------------------------------------

“NYSDFS” means the New York State Department of Financial Services.

“OFAC” has the meaning set forth in Section 3.1(gg).

“Offering” has the meaning set forth in Section 4.21(c).

“OREO Properties” has the meaning set forth in Section 3.1(k).

“Outside Date” means six (6) months after the date hereof.

“Pension Plan” has the meaning set forth in Section 3.1(qq).

“Percentage Interest” means, as to a Purchaser holding a class of Shares, its
interest in such class, determined by dividing the Shares of such class owned by
such Purchaser by the total number of Shares of such class then outstanding.

“Permitted Transferee” means with respect to any Purchaser, an Affiliate of such
Purchaser.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or Governmental Entity.

“Personally Identifiable Information” means any information that is publicly
available or is held or controlled by the Company or any of its Subsidiaries
that, alone or in combination with other information, can be used to identify an
individual or a specific device.

“Preferred Stock” has the meaning set forth in Section 3.1(g)(i).

“Principal Trading Market” means the NASDAQ Capital Market, or such other
Trading Market on which the Common Stock is primarily listed on and quoted for
trading.

“Pro Rata Share” means, for each Purchaser and any proposed issuance of any
class of Company Securities with respect to which each such Purchaser shall be
entitled to exercise his or her rights under Section 4.21, the fraction that
results from dividing (A) such Purchaser’s aggregate ownership of Company Common
Stock by (B) the total number of shares of Company Common Stock then outstanding
and owned by all Company stockholders (immediately before giving effect to such
issuance), calculated on a fully-diluted basis.

“Proceeding” means an action, claim, suit, investigation, or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

“Purchase Price” means an amount equal to $14.25 per Share.

“Purchased Shares” means the number of Shares to be purchased by each Purchaser
hereunder.

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.7(a).

 

9



--------------------------------------------------------------------------------

“Questionnaire” has the meaning set forth in Section 2.2(b)(iii).

“Registration Rights Agreement” has the meaning set forth in Section 2.2(a)(xi).

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agreement” has the meaning set forth in Section 3.1(ll).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Response Period” has the meaning set forth in Section 4.21(c).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” means reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve (12) months preceding the date
hereof.

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Series B Preferred Shares” has the meaning set forth in the Recitals.

“Series B Preferred Stock” has the meaning set forth in the Recitals.

“Series B Preferred Stock Articles Supplementary” has the meaning set forth in
Section 2.2(a)(x).

“Shareholder Approval” has the meaning set forth in Section 4.23(a).

“Shareholder Litigation” has the meaning set forth in Section 4.19.

“Shareholders’ Meeting” has the meaning set forth in Section 4.23(a).

“Shares” has the meaning set forth in the Recitals.

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Aggregate Purchase Price
(Subscription Amount).”

“Subsidiary” means any entity in which the Company or the Bank, directly or
indirectly, owns fifty percent (50%) or more of the outstanding capital stock or
otherwise has Control over such entity. For the avoidance of doubt, the
Subsidiaries of the Company include the Bank.

“Superior Proposal” has the meaning set forth in Section 4.18(f).

 

10



--------------------------------------------------------------------------------

“Surviving Corporation” has the meaning set forth in this Section 1.1.

“Takeover Law” has the meaning set forth in Section 3.1(aa).

“Tax” or “Taxes” mean (i) any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Entity and (ii) any liability in respect of any items described
in clause (i) above payable by reason of contract, assumption, transferee or
successor liability, operation of law, Treasury Regulations Section 1.1502-6(a)
(or any predecessor or successor thereof or analogous or similar provisions of
Law) or otherwise.

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to any Tax (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return or declaration of estimated Tax.

“Termination Fee” has the meaning set forth in Section 6.10(c)(i).

“Third Party Confidentiality Agreement” has the meaning set forth in
Section 4.18(b).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by OTC Markets Group, Inc. (including the
OTC Pink); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i) and (ii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, or the OTC Pink on which the Common Stock is listed or quoted for
trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, including the VCOC Letter Agreement, the Registration Rights
Agreement, the Series B Preferred Stock Articles Supplementary, the Non-Voting
Common Stock Articles Supplementary, the Warrant Agreement and any other
documents or agreements executed by the Company or the Purchasers in connection
with the transactions contemplated hereunder.

“Transfer” means, in respect of any Shares, property or other assets, any sale,
assignment, hypothecation, lien, encumbrance, transfer, distribution or other
disposition thereof or of a participation therein, or other conveyance of legal
or beneficial interest therein, including rights to vote and to receive
dividends or other income with respect thereto, or any short position in a
security or any other action or position otherwise reducing risk related to
ownership through hedging or other derivative instruments, whether voluntarily
or by operation of Law, or any agreement or commitment to do any of the
foregoing.

“Transfer Agent” means Computershare Trust Company, N.A. or any successor
transfer agent for the Company.

“Transferee” means any Person that is a transferee of all or a portion of a
Purchaser’s Shares.

“U.S. Sanctions Laws” has the meaning set forth in Section 3.2(o).

 

11



--------------------------------------------------------------------------------

“Underlying Shares” has the meaning set forth in the Recitals.

“Unsolicited Company Proposal” has the meaning set forth in Section 4.18(b).

“VCOC Letter Agreement” means the letter agreement in the form attached hereto
as Exhibit F, dated as of the Closing Date, between the Company and Castle
Creek.

“Voting Securities” means the capital stock of the Company that is then entitled
to vote generally in the election of directors of the Company.

“Warrant Agreement” means the agreement in the form attached as Exhibit H, dated
as of the Closing Date, between the Company and Castle Creek.

“Warrants” has the meaning set forth in the Recitals.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Closing.

(a) Purchase of Shares and Warrants. Subject to the terms and conditions set
forth in this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Shares and Warrants set forth below such Purchaser’s
name on the signature page of this Agreement at a per Share price equal to the
Purchase Price. For the avoidance of doubt, the Warrants set forth below such
Purchaser’s name shall be issued as consideration for the aggregate Purchase
Price paid by such Purchaser of such Shares.

(b) Closing. Unless this Agreement has been terminated pursuant to Section 6.10
and subject to the satisfaction (or waiver, as applicable) of the conditions set
forth in Article V and the delivery of the Company Deliverables and the
Purchaser Deliverables, the Closing of the purchase and sale of the Shares and
Warrants shall take place remotely by electronic transmission of closing
documents and signature pages on the Closing Date, or such other means and/or
date as the parties may mutually agree.

Section 2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser (unless otherwise indicated) the following (the
“Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) evidence of book entry of the Shares purchased by the Purchaser pursuant to
this Agreement, registered in the name of such Purchaser or its nominee;

(iii) a legal opinion of Company Counsel, dated as of the Closing Date and in
the form attached hereto as Exhibit C, executed by such counsel and addressed to
the Purchasers;

(iv) a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit D, dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, (b) certifying the current versions of the
Articles of Incorporation and bylaws, as amended, of the Company, (c) certifying
the fulfillment of the conditions specified in Section 5.1, and (d) certifying
as to the signatures and authority of persons signing the Transaction Documents
and related documents on behalf of the Company;

 

12



--------------------------------------------------------------------------------

(v) a certificate, dated as of the Closing Date and signed by of the President
and Chief Executive Officer or Chief Financial Officer of the Company, in the
form attached hereto as Exhibit E;

(vi) a Certificate of Good Standing of the Company from the Maryland Department
of Assessments and Taxation as of a recent date;

(vii) a certificate of the Federal Reserve Bank of New York to the effect that
the Company is a registered bank holding company under the BHCA;

(viii) a certificate of the NYSDFS as of a recent date evidencing the corporate
existence of the Bank;

(ix) a certificate of the FDIC to the effect that the Bank’s deposit accounts
are insured by the FDIC under the provisions of the Federal Deposit Insurance
Act;

(x) the Articles Supplementary to the Articles of Incorporation relating to the
Series B Preferred Stock filed with the Maryland Department of Assessments and
Taxation in the form attached hereto as Exhibit G (the “Series B Preferred Stock
Articles Supplementary”); and

(xi) with respect to Castle Creek, the VCOC Letter Agreement, the Warrant
Agreement and a registration rights agreement, substantially in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), each duly
executed by the Company and Castle Creek.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) in U.S. dollars and in immediately available funds, the amount indicated
below such Purchaser’s name on the applicable signature page hereto under the
heading “Aggregate Purchase Price” by wire transfer to the account provided by
the Company;

(iii) a fully completed and duly executed Accredited Investor Questionnaire (the
“Questionnaire”) reasonably satisfactory to the Company, in the form attached
hereto as Exhibit B; and

(iv) with respect to Castle Creek, the VCOC Letter, the Warrant Agreement and
the Registration Rights Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date, except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date and qualified as set forth on the applicable
section of the Disclosure Schedules attached to this Agreement, to each of the
Purchasers that:

 

13



--------------------------------------------------------------------------------

(a) Subsidiaries. The Company owns all of the outstanding shares of the Bank.
Except as set forth on Schedule 3.1(a), the Company has no other direct or
indirect Subsidiaries. The Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable (to the extent such concept is applicable to an
equity interest of a Subsidiary) and free of preemptive and similar rights to
subscribe for or purchase securities. Except in respect of the Company’s
Subsidiaries, the Company does not own beneficially, directly or indirectly,
more than five percent (5%) of any class of equity securities or similar
interests of any corporation, bank, business trust, association or similar
organization, and is not, directly or indirectly, a partner in any partnership
or party to any joint venture.

(b) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing, and in
good standing under the Laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws, or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not in the reasonable judgment of the
Company be expected to have a Material Adverse Effect. The Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956
(the “BHCA”). The Bank is the Company’s only Subsidiary banking institution. The
Bank’s deposit accounts are insured up to applicable limits by the FDIC, and all
premiums and assessments required to be paid in connection therewith have been
paid when due and no Proceeding for the termination of such insurance is pending
or, to the Company’s Knowledge, threatened. The Company and its Subsidiaries
have conducted their business in compliance with all applicable federal, state
and foreign Laws, orders, judgments, decrees, rules, regulations, and applicable
stock exchange requirements, including all Laws and regulations restricting
activities of bank holding companies and banking organizations, in all material
respects except as disclosed in Schedule 3.1(b).

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder, including, without limitation, to issue
the Securities in accordance with the terms hereof. The Company’s execution and
delivery of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Securities pursuant to this Agreement and the other
Transaction Documents) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, the Board, or the Company’s shareholders in connection therewith
other than in connection with the Required Approvals. Each of the Transaction
Documents has been (or upon delivery will have been) duly executed by the
Company and is, or when delivered in accordance with the terms hereof or
thereof, will (assuming due authorization, execution, and delivery thereof by
the other parties thereto) constitute the legal, valid, and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, or similar Laws relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application, (ii) as limited by Laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable Law. Except as set forth in Schedule
3.1(c), there are no shareholder agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
shareholders.

 

14



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery, and performance by the Company of the
Transaction Documents and the consummation by the Company of the transactions
contemplated hereby or thereby (including, without limitation, the issuance of
the Securities pursuant to this Agreement and the other Transaction Documents)
do not and will not, subject to receipt of the Required Approvals, (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s articles of
incorporation, bylaws, or otherwise result in a violation of the organizational
documents of the Company or any Subsidiary, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration, or cancellation (with or without notice,
lapse of time or both) of, any agreement, indenture or instrument to which the
Company or any Subsidiary is a party, or (iii) subject to the receipt of the
Required Approvals, conflict with or result in a violation of any Law, rule,
regulation, order, judgment, injunction, decree, or other restriction of any
court or Governmental Entity to which the Company is subject (including federal
and state securities Laws and regulations and the rules and regulations
thereunder, assuming, without investigation, the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not be, or would not reasonably be expected to be,
individually or in the aggregate, a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any
Governmental Entity or other Person in connection with the execution, delivery
and performance by the Company of the Transaction Documents (including, without
limitation, the issuance of the Shares, the Warrants and the Underlying Shares),
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by applicable state securities Laws, (iii) the
filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) the filing of any
applicable notices and/or applications to or the receipt of any applicable
consents or non-objections from the state or federal bank regulatory authorities
that govern the Company or the Bank, (v) the filing of the Series B Preferred
Stock Articles Supplementary to create the Series B Preferred Stock, (vi) the
Shareholder Approval regarding the authorization of the shares of Non-Voting
Common Stock to be issued on conversion of the Series B Preferred Stock,
(vii) the filing of the Non-Voting Common Stock Articles Supplementary to create
the Non-Voting Common Stock, (viii) the filing of any requisite notices to the
Principal Trading Market, if applicable, regarding the issuance and sale of the
Shares hereunder, and (ix) those that have been made or obtained prior to the
date of this Agreement (collectively, the “Required Approvals”). The Company is
unaware of any facts or circumstances relating to the Company or its
Subsidiaries that would be likely to prevent the Company from obtaining or
effecting any of the foregoing.

(f) Issuance of the Shares and Warrants. The issuance of the Shares and the
Warrants has been duly authorized and the Shares and the Warrants, when issued
and paid for in accordance with the terms of the Transaction Documents, will be
duly and validly issued, fully paid, and non-assessable and free and clear of
all Liens, other than restrictions on transfer imposed by applicable securities
Laws, restrictions contemplated by this Agreement and Liens, if any, created by
a Purchaser, and shall not be subject to preemptive or similar rights. The
issuance of the Underlying Shares has been duly authorized and the Underlying
Shares, if and when issued in accordance with the terms of the Articles of
Incorporation, the Articles Supplementary to the Articles of Incorporation in
the form attached hereto as Annex A to Exhibit G (the “Non-Voting Common Stock
Articles Supplementary”) and/or the Warrant Agreement, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer imposed by applicable securities Laws,
restrictions contemplated by this Agreement and Liens, if any, created by a
Purchaser, and shall not be subject to preemptive or similar rights. The
issuance of the

 

15



--------------------------------------------------------------------------------

shares of Non-Voting Common Stock into which the shares of Series B Preferred
Stock are convertible will, upon receipt of the Shareholder Approval and filing
of the Non-Voting Common Stock Articles Supplementary, have been duly authorized
and the shares of Non-Voting Common Stock into which the shares of Series B
Preferred Stock are convertible, if and when issued in accordance with the terms
of the Non-Voting Common Stock Articles Supplementary, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer imposed by applicable securities Laws,
restrictions contemplated by this Agreement and Liens, if any, created by the
Purchasers, and shall not be subject to preemptive or similar rights. Assuming
the accuracy of the representations and warranties of the Purchasers in this
Agreement, the Shares will be issued in compliance in all material respects with
all applicable federal and state securities Laws.

(g) Capitalization.

(i) The authorized capital stock of the Company consists of (1) 25,000,000
shares of Common Stock, par value $0.01 per share, and (2) 10,000,000 shares of
preferred stock, par value $0.01 per share (the “Preferred Stock”). As of the
date hereof, there are 4,387,244 shares of Common Stock issued and outstanding
and no shares of Preferred Stock issued and outstanding. No shares of Common
Stock are reserved for issuance except as disclosed in the SEC Reports. All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance in
all material respects with all applicable federal and state securities Laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
The shares of Series B Preferred Stock (upon filing of the Series B Preferred
Stock Articles Supplementary with the Department of Assessments and Taxation of
the State of Maryland) will be duly authorized by all necessary corporate
action. The shares of Common Stock (and, upon filing of the Non-Voting Common
Stock Articles Supplementary, the Non-Voting Common Stock) issuable upon the
conversion of the Series B Preferred Stock and/or exercise of the Warrants will
have been duly authorized by all necessary corporate action. The Company will
reserve, free of any preemptive or similar rights of shareholders of the
Company, a number of unissued shares of Common Stock and Non-Voting Common
Stock, sufficient to issue and deliver the Underlying Shares into which the
Series B Preferred Stock or Non-Voting Common Stock, as applicable, is
convertible under the Series B Preferred Stock Articles Supplementary and/or the
Non-Voting Common Stock Articles Supplementary, and/or subject to exercise under
the Warrants. No shares of the Company’s outstanding capital stock are subject
to preemptive rights or any other similar rights. Except as set forth in SEC
Reports, there are no outstanding options, warrants, scrip, rights to subscribe
to, calls, or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls, or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries. Except as set
forth on Schedule 3.1(g), there are no material outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is bound. Except for the
Registration Rights Agreement, if applicable, there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its securities under the Securities Act. Except as
disclosed in the SEC Reports, there are no outstanding securities or instruments
of the Company or any of its Subsidiaries that contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries. The
Company and its Subsidiaries do not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement. Neither
the Company nor any of its

 

16



--------------------------------------------------------------------------------

Subsidiaries has any liabilities or obligations required to be disclosed in the
Company Financial Statements but not so disclosed in the SEC Reports, which,
individually or in the aggregate, will be or would reasonably be expected to
have a Material Adverse Effect. There are no securities or instruments issued by
or to which the Company or any of its Subsidiaries is a party containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares pursuant to this Agreement and the other Transaction Documents.

(ii) Immediately following the Closing, (a) 4,694,221 shares of Common Stock,
and (b) 1,155,283 shares of Series B Preferred Stock will be issued and
outstanding.

(h) Company Financial Statements. The audited consolidated balance sheets of the
Company and its Subsidiaries as of December 31, 2018 and 2017 and the related
consolidated statements of operations, changes in shareholders’ equity and cash
flows for the two years ended December 31, 2018, together with the notes
thereto, and the unaudited consolidated balance sheets of the Company and its
Subsidiaries as of February 28, 2019 and the related consolidated statements of
operations, changes to shareholders’ equity and cash flows for the two
(2) months then ended (the “Company Financial Statements”) (1) have been
prepared from, and are in accordance with the books and records of the Company
and its Subsidiaries, (2) have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that the
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its Subsidiaries taken as a whole as of and for the dates thereof and the
results of operations, shareholders’ equity, and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate. The Company has made available to the Purchasers complete and
accurate copies of the Company Financial Statements (to the extent such Company
Financial Statements are not available on the Commission’s EDGAR system or any
successor thereto). There is no transaction, arrangement, or other relationship
between the Company (or any of its Subsidiaries) and an unconsolidated or other
off-balance sheet entity.

(i) Tax Matters. The Company and each of its Subsidiaries has (i) timely filed
all material foreign, U.S. federal, state and local Tax Returns that are or were
required to be filed, and all such Tax Returns are true, correct and complete in
all material respects, (ii) paid all material Taxes required to be paid by it
and any other material assessment, fine or penalty levied against it, whether or
not shown or determined to be due on such Tax Returns, other than any such
amounts (x) currently payable without penalty or interest, or (y) being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP; (iii) timely withheld,
collected or deposited as the case may be all material Taxes (determined both
individually and in the aggregate) required to be withheld, collected or
deposited by it, and to the extent required, have been paid to the relevant
taxing authority in accordance with applicable Law; and (iv) complied with all
applicable information reporting requirements in all material respects. Neither
the Company nor any Subsidiary (i) is subject to any outstanding audit,
assessment, dispute or claim concerning any material Tax liability of the
Company or any of its Subsidiaries either within the Company’s Knowledge or
claimed, pending or raised by an authority in writing; (ii) is a party to, bound
by or otherwise subject to any obligation under any Tax sharing or Tax indemnity
agreement or similar contract or arrangement (other than an agreement, similar
contract or arrangement to which only the Company and its Subsidiaries are
parties); (iii) has participated in a “listed transaction” within the meaning of
Treasury Regulation Section 1.6011- 4(b)(2); or (iv) has any liability for Taxes
of any Person arising from the application of Treasury Regulation
Section 1.1502-6 or any analogous provision of state, local or foreign Law, or
as a transferee or successor, by contract, or otherwise. No claim has been made
by a tax authority in a jurisdiction where the Company or any Subsidiary does
not pay Taxes or file Tax Returns asserting that the Company or any Subsidiary
is or may be subject to Taxes assessed by such jurisdiction. Neither the Company
nor any Subsidiary will be required to include any item of income in, or exclude
any item of deduction from, taxable income for any period (or any portion
thereof)

 

17



--------------------------------------------------------------------------------

ending after the Closing as a result of any: (1) installment sale or other open
transaction disposition made on or prior to the Closing; (2) prepaid amount
received on or prior to the Closing; (3) written and legally binding agreement
with a Governmental Entity relating to taxes for any taxable period ending on or
before the Closing; (4) change in method of accounting in any taxable period
ending on or before the Closing; or (5) election under Section 108(i) of the
Code.

(j) Material Changes. Since the date of the latest audited financial statements
included within the Company Financial Statements, and except as disclosed in
Schedule 3.1(j): (i) there have been no events, occurrences, or developments
that have had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (ii) the Company and its Subsidiaries
have not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses, and other liabilities incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in the Company Financial Statements pursuant to
GAAP, (iii) the Company and its Subsidiaries have not altered materially their
method of accounting or the manner in which they keep their accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its shareholders or purchased, redeemed, or made
any agreements to purchase or redeem any shares of its capital stock, (v) the
Company and its Subsidiaries have not issued any equity securities to any Person
except Common Stock issued pursuant to existing Company stock option or stock
purchase plans or executive and director arrangements disclosed in the SEC
Reports , (vi) there has not been any material change or amendment to, or any
waiver of any material right by the Company or any of its Subsidiaries under,
any Material Contract under which the Company or any of its Subsidiaries is
bound or subject, and (vii) to the Company’s Knowledge, there has not been a
material increase in the aggregate dollar amount of (A) the Bank’s nonperforming
loans (including nonaccrual loans and loans 90 days or more past due and still
accruing interest) or (B) the reserves or allowances established on and in
respect to the Company Financial Statements. Since the date(s) the Company
afforded the Purchasers (i) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares, and (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management, prospects, and any potential
transactions sufficient to enable it to evaluate its investment, there have been
no events, occurrences, or developments that have materially affected or would
reasonably be expected to materially affect, either individually or in the
aggregate, the information as presented to the Purchasers in connection with the
offering of the Shares.

(k) Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is or during the past three (3) years has been in violation of any Law of
any Governmental Entity relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) is or during the past three (3) years has been liable for any
off-site disposal or contamination pursuant to any Environmental Laws,
(iii) owns or operates, or has owned or operated during the past three
(3) years, any real property contaminated with any substance that is in
violation of any Environmental Laws or (iv) is or during the past three
(3) years has been subject to any claim relating to any Environmental Laws; in
each case, which violation, contamination, liability or claim has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim. Except as would not
result in a Material Adverse Effect, there are and during the past three
(3) years have been no circumstances or conditions (including the presence of
asbestos, underground storage tanks, lead products, polychlorinated biphenyls,
prior manufacturing operations, dry-cleaning or automotive services) involving
the Company or any of its Subsidiaries, or any currently or formerly owned or
operated property of the Company or any of its Subsidiaries, that could
reasonably be expected to result in any claim, liability, investigation, cost or
restriction against the Company or any of its Subsidiaries, or result in any
restriction on the ownership, use, or transfer of any property pursuant to any
Environmental Law, or adversely affect the value of any currently owned property
of the Company or any of its Subsidiaries. The immediately preceding
representation and warranty is qualified by the Company’s Knowledge with respect
to properties received by the Company through foreclosure (judicial or
non-judicial) or by deed in lieu of foreclosure (collectively, “OREO
Properties”).

 

18



--------------------------------------------------------------------------------

(l) Litigation. There is and during the past three (3) years has been no Action
pending or, to the Company’s Knowledge, threatened, which (i) adversely affects
or challenges the legality, validity, or enforceability of any of the
Transaction Documents, the issuance of Purchased Shares pursuant to this
Agreement and the other Transaction Documents, or the conversion of the shares
of Series B Preferred Stock into the Underlying Shares, or (ii) except as
disclosed in the SEC Reports, is reasonably likely to be material to the Company
or its Subsidiaries, individually or in the aggregate, if there were an
unfavorable decision. Neither the Company nor any Subsidiary, nor, to the
Company’s Knowledge, any director or officer thereof in their capacity as a
director or officer of the Company or any Subsidiary, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities Laws or a claim of breach of fiduciary duty nor is any Action,
to the Company’s Knowledge, currently threatened. There is no Action by the
Company or any Subsidiary pending or which the Company or any Subsidiary intends
to initiate (other than collection or similar claims in the ordinary course of
business). There has not been, and to the Company’s Knowledge there is not
pending or threatened, any investigation by the Commission involving the Company
or any current or former director or officer of the Company. The Commission has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act. There are and during the past three
(3) years has been no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any executive officers or directors of the Company in their
capacities as such, which individually or in the aggregate, would reasonably be
expected to be material to the Company or its Subsidiaries.

(m) Employment Matters. No labor dispute exists or, to the Company’s Knowledge,
is imminent with respect to any of the employees of the Company or any
Subsidiary that would have, or would reasonably be expected to have a Material
Adverse Effect.. None of the employees of the Company or any Subsidiary is a
member of a union that relates to such employee’s relationship with the Company
or any Subsidiary, and neither the Company nor any of its Subsidiaries is a
party to a collective bargaining agreement, and the Company and each Subsidiary
believes that its relationship with its employees is good. To the Company’s
Knowledge, there is no activity involving any of the employees of the Company or
any of its Subsidiaries seeking to certify a collective bargaining unit or
similar organization. To the Company’s Knowledge, no executive officer is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company and each of its Subsidiaries are and at all times have been in
compliance with all Laws and regulations relating to employment and employment
practices, immigration, terms and conditions of employment and wages and hours,
except where the failure to be in compliance would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
As of the date of this Agreement, no material employee has given notice to the
Company or any of its Subsidiaries of his or her intent to terminate his or her
employment or service relationship with the Company or any of its Subsidiaries.
The Company and its Subsidiaries are in material compliance with all Laws
concerning the classification of employees and independent contractors and have
properly classified all such individuals for purposes of participation in
employee benefit plans.

 

19



--------------------------------------------------------------------------------

(n) Compliance. Neither the Company nor any of its Subsidiaries (i) are in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) are in violation of any order of which the
Company has been made aware in writing of any court, arbitrator, or governmental
body having jurisdiction over the Company or its Subsidiaries or their
respective properties or assets, (iii) are in violation of, or in receipt of
written notice that it is in violation of, any statute, rule, regulation,
policy, guideline, or order of any Governmental Entity or self-regulatory
organization (including the Principal Trading Market), applicable to the Company
or any of its Subsidiaries, or which would have the effect of revoking or
limiting FDIC deposit insurance, except in each case as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
None of the Federal Reserve, the FDIC or the NYSDFS has issued any order or
taken any similar action preventing or suspending the issuance or sale of the
Purchased Shares to the Purchasers.

(o) Regulatory Permits. The Company and each of its Subsidiaries possess or have
applied for all required certificates, authorizations, consents, licenses,
franchises, variances, exceptions, orders, approvals and permits issued by the
appropriate Governmental Entities necessary to conduct their respective
business, except where the failure to possess such certificates, authorizations,
consents, or permits, individually or in the aggregate, has not had and would
not reasonably be expected to have individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of Proceedings relating to the
revocation or material adverse modification of any such Material Permits, and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.

(p) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens, except such as do not materially
affect the value of such property or do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries
provided, however, the foregoing representation and warranty is qualified as to
the Company’s knowledge with respect to OREO Properties. The Company and its
Subsidiaries make no representation or warranty with respect to the status of
title or Liens affecting OREO Properties. Any real property and facilities held
under lease by the Company and any of its Subsidiaries are held by them under
valid, subsisting, and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and facilities by the Company and its Subsidiaries. No notice of a
claim of default by any party to any lease entered into by the Company or any of
its Subsidiaries has been delivered to either the Company or any of its
Subsidiaries or is now pending, and there does not exist any event or
circumstance that with notice or passing of time, or both, would constitute a
default or excuse performance by any party thereto. None of the owned or leased
premises or properties of the Company or any of its Subsidiaries is subject to
any current or potential interests of third parties or other restrictions or
limitations that would impair or be inconsistent in any material respect with
the current use of such property by the Company or any of its Subsidiaries, as
the case may be.

(q) Intellectual Property; Data Security. The Company and its Subsidiaries own,
possess, license, or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, inventions, trade secrets, technology,
Internet domain names, know-how, and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be conducted free and clear of all
Liens and such Intellectual Property is valid, subsisting and enforceable, and

 

20



--------------------------------------------------------------------------------

is not subject to any outstanding order, judgment, decree or agreement adversely
affecting the Company’s or its Subsidiaries’ use of, or rights to, such
Intellectual Property, except where the failure to own, possess, license, or
have such rights would not have or reasonably be expected to have a Material
Adverse Effect. Except where such violations or infringements would not have or
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (i) other than with respect to licensed Intellectual
Property, there are no rights of third parties to any such Intellectual
Property, (ii) to the Company’s Knowledge, there is no infringement by third
parties of any such Intellectual Property, (iii) there is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding, or claim by others
challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property (other than licensed Intellectual Property in which case
to the Company’s Knowledge there is no such Proceeding by others pending or
threatened), (iv) there is and during the past three (3) years has been no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding, or
claim by others challenging the validity or scope of any such Intellectual
Property (other than licensed Intellectual Property in which case to the
Company’s Knowledge there is no such Proceeding by others pending or
threatened), and (v) there is and during the past three (3) years has been no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding, or
claim by others that the Company and/or any Subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret, or other proprietary
rights of others. Except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (A) the Company and
its Subsidiaries are and during the past three (3) years have been in compliance
with all applicable Laws related to data privacy and data security and (B) there
has been no material loss or theft of data or security breach or unauthorized
access or use relating to data (including Personally Identifiable Information)
in the possession, custody or control of the Company or any of its Subsidiaries.
(1) No claims have been asserted or, to the Company’s Knowledge, threatened in
writing against the Company or any of its Subsidiaries relating to data
security, privacy, or the storage, transfer, use or processing of data
(including Personally Identifiable Information), and (2) to the Company’s
Knowledge, the Company and its Subsidiaries are not and have never been the
subject of any audits, investigations or other inquiries or Proceedings relating
to data security, privacy, or the storage, transfer, use or processing of data
(including Personally Identifiable Information) from any Governmental Entity, in
the case of clause (1) or clause (2).

(r) Insurance. The Company and each of the Subsidiaries are, and following the
Closing Date will remain, insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
reasonably believes to be prudent and customary in the businesses and locations
in which and where the Company and its Subsidiaries are engaged. The Company and
its Subsidiaries have not been refused any insurance coverage sought or applied
for, and the Company and its Subsidiaries do not have any reason to believe that
they will not be able to renew their existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue their business at a cost that would not have,
individually or in the aggregate, a Material Adverse Effect. All premiums due
and payable under all such policies and bonds have been timely paid, and the
Company and its Subsidiaries are in material compliance with the terms of such
policies and bonds. Neither the Company nor any of its Subsidiaries has received
any notice of cancellation of any such insurance, nor, to the Company’s
Knowledge, will it or any Subsidiary be unable to renew their respective
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not be materially higher than their existing
insurance coverage. The Company (i) maintains directors’ and officers’ liability
insurance and fiduciary liability insurance with financially sound and reputable
insurance companies with benefits and levels of coverage as disclosed in
Schedule 3.1(r), (ii) has timely paid all premiums on such policies, and
(iii) there has been no lapse in coverage during the term of such policies.

(s) Transactions With Affiliates and Employees. Except as set forth in SEC
Reports, none of the Affiliates, officers or directors of the Company or any
Subsidiary and, to the Company’s Knowledge, none of the employees of the Company
or any Subsidiary, is presently a party to any transaction with the Company or
any Subsidiary or to a presently contemplated transaction (other than for
services as employees, officers, and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

21



--------------------------------------------------------------------------------

(t) Internal Control Over Financial Reporting. The Company and its Subsidiaries
maintain internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and have
disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company’s outside auditors and the audit committee of the
Board (A) any significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting that are reasonably
likely to adversely affect the Company’s ability to record, process, summarize,
and report financial information, and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. Since December 31, 2016,
(i) neither the Company nor any of its Subsidiaries nor, to the Company’s
Knowledge, any director, officer, employee, auditor, accountant or
representative of the Company or any of its Subsidiaries has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
of its Subsidiaries or their respective internal accounting controls, including
any material complaint, allegation, assertion or claim that the Company or any
of its Subsidiaries has engaged in questionable accounting or auditing
practices, and (ii) no attorney representing the Company or any of its
Subsidiaries, whether or not employed by the Company or any of its Subsidiaries,
has reported evidence of a violation of securities Laws, breach of fiduciary
duty or similar violation by the Company, its Subsidiaries or any of its
officers, directors, employees or agents to the Board or any committee thereof
or to any director or officer of the Company or any of its Subsidiaries.

(u) Certain Fees. Except as set forth in Schedule 3.1(u), no person or entity
will have, as a result of the transactions contemplated by this Agreement, any
valid right, interest, or claim against or upon the Company, any Subsidiary or
any Purchaser for any commission, fee, or other compensation pursuant to any
agreement, arrangement, or understanding entered into by or on behalf of the
Company or any Subsidiary.

(v) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Questionnaires, compliance by the Purchasers
with the offering and transfer restrictions and procedures described in this
Agreement, the accuracy of all information and certifications provided to the
Company by those Persons (other than the Company) subject to Rule 506(d) of
Regulation D regarding the absence of any disqualifying event or circumstances
described in Rule 506(d) concerning such Persons and the receipt of the Required
Approvals and the completion of all filings associated therewith, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents. The
issuance and sale of the Shares hereunder does not contravene the rules and
regulations of the Principal Trading Market.

(w) Registration Rights. Other than as set forth in the Registration Rights
Agreement, no Person has any right to cause the Company or any Subsidiary to
effect the registration under the Securities Act of any securities of the
Company or any Subsidiary.

(x) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares as contemplated hereby.

 

22



--------------------------------------------------------------------------------

(y) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and neither the Company nor any Subsidiary sponsors any person that is such an
investment company.

(z) Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor to
the Company’s Knowledge, any directors, officers, employees, agents, or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment, or other unlawful expenses
relating to foreign or domestic political activity, (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback, or other material unlawful payment to any foreign or domestic
government official or employee.

(aa) Application of Takeover Protections; Rights Agreements. The Company has not
adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of its Common Stock or a Change in Control
of the Company. The Company and the Board have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provision under the Articles of Incorporation or
other organizational documents or the Laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to Purchaser
solely as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Shares and any
Purchaser’s ownership of the Purchased Shares (each, a “Takeover Law”).

(bb) No Undisclosed Liabilities. There are no material liabilities or
obligations of the Company or any of the Subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable, or otherwise,
except for (i) liabilities appropriately reflected or reserved against in
accordance with GAAP in the Company’s audited balance sheet or that are
otherwise disclosed in the footnotes to the financial statements for the year
ended December 31, 2018, (ii) liabilities that would not be required to be
disclosed by the Company in its SEC Reports and (iii) liabilities that have
arisen in the ordinary and usual course of business and consistent with past
practice since December 31, 2018.

(cc) [Reserved].

(dd) Off Balance Sheet Arrangements. Except as disclosed on Schedule 3.1(cc),
there is no transaction, arrangement, or other relationship between the Company
(or any of its Subsidiaries) and an unconsolidated or other off-balance sheet
entity that is required to be disclosed by the Company in its Company Financial
Statements and is not so disclosed.

(ee) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that each Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by any Purchaser
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to such Purchaser’s purchase of the Shares.

 

23



--------------------------------------------------------------------------------

(ff) Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Purchased Shares.

(gg) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate, or Person acting
on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Purchased Shares towards any sales or operations in
Cuba, Iran, Syria, Sudan or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

(hh) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are, and have been conducted at all times, in compliance in all
material respects with the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder, and any related or similar
rules, regulations, or guidelines, issued, administered, or enforced by any
applicable Governmental Entity (collectively, the “Money Laundering Laws”), and
to the Company’s Knowledge, no action, suit, or proceeding by or before any
court or Governmental Entity, authority, or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or threatened.

(ii) No Additional Agreements. Except for the Warrant Agreement and the
Company’s stock options as disclosed in the SEC Reports, the Company has no
agreements or understandings (including, without limitation, side letters) with
any Person to purchase shares of Common Stock or Series B Preferred Stock on
terms more favorable to such Person than as set forth herein.

(jj) Reports, Registrations and Statements. Since January 1, 2016, the Company
and each Subsidiary have filed all material reports, registrations, documents,
filings, submissions and statements, together with any required amendments
thereto, that it was required to file with the Federal Reserve, the FDIC, the
NYSDFS and any other applicable federal or state securities or banking
authorities except as would not reasonably be expected to be material to the
Company or its Subsidiaries. All such reports and statements filed with any such
regulatory body or authority are collectively referred to herein as the “Company
Reports.” All such Company Reports were filed on a timely basis or the Company
or the applicable Subsidiary, as applicable, received a valid extension of such
time of filing and has filed any such Company Reports prior to the expiration of
any such extension except where the failure to file would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
As of their respective dates, the Company Reports complied in all material
respects with all the rules and regulations promulgated by the Federal Reserve,
the FDIC, the NYSDFS and any other applicable foreign, federal, or state
securities or banking authorities, as the case may be.

(kk) Regulatory Capitalization. As of March 31, 2019, the Bank was considered
“well capitalized” under the FDIC’s regulatory framework for prompt corrective
action (12 C.F.R. § 324.403(b)(1)).

 

24



--------------------------------------------------------------------------------

(ll) Agreements with Regulatory Agencies. Neither the Company nor any Subsidiary
is subject to any cease-and-desist or other similar order or enforcement action
issued by, or is a party to any written agreement, consent agreement, or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2016, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management, or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Subsidiary been advised in
writing since December 31, 2015 by any Governmental Entity that it intends to
issue, initiate, order, or request any such Regulatory Agreement.

(mm) Compliance with Certain Banking Regulations. To the Company’s Knowledge,
there are no facts or circumstances, and the Company has no reason to believe
that any facts or circumstances exist, that would cause the Bank (i) to be
deemed not to be in satisfactory compliance in all material respects with the
Community Reinvestment Act (“CRA”) and the regulations promulgated thereunder or
to be assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory,” (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, any order issued with respect to anti-money laundering by
OFAC, or any other anti-money laundering Law, (iii) to be deemed not to be in
satisfactory compliance, in any material respect, with the Home Mortgage
Disclosure Act, the Fair Housing Act, the Equal Credit Opportunity Act, the
Flood Disaster Protection Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the regulations promulgated thereunder, or (iv) to be deemed
not to be in satisfactory compliance, in any material respect, with all
applicable privacy of customer information requirements contained in any
applicable federal and state privacy Laws as well as the provisions of all
information security programs adopted by the Bank or the Company.

(nn) No General Solicitation or General Advertising. Neither the Company nor, to
the Company’s Knowledge, any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Shares pursuant to this Agreement and the other Transaction
Documents.

(oo) Loan Portfolio.

(i) Other than as may not be reasonably expected to have a Material Adverse
Effect, each of the Company and its Subsidiaries has complied with in all
material respects, and all documentation in connection with the origination,
processing, underwriting and credit approval of any loan, lease or other
extension of credit or commitment to extend credit (each, a “Loan”) originated,
purchased or serviced by the Company or any of its Subsidiaries satisfied in all
material respects, (A) all applicable Laws with respect to the origination,
insuring, purchase, sale, pooling, servicing, subservicing or filing of claims
in connection with Loans, including all Laws relating to real estate settlement
procedures, consumer credit protection, truth in lending Laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to Loans set forth in any contract or agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer, (D) the terms and
provisions of any mortgage or other collateral documents and other Loan
documents with respect to each Loan and (E) the underwriting guidelines and
other loan policies and procedures of the Company or its applicable Subsidiary;

 

25



--------------------------------------------------------------------------------

(ii) Other than as may not be reasonably expected to have a Material Adverse
Effect, no Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to Loans sold by the Company or
any of its Subsidiaries to a Loan Investor or Agency, or with respect to any
sale of Loan servicing rights to a Loan Investor, (B) imposed in writing
restrictions on the activities (including commitment authority) of the Company
or any of its Subsidiaries or (C) indicated in writing to the Company or any of
its Subsidiaries that it has terminated or intends to terminate its relationship
with the Company or any of its Subsidiaries for poor performance, poor Loan
quality or concern with respect to the Company’s or any of its Subsidiary’s
compliance with Laws; and

(iii) Except as disclosed on Schedule 3.1(mm), the characteristics of the loan
portfolio of the Company have not materially changed from the characteristics of
the loan portfolio of the Company as of December 31, 2018.

For purposes of this Section 3.1(oo): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Government National Mortgage Association, the Rural
Housing Service of the U.S. Department of Agriculture or any other Governmental
Entity with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to Loans originated, purchased or serviced by
the Company or any of its Subsidiaries or (ii) originate, purchase, or service
Loans, or otherwise promote lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any Loan originated, purchased or serviced by the Company
or any of its Subsidiaries or a security backed by or representing an interest
in any such Loan; and (C) “Insurer” means a person who insures or guarantees for
the benefit of the Loan holder all or any portion of the risk of loss upon
borrower default on any of the Loans originated, purchased or serviced by the
Company or any of its Subsidiaries, including the Federal Housing
Administration, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
Loans or the related collateral.

(pp) Risk Management Instruments. To the Company’s Knowledge, the Company and
the Subsidiaries have in place risk management policies and procedures
sufficient in scope and operation to protect against risks of the type and in
amounts reasonably expected to be incurred by companies of similar size and in
similar lines of business as the Company and the Subsidiaries. Except as would
not reasonably be expected to have a Material Adverse Effect, since January 1,
2016, all material derivative instruments, including, swaps, caps, floors, and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Subsidiaries, were entered into (1) only in
the ordinary course of business, (2) in accordance with prudent practices and in
all material respects with all applicable Laws, and (3) with counterparties
believed to be financially responsible at the time, and each of them constitutes
the valid and legally binding obligation of the Company or one of the
Subsidiaries, enforceable in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. Neither the Company nor the
Subsidiaries, nor, to the Company’s Knowledge, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.

(qq) Company Benefit Plans.

(i) “Benefit Plan” means all material employee benefit plans, programs,
agreements, contracts, policies, practices, or other arrangements providing
benefits to any current or former employee, officer, director or consultant of
the Company or any of its Subsidiaries or any beneficiary or dependent thereof
that is sponsored or maintained by the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries contributes or is obligated to
contribute or is party, whether or not written,

 

26



--------------------------------------------------------------------------------

including any material “employee welfare benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
material bonus, incentive, deferred compensation, vacation, stock purchase,
stock option or equity award, equity-based severance, employment, change of
control, consulting or fringe benefit plan, program, agreement or policy. Each
Benefit Plan is listed on Schedule 3.1(qq)(i). True and complete copies of all
Benefit Plans listed on Schedule 3.1(qq)(i) have been made available to the
Purchasers prior to the date hereof.

(ii) With respect to each Benefit Plan, (A) the Company and its Subsidiaries
have complied, and are now in compliance in all material respects with the
applicable provisions of ERISA, and the Code and all other Laws and regulations
applicable to such Benefit Plan and (B) each Benefit Plan has been administered
in all material respects in accordance with its terms. Except as would not
reasonably be expected to be material to the Company or any of its Subsidiaries,
none of the Company or any of its Subsidiaries nor any of their respective ERISA
Affiliates has incurred any withdrawal liability as a result of a complete or
partial withdrawal from a multiemployer plan, as those terms are defined in Part
I of Subtitle E of Title IV of ERISA, that has not been satisfied in full.
“ERISA Affiliate” means any entity, trade or business, whether or not
incorporated, which together with the Company and its Subsidiaries, would be
deemed a “single employer” within the meaning of Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.

(iii) Each Benefit Plan which is subject to ERISA (an “ERISA Plan”) that is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA
(“Pension Plan”) and that is intended to be qualified under Section 401 (a) of
the Code is so qualified, has received a favorable determination letter from the
Internal Revenue Service (the “IRS”) and, to the Company’s Knowledge, nothing
has occurred, whether by action or failure to act, that could likely result in
revocation of any such favorable determination or opinion letter or the loss of
the qualification of such Benefit Plan under Section 401(a) of the Code. Neither
the Company nor any of its Subsidiaries has engaged in a transaction with
respect to any ERISA Plan that, assuming the taxable period of such transaction
expired as of the date hereof, could subject the Company or any of its
Subsidiaries to a material tax or material penalty imposed by either
Section 4975 of the Code or Section 502(i) of ERISA. Neither the Company nor any
of its Subsidiaries has incurred or reasonably expects to incur a material tax
or penalty imposed by Section 4980F of the Code or Section 502 of ERISA.

(iv) Except as listed on Schedule 3.1(qq)(i), neither the Company, any of its
Subsidiaries nor any ERISA Affiliate (x) sponsors, maintains or contributes to
or has within the past six years sponsored, maintained or contributed to a
Pension Plan that is subject to Subtitles C or D of Title IV of ERISA or
(y) sponsors, maintains or has any liability with respect to or an obligation to
contribute to or has within the past six years sponsored, maintained, had any
liability with respect to, or had an obligation to contribute to a
“multiemployer plan” within the meaning of Section 3(37) of ERISA.

(v) None of the execution and delivery of this Agreement, the issuance of
Purchased Shares, nor the consummation of the transactions contemplated hereby
will, whether alone or in connection with another event, (i) constitute a
“change in control” or “change of control” within the meaning of any Benefit
Plan or result in any material payment or benefit (including severance,
unemployment compensation, “excess parachute payment” (within the meaning of
Section 280G of the Code), forgiveness of indebtedness or otherwise) becoming
due to any current or former employee, officer, director or consultant of the
Company or any of its Subsidiaries from the Company or any of its Subsidiaries
under any Benefit Plan or any other agreement with any employee, including, for
the avoidance of doubt, any employment or change in control agreements,
(ii) result in payments under any of the Benefit Plans which would not be
deductible under Section 162(m) or Section 280G of the Code, (iii) materially
increase any compensation or benefits otherwise payable under any Benefit Plan,
(iv) result in any acceleration of the time of payment or vesting of any such
benefits, (v) require the funding or increase in the funding of any such
benefits, or (vi) result in any limitation on the right of the Company or any of
its Subsidiaries to amend, merge, terminate or receive a reversion of assets
from any Benefit Plan or related trust.

 

27



--------------------------------------------------------------------------------

(vi) There is no material pending or, to the Company’s Knowledge, threatened,
litigation relating to the Benefit Plans (other than claims for benefits in the
ordinary course). Except as disclosed in the SEC Reports, neither the Company
nor any of its Subsidiaries has any obligations for retiree health and life
benefits under any ERISA Plan or collective bargaining agreement, except for
health continuation coverage as required by Section 4980B of the Code or Part 6
of Title I of ERISA and at no expense to the Company and its Subsidiaries.

(vii) Except as would not reasonably be expected to be material to the Company
and except for liabilities fully reserved for or identified in the Company
Financial Statements, there are no pending or, to the Company’s Knowledge,
threatened claims (other than claims for benefits in the ordinary course),
lawsuits or arbitrations which have been asserted or instituted against (i) the
Benefit Plans, (ii) any fiduciaries thereof with respect to their duties to the
Benefit Plans, or (iii) the assets of any of the trusts under any of the Benefit
Plans.

(rr) Nonperforming Assets. To the Company’s Knowledge as of the date of this
Agreement, since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in subsequent SEC Reports filed
prior to the date hereof, the Company believes that the amount of reserves and
allowances for loan and lease losses and other nonperforming assets established
on the Company’s and Bank’s financial statements is adequate, and such belief is
reasonable under all the facts and circumstances known to the Company and Bank.

(ss) No Change in Control. Neither the Company nor any of its Subsidiaries is a
party to any employment, Change in Control, severance, or other compensatory
agreement or any benefit plan pursuant to which the issuance of the Shares to
the Purchasers as contemplated by this Agreement would trigger a “change of
control” or other similar provision in any of the agreements, which results in
payments to the counterparty or the acceleration of vesting of benefits.

(tt) Common Control. The Company is not and, after giving effect to the offering
and sale of the Shares, will not be under the control (as defined in the BHCA
and the Federal Reserve’s Regulation Y (12 C.F.R. Part 225) (“BHCA Control”) of
any company (as defined in the BHCA and the Federal Reserve’s Regulation Y). The
Company is not in BHCA Control of any federally insured depository institution
other than the Bank. The Bank is not under the BHCA Control of any company (as
defined in the BHCA and the Federal Reserve’s Regulation Y) other than Company.
Except for the Company’s ownership interest in the Bank, neither the Company nor
the Bank controls, in the aggregate, more than five percent (5%) of the
outstanding shares of any class of voting securities, directly or indirectly, of
any federally insured depository institution. The Bank is not subject to the
liability of any commonly controlled depository institution pursuant to
Section 5(e) of the Federal Deposit Insurance Act (12 U.S.C. § 1815(e)).

(uu) Material Contracts. Each Material Contract is a valid and binding
obligation of the Company or any of its Subsidiaries (as applicable) that is a
party thereto and, to the Company’s Knowledge, each other party to such Material
Contract, except for such failures to be valid and binding as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Each such Material Contract is enforceable against the Company or any of
its Subsidiaries (as applicable) that is a party thereto and, to the Company’s
Knowledge, each other party to such Material Contract in accordance with its
terms (subject in each case to applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and general equitable principles,

 

28



--------------------------------------------------------------------------------

regardless of whether such enforceability is considered in a proceeding of law
or at equity), except for such failures to be enforceable as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries, nor to the Company’s
Knowledge, any other party to a Material Contract, is in material default or
material breach of a Material Contract and there does not exist any event,
condition or omission that would constitute such a default or breach (whether by
lapse of time or notice or both), in each case, except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(vv) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with Commission rules and guidance, and has conducted a factual
inquiry including the procurement of relevant questionnaires from each Covered
Person (as defined below) or other means, the nature and scope of which reflect
reasonable care under the relevant facts and circumstances, to determine whether
any Covered Person is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act
(“Disqualification Events”). To the Company’s Knowledge, after conducting such
sufficiently diligent factual inquiries, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied, to
the extent applicable, with any disclosure obligations under Rule 506(e) under
the Securities Act. “Covered Persons” are those persons specified in
Rule 506(d)(1) under the Securities Act, including the Company, any predecessor
or affiliate of the Company, any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company, any beneficial owner of twenty percent (20%) or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
any promoter (as defined in Rule 405 under the Securities Act) connected with
the Company in any capacity at the time of the sale of the Securities, and any
person that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Shares (a
“Solicitor”), any general partner or managing member of any Solicitor, and any
director, executive officer or other officer participating in the offering of
any Solicitor or general partner or managing member of any Solicitor.

(ww) Knowledge as to Conditions. To the Company’s Knowledge, there is no reason
why it would be reasonable to expect that any regulatory approvals and, to the
extent necessary, any other approvals, authorizations, filings, registrations,
and notices required or otherwise a condition to the consummation of the
transactions contemplated by the Transaction Documents will not be obtained.

(xx) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

Section 3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date of this Agreement and as of the Closing Date to the Company as follows:

(a) Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. If such
Purchaser is an entity, the execution and delivery of this Agreement and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser, and no further approval
or authorization by any of such persons, as the case may be, is required. This
Agreement has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation, or
similar Laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

29



--------------------------------------------------------------------------------

(b) No Conflicts. The execution, delivery, and performance by such Purchaser of
this Agreement and the Registration Rights Agreement, if applicable, and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture, or instrument to which such Purchaser is a party, or
(iii) result in a violation of any Law, rule, regulation, order, judgment, or
decree (including federal and state securities Laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights, or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the understands that the
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities Law and is acquiring the
Shares as principal for its own account and not with a view to, or for
distributing or reselling such Shares or any part thereof in violation of the
Securities Act or any applicable state securities Laws, provided, however, that
by making the representations herein, such Purchaser does not agree to hold any
of the Shares for any minimum period of time and reserves the right at all times
to sell or otherwise dispose of all or any part of such Shares pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities Laws. Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement, plan, or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Shares (or any securities
which are derivatives thereof) to or through any person or entity.

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act.

(e) Reliance. The Company will be entitled to rely upon this Agreement and is
irrevocably authorized to produce this Agreement or a copy hereof to (A) any
regulatory authority having jurisdiction over the Company and its Affiliates,
and (B) any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby, in each case, to
the extent required by any court or governmental authority to which the Company
is subject, provided that the Company provides the Purchaser with prior written
notice of such disclosure to the extent practicable and allowed by applicable
law.

(f) General Solicitation. Such Purchaser (i) is not purchasing the Shares as a
result of any advertisement, article, notice, or other communication regarding
the Shares published in any newspaper, magazine, or similar media or broadcast
over television or radio or presented at any seminar or any other form of
“general solicitation” or “general advertising” (as such terms are used in
Regulation D, (ii) has entered into no agreements with shareholders of the
Company or other subscribers for the purpose of controlling the Company or any
Subsidiary; and (iii) has entered into no agreements with shareholders of the
Company or other subscribers regarding voting or transferring Purchaser’s
interest in the Company.

 

30



--------------------------------------------------------------------------------

(g) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares and has so evaluated the
merits and risks of such investment. Such Purchaser is capable of protecting its
own interests in connection with this investment and has experience as an
investor in securities of companies like the Company. Such Purchaser is able to
hold the Shares indefinitely if required, is able to bear the economic risk of
an investment in the Shares, and, at the present time, is able to afford a
complete loss of such investment. Further, Purchaser understands that no
representation is being made as to the future trading value or trading volume of
the Shares.

(h) Access to Information. The Purchaser is sufficiently aware of the Company’s
business affairs and financial condition to reach an informed and knowledgeable
decision to acquire the Shares. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, management and representatives of the Company concerning the terms
and conditions of the offering of the Shares and the merits and risks of
investing in the Shares and any such questions have been answered to such
Purchaser’s reasonable satisfaction; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management, and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Purchaser has received all
information it deems appropriate for assessing the risk of an investment in the
Shares. Neither such inquiries nor any other investigation conducted by or on
behalf of such Purchaser or its representatives or counsel shall modify, amend,
or affect such Purchaser’s right to rely on the truth, accuracy, and
completeness of the Disclosure Materials provided to such Purchaser and the
Company’s representations and warranties contained in the Transaction Documents.
Purchaser acknowledges that the Company has not made any representation, express
or implied, with respect to the accuracy, completeness, or adequacy of any
available information except that the Company has made the express
representations and warranties contained in Section 3.1 of this Agreement.

(i) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest, or claim against or
upon the Company or any Purchaser for any commission, fee, or other compensation
pursuant to any agreement, arrangement, or understanding entered into by or on
behalf of such Purchaser. Each Purchaser, severally and not jointly, shall
indemnify, pay, and hold the Company harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim. In any
proceeding or matter in respect of which the Company may seek indemnity from one
or more Purchasers pursuant to this Section 3.2(j), the Company and such
Purchaser(s) shall have all the rights and obligations of an Indemnified Person
and the indemnifying party, respectively, in Section 4.7.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
the Company (or any of its agents, counsel, or Affiliates) or any other
Purchaser or other Purchaser’s business and/or legal counsel in making such
decision; provided that the foregoing shall in no way limit such Purchaser’s
right to rely on the truth, accuracy and completeness of the representations and
warranties of the Company made herein. Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in connection with the purchase of the Shares
constitutes legal, regulatory, tax, or investment advice. Such Purchaser has
consulted such legal, tax, and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares. Such Purchaser has not relied on the business, legal, or
regulatory advice of the Company’s agents, counsel, or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

 

31



--------------------------------------------------------------------------------

(k) Reliance on Exemptions. Such Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements, and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

(l) No Governmental Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares. Such Purchaser
understands that the Shares are not savings accounts, deposits or other
obligations of any bank and are not insured by the FDIC, including the FDIC’s
Deposit Insurance Fund, or any other governmental entity.

(m) Antitrust and Other Consents, Filings, Etc. Assuming the accuracy of the
Company’s representations and warranties regarding its capitalization, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Entity or authority or any other person or
entity in respect of any law or regulation, including the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
thereunder, is necessary or required to be obtained or made by such Purchaser,
and no lapse of a waiting period under law applicable to such Purchaser is
necessary or required, in each case in connection with the execution, delivery,
or performance by such Purchaser of this Agreement or the purchase of the Shares
contemplated hereby, other than passivity or anti-association commitments or
other documentation that may be required by the Federal Reserve or other federal
or state banking authority and except for such schedules or statements required
to be filed with the Commission pursuant to Regulation 13D-G of the Exchange
Act..

(n) Trading. Purchaser acknowledges that there is a limited trading market for
the Common Stock and that there will be no trading market for the Series B
Preferred Stock.

(o) OFAC and Anti-Money Laundering. The Purchaser understands, acknowledges,
represents, and agrees that (i) to the knowledge of the Purchaser, the Purchaser
is not the target of any sanction, regulation, or law promulgated by the Office
of Foreign Assets Control, the Financial Crimes Enforcement Network, or any
other U.S. Governmental Entity (“U.S. Sanctions Laws”), (ii) the Purchaser is
not owned by, controlled by, under common control with, or acting on behalf of
any person that is the target of U.S. Sanctions Laws, (iii) the Purchaser is not
a “foreign shell bank” and is not acting on behalf of a “foreign shell bank”
under applicable anti-money laundering laws and regulations, (iv) the
Purchaser’s entry into this Agreement or consummation of the transactions
contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti- money laundering laws or regulations, (v) to the extent
permitted under applicable law, the Purchaser will promptly provide to the
Company or any regulatory or law enforcement authority such information or
documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations, and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, the Purchaser for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.

(p) Knowledge as to Conditions. Purchaser does not know of any reason why any
regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained, solely with respect to facts or circumstances
related to the Purchaser.

 

32



--------------------------------------------------------------------------------

(q) Bank Holding Company Status. Assuming the accuracy of the representations
and warranties of the Company contained herein, the Purchaser, either alone or
together with any other Person whose Company securities would be aggregated with
such Purchaser’s Company securities for purposes of any applicable banking
regulation or law, will not, directly or indirectly, own, control or have the
power to vote, immediately after giving effect to its purchase of Shares
pursuant to this Agreement (and, with respect to Castle Creek, its acquisition
of the shares of Common Stock in the Secondary Acquisition), in excess of 9.99%
of the outstanding shares of any class or series of the Company’s voting
securities.

(r) No Outside Discussion of Offering. Such Purchaser has not discussed the
offering of the Shares with any other party or potential investors (other than
the Company, such Purchaser’s Affiliates and each of their authorized
representatives, advisors and counsel, and any other Purchaser), except as
expressly permitted under the terms of this Agreement.

(s) Financial Capability. At the Closing, the Purchaser shall have available
funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

(t) Residency. Such Purchaser’s office in which its investment decision with
respect to the Shares was made is located at the address for such Purchaser set
forth under such Purchaser’s name on the signature page hereof.

(u) No Other Representation. Such Purchaser has not made and does not make any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

Section 4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Purchased Shares, Underlying Shares and
Warrants may be disposed of only pursuant to an effective registration statement
under, and in compliance with the requirements of, the Securities Act, or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state, federal or foreign securities Laws. In connection with any
transfer of the Purchased Shares, Underlying Shares or Warrants other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of a seller representation letter and,
if applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Registration Rights Agreement and
Warrant Agreement, if applicable, with respect to such transferred Shares and
Warrants.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c) or applicable Law:

 

33



--------------------------------------------------------------------------------

THE ISSUANCE OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE).

(c) Removal of Legends. Upon the request of the holder, the restrictive legend
set forth in Section 4.1(b) above shall be removed and the Company shall issue a
certificate without such restrictive legend or any other restrictive legend
(other than the legend described below in Section 4.1(d)) to the holder of the
applicable Securities upon which it is stamped, if (i) such Securities are
registered for resale under the Securities Act, (ii) such Securities are sold or
transferred pursuant to Rule 144, or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Securities, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and
without volume or manner-of-sale restrictions, the Company, upon the written
request of the holder, shall instruct the Transfer Agent to remove the legend
from the Securities and shall cause its counsel to issue any legend removal
opinion required by the Transfer Agent. Any fees (with respect to the Company or
the Transfer Agent, Company counsel or otherwise) associated with the issuance
of such opinion or the removal of such legend shall be borne by the Company. If
a legend is no longer required pursuant to the foregoing, the Company will no
later than three (3) Trading Days following the delivery by a Purchaser to the
Transfer Agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) and a representation letter to the extent required by Section 4.1(a)
(such third Trading Date, the “Legend Removal Date”), deliver or cause to be
delivered to Purchaser a certificate representing such Securities that is free
from all restrictive legends. Except as may be required to ensure compliance
with applicable law and except as expressly provided in this Agreement, The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c).

(d) If the Company shall fail for any reason or for no reason to issue to any
Purchaser unlegended certificates by the Legend Removal Date, then, in addition
to all other remedies available to such Purchaser, if on or after the trading
day immediately following such three trading day period, such Purchaser
purchases, or a broker (a “Buy-In Broker”) purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of
such sale in lieu of shares of Common Stock or Warrants Purchaser anticipated
receiving from the Company without any restrictive legend (a

 

34



--------------------------------------------------------------------------------

“Buy-In”), then the Company shall, within three Business Days after such
Purchaser’s request, honor its obligation to deliver to such Purchaser a
certificate or certificates without restrictive legends representing such shares
of Common Stock and pay cash to such Purchaser in an amount equal to the excess
(if any) of such Purchaser’s or Buy-In Broker’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased over
the product of (i) such number of shares of Common Stock, times (ii) the closing
bid price on the Legend Removal Date.

(e) The Company shall cooperate, in accordance with reasonable and customary
business practices with any and all transfers, whether by direct or indirect
sale, assignment, award, confirmation, distribution, bequest, donation, trust,
pledge, encumbrance, hypothecation or other transfer or disposition, for
consideration or otherwise, whether voluntarily or involuntarily, by operation
of law or otherwise, by the Purchasers or any of their respective successors and
assigns of the Shares, Warrants and other shares of Common Stock, Series B
Preferred Stock and/or Non-Voting Common Stock such party may beneficially own
prior to or subsequent to the date hereof.

(f) Each Purchaser hereunder acknowledges its primary responsibilities under the
Securities Act and, accordingly, will not sell or otherwise transfer the
Purchased Shares, Underlying Shares or Warrants or any interest therein without
complying with the requirements of the Securities Act. Except as otherwise
provided below, to the extent applicable to the Purchaser’s Shares, Underlying
Shares or Warrants, while the above-referenced registration statement remains
effective, such Purchaser may sell the Shares, Underlying Shares or Warrants in
accordance with the plan of distribution contained in the registration
statement, if applicable, and if it does so, it will comply therewith and with
the related prospectus delivery requirements, unless an exemption therefrom is
available. Each Purchaser who is a party to the Registration Rights Agreement
agrees that if it is notified by the Company in writing at any time that the
registration statement registering the resale of the Shares, Underlying Shares
or Warrants is not effective or that the prospectus included in such
registration statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling such Shares,
Underlying Shares or Warrants until such time as the Purchaser is notified by
the Company that such registration statement is effective or such prospectus is
compliant with Section 10 of the Securities Act, unless such Purchaser is able
to, and does, sell such Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act, such as under Rule
144 of the Securities Act.

Section 4.2 Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional (except as
otherwise set forth herein), absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
shareholders of the Company.

Section 4.3 Access; Information.

(a) Castle Creek and its Affiliates shall be provided with access, information,
and other rights as provided in the VCOC Letter Agreement.

(b) Each party to this Agreement will hold, and will cause its respective
subsidiaries and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a Governmental
Entity is necessary or appropriate in connection with any necessary regulatory
approval, or request for information or similar process, or unless compelled to
disclose by judicial or administrative process or, based on the advice of its
counsel, by other requirement of law or the applicable

 

35



--------------------------------------------------------------------------------

requirements of any Governmental Entity (in which case, the party permitted to
disclose such information shall, to the extent legally permissible and
reasonably practicable, provide the other party with prior written notice of
such permitted disclosure), all nonpublic records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by such other
party or its representatives pursuant to this Agreement (except to the extent
that such information (1) was previously known by or in the possession of such
party on a nonconfidential basis, (2) is or becomes in the public domain through
no fault of such party, (3) is later lawfully acquired from other sources by the
party to which it was furnished or (4) is independently developed by such party
without the use of the Information and without any violation of this
Section 4.3(b)), and neither party hereto shall release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, other consultants and advisors with the express understanding that
such parties will maintain the confidentiality of the Information and, to the
extent permitted above, to bank and securities regulatory authorities; provided,
however, that each Purchaser may identify the Company and the number and value
of such Purchaser’s security holdings in the Company in accordance with
applicable investment reporting and disclosure regulations or internal policies
without prior notice to or consent from the Company.

(c) Without limiting Section 4.3(a), for so long as Castle Creek together with
its Affiliates has a Minimum Ownership Interest, irrespective of whether Castle
Creek has a right to designate a director to serve on or an observer to attend
meetings of the Board, Castle Creek shall be provided with all documents and
information provided to members of the Board in connection with monthly Board
meetings; provided, however, that the Company shall not be required to provide
such documents and information to the extent (and only to the extent) they
constitute confidential supervisory information or documents or information the
disclosure of which is prohibited by applicable Law; provided, further, that the
Company shall use commercially reasonable efforts to provide such information to
Purchaser in an alternate manner. All documents and information provided under
this Section 4.3(c) will be subject to the confidentiality provisions contained
in the VCOC Letter Agreement.

Section 4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Purchased Shares and Warrants as required under Regulation D.
Purchaser agrees to timely provide Company with any and all needed information
in connection with Company’s preparation and filing of a Form D. The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Purchased Shares and Warrants for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
Laws of the states of the United States (or to obtain an exemption from such
qualification). The Company shall make all filings and reports relating to the
offer and sale of the Purchased Shares and Warrants required under applicable
securities or “Blue Sky” Laws of the states of the United States following the
Closing Date.

Section 4.5 No Integration. The Company shall not, and shall use its reasonable
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Purchased Shares and Warrants in a manner that would
require the registration under the Securities Act of the sale of the Purchased
Shares and Warrants to the Purchasers.

Section 4.6 Bank Regulatory Approvals. Upon Castle Creek’s request, the Company
shall use its reasonable best efforts to cooperate with Castle Creek to receive
the Bank Regulatory Approvals. Notwithstanding anything to the contrary in this
Agreement, upon the receipt of such Bank Regulatory Approvals, (a) all
references in this Agreement to ownership and voting limitations (but not the
Minimum Ownership Interest) of nine point nine percent (9.9%) shall, with
respect to Castle Creek only, be deemed to be deleted and replaced with
twenty-four point nine percent (24.9%), and (b) the Company will cooperate in
good faith to make any changes to the Transaction Documents to implement the
intent of this Section 4.6

 

36



--------------------------------------------------------------------------------

and address any bank regulatory concerns of Castle Creek. At any time after
receipt of the Bank Regulatory Approvals, at the request of Castle Creek, the
Company shall use its reasonable best efforts to exchange all shares of
Non-Voting Common Stock and/or Series B Preferred Stock held by Castle Creek
into the applicable number of shares of Common Stock and to deliver such shares
of Common Stock to Castle Creek in book-entry form, in each case subject to any
required stockholder approval under applicable stock exchange listing rules (to
the extent the Company is then listed on a national securities exchange).

Section 4.7 Indemnification.

(a) Indemnification of Purchasers. In addition to any other indemnity provided
in the Transaction Documents, if applicable, the Company will indemnify and hold
each Purchaser and its directors, officers, shareholders, members, partners,
employees, agents, and investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners, employees, agents, or investment advisors (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs, and expenses incurred by such Indemnified
Person, including all judgments, amounts paid in settlements, court costs, and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Purchaser Party may suffer or incur as a result of (i) any breach
of any of the representations, warranties, covenants, or agreements made by the
Company in this Agreement or in the other Transaction Documents and (ii) any
action instituted against a Purchaser Party in any capacity, or any of them or
their respective affiliates, by any shareholder of the Company who is not an
affiliate of such Purchaser Party, with respect to any of the transactions
contemplated by this Agreement. The Company will not be liable to any Purchaser
Party under this Agreement to the extent, but only to the extent that a loss,
claim, damage, or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants, or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents or
attributable to the actions or inactions of such Purchaser Party. Any
indemnification payment made pursuant to this Agreement shall be treated as an
adjustment to purchase price for Tax purposes, except as otherwise required by
Law or deemed impermissible under GAAP. Such payment shall not result in an
adjustment to the value of the original investment reported by the Company under
GAAP. Each Purchaser will, severally, but not jointly, indemnify and hold the
Company and its directors, officers, shareholders, employees, agents and
advisors (each a “Company Party”) harmless from and against any and all Losses
that any such Company Party may suffer or incur as a result of any breach of any
of the representations, warranties, covenants or agreements made by the
Purchaser in this Agreement or in the other Transaction Documents.

(b) Third Party Claims. Promptly after receipt by any Purchaser Party or Company
Party (in either case an “Indemnified Person”) of notice of any demand, claim,
or circumstances which would or might give rise to a claim or the commencement
of any Action in respect of which indemnity may be sought pursuant to
Section 4.7(a), such Indemnified Person shall promptly notify the indemnifying
party in writing and the indemnifying party may assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the
indemnifying party shall not relieve the indemnifying party of its obligations
hereunder except to the extent that the indemnifying party is actually and
materially and adversely prejudiced by such failure to notify. In any such
Action, any Indemnified Person shall have the right to retain its own counsel,
but the fees and expenses of such counsel shall be at the expense of such
Indemnified Person unless (i) the indemnifying party and the Indemnified Person
shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Action and to employ counsel reasonably satisfactory to such

 

37



--------------------------------------------------------------------------------

Indemnified Person in such Action, or (iii) in the reasonable judgment of
counsel to such Indemnified Person, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them; provided, that the indemnifying party shall not be liable for the
fees and expenses of more than one separate firm of attorneys at any time for
all Indemnified Persons. The indemnifying party shall not be liable for any
settlement of any Action effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Indemnified Person, the indemnifying party shall not
effect any settlement of any pending or threatened Action in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
arising out of such Action.

(c) Limitation on Amount of Company’s Indemnification Liability.

(i) Deductible. Except as provided otherwise in 4.7(c)(iii), (A) the Company
will not be liable for losses that otherwise are indemnifiable under
Section 4.7(a) until the total of all losses under Section 4.7(a) incurred by
all Purchasers exceeds $100,000, at which point the amount of all losses in
excess of $100,000 shall be recoverable and (B) no Purchaser will be liable for
losses that otherwise are indemnifiable under Section 4.7(a) until the total of
all losses under Section 4.7(a) incurred by the Company as a result of breaches
by such Purchaser exceeds $100,000, at which point the amount of all losses in
excess of $100,000 shall be recoverable.

(ii) Maximum. Except as provided otherwise in 4.7(c)(iii), the maximum aggregate
liability of the Company for all losses under Section 4.7(a) is the aggregate
Subscription Amount by all Purchasers, provided however, that the maximum
aggregate liability of the Company for all losses under Section 4.7(a) as to any
individual Purchaser is the aggregate Subscription Amount of such individual
Purchaser. The maximum aggregate liability of a Purchaser for all losses under
Section 4.7(a) for which such Purchaser is obligated to provide indemnification
shall be limited to such Purchaser’s Subscription Amount.

(iii) Exceptions. The provisions of Section 4.7(c)(i) and (ii) do not apply to
indemnification claims involving fraud or knowing and intentional misconduct.

(d) Knowledge and Materiality Scrape. For purposes of the indemnity contained in
Section 4.7(a), all qualifications and limitations set forth in the parties’
representations and warranties as to “Company’s Knowledge,” “materiality,”
“Material Adverse Effect” and words of similar import shall be disregarded in
determining whether there shall have been any inaccuracy in or breach of any
representations and warranties in this Agreement and the Losses arising
therefrom.

(e) Investigation. No investigation by any Purchaser, whether prior to or after
the date of this Agreement, shall limit any Purchaser Party’s exercise of any
right hereunder or be deemed to be a waiver of any such right.

Section 4.8 Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Shares and the Warrants hereunder to strengthen the Company’s
current balance sheet, improve the regulatory capital of the Bank, support
organic growth opportunities and for general corporate purposes.

Section 4.9 Limitation on Beneficial Ownership. No Purchaser (and its Affiliates
or any other Persons with which it is acting in concert) shall be entitled to
purchase a number of Common Shares that would result in such Purchaser becoming,
directly or indirectly, the beneficial owner (as determined under Rule 13d-3
under the Exchange Act) at the Closing (and with respect to Castle Creek, after
giving effect to the Secondary Acquisition) of more than nine point nine percent
(9.9%) of the number of shares of the Company’s voting securities issued and
outstanding.

 

38



--------------------------------------------------------------------------------

Section 4.10 Anti-Takeover Matters. If any Takeover Law may become, or may
purport to be, applicable to the transactions contemplated or permitted by this
Agreement, the Company and the Board shall grant such approvals and take such
actions as are necessary so that the transactions contemplated or permitted by
this Agreement and the other Transaction Documents may be consummated, as
promptly as practicable, on the terms contemplated by this Agreement and the
other Transaction Documents, as the case may be, and otherwise act to eliminate
or minimize the effects of any Takeover Law on any of the transactions
contemplated or permitted by this Agreement and the other Transaction Documents.

Section 4.11 No Additional Issuances. Between the date of this Agreement and the
Closing Date, except for the Shares being issued pursuant to this Agreement or
listed in Schedule 4.11, the Company shall not issue or agree to issue any
additional shares of Common Stock or other securities that provide the holder
thereof the right to convert such securities into, or acquire, shares of Common
Stock (other than shares of Common Stock issuable pursuant to outstanding
options). For the avoidance of doubt, nothing in this Section 4.11 shall
restrict the Company from issuing securities in response or pursuant to an order
or directive by the Federal Reserve with respect to capital adequacy.

Section 4.12 Conduct of Business. From and after the date of this Agreement
until the earlier of the Closing Date and the date, if any, on which this
Agreement is terminated pursuant to Section 6.10, except as contemplated by this
Agreement, the Company will, and will cause its Subsidiaries to: (i) operate
their business in the ordinary course consistent with past practice;
(ii) preserve intact the current business organization of the Company; (iii) use
commercially reasonable efforts to retain the services of their employees,
consultants, and agents; (iv) preserve the current relationships of the Company
and its Subsidiaries with material customers and other Persons with whom the
Company and its Subsidiaries have and intend to maintain significant relations;
(v) maintain all of its operating assets in their current condition (normal wear
and tear excepted); (vi) refrain from taking or omitting to take any action that
would constitute a breach of Section 3.1(j); and (vii) refrain from
(1) declaring, setting aside or paying any distributions or dividends on, or
making any distributions (whether in cash, securities, or other property) in
respect of, any of its capital stock, except in the ordinary course of business
consistent with past practice, (2) splitting, combining or reclassifying any of
its capital stock or issuing or authorizing the issuance of any other securities
in respect of, in lieu of or in substitution for capital stock or any of its
other securities, and (3) purchasing, redeeming or otherwise acquiring any
capital stock, assets or other securities or any rights, warrants or options to
acquire any such capital stock, assets or other securities, other than
acquisitions of investment securities in the ordinary course of business.

Section 4.13 Avoidance of Control.

(a) Notwithstanding anything to the contrary in this Agreement, except as
provided in Section 4.6, no Purchaser (together with its Affiliates (as such
term is used under the BHCA)) shall have the ability to purchase or exercise any
voting rights of any securities in excess of nine point nine percent (9.9%) of
the outstanding shares of any class of voting securities of the Company. In the
event any Purchaser breaches its obligations under this Section 4.13 or believes
that it is reasonably likely to breach such an obligation, it shall promptly
notify the Company and shall cooperate in good faith with such parties to modify
ownership or make other arrangements or take any other action, in each case, as
is necessary to cure or avoid such breach.

(b) Notwithstanding anything to the contrary in this Agreement, neither the
Company nor any Subsidiary shall take any action (including, without limitation,
any redemption, repurchase, rescission or recapitalization of Common Stock, or
securities or rights, options or warrants to purchase Common Stock, or
securities of any type whatsoever that are, or may become, convertible into or
exchangeable into or exercisable for Common Stock in each case, where each
Purchaser is not given the right to participate in such redemption, repurchase,
rescission, or recapitalization to the extent of such Purchaser’s pro rata

 

39



--------------------------------------------------------------------------------

proportion) that would reasonably be expected to pose a substantial risk that
(a) a Purchaser’s equity securities of the Company (together with equity
securities owned by such Purchaser’s affiliates (as such term is used under the
BHCA) would exceed thirty-three point three percent (33.3%) of the Company’s
total equity or (b) a Purchaser’s ownership of any class of voting securities of
the Company (together with the ownership by such Purchaser’s affiliates (as such
term is used under the BHCA) of voting securities of the Company) would
(i) exceed nine point nine percent (9.9%), in each case without the prior
written consent of such Purchaser and receipt of any required Bank Regulatory
Approvals, or (ii) increase to an amount that would constitute “control” under
the BHCA, the CIBC Act, any applicable provisions of the Laws of the State of
New York, or any rules or regulations promulgated thereunder (or any successor
provisions) or otherwise cause such Purchaser to “control” the Company under and
for purposes of the BHCA, the CIBC Act, any applicable provisions of the Laws of
the State of New York, or any rules or regulations promulgated thereunder (or
any successor provisions). Notwithstanding anything to the contrary in this
Agreement, no Purchaser (together with its respective Affiliates (as such term
is used under the BHCA)) shall have the ability to purchase more than
thirty-three point three percent (33.3%) of the Company’s total equity or
exercise any voting rights of any class of securities in excess of nine point
nine percent (9.9%) of any outstanding class of voting securities of the Company
(except as provided in Section 4.6). In the event either the Company or any
Purchaser breaches its obligations under this Section 4.13 or believes that it
is reasonably likely to breach such an obligation, it shall promptly notify the
other party hereto and shall cooperate in good faith with such parties to modify
ownership or, to the extent commercially reasonable, make other arrangements or
take any other action, in each case, as is necessary to cure or avoid such
breach.

Section 4.14 No Change of Control. The Company shall use reasonable best efforts
to obtain all necessary irrevocable waivers, adopt any required amendments and
make all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any Material Contracts and any employment, “change in control,” severance or
other employee or director compensation agreements or any benefit plan of the
Company or any of its Subsidiaries, which results in payments to the
counterparty or the acceleration of vesting of benefits.

Section 4.15 Most Favored Nation. During the period from the date of this
Agreement through the Closing Date, neither the Company nor any of its
Subsidiaries shall enter into any additional, or modify any existing, agreements
with any existing or future investors in the Company or any of its Subsidiaries
that have the effect of establishing rights or otherwise benefiting such
investor in a manner more favorable in any material respect to such investor
than the rights and benefits established in favor of any Purchaser by this
Agreement, unless, in any such case, such Purchaser has been provided with such
rights and benefits.

Section 4.16 Filings; Other Actions. Each Purchaser, with respect to itself
only, on the one hand, and the Company, on the other hand, will reasonably
cooperate and consult with the other and use commercially reasonable efforts to
provide all necessary and customary information and data, to prepare and file
all necessary and customary documentation, to effect all necessary and customary
applications, notices, petitions, filings and other documents, to provide
evidence of non-control of the Company and the Bank, as requested by the
applicable Governmental Entity, including executing and delivering to the
applicable Governmental Entities customary passivity commitments, disassociation
commitments, and commitments not to act in concert, with respect to the Company
or the Bank, and to obtain all necessary and customary permits, consents,
orders, approvals, and authorizations of, or any exemption by, all third parties
and Governmental Entities, in each case, (i) necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement, in each case required by it, and
(ii) with respect to a Purchaser, to the extent typically provided by such
Purchaser to such third parties or Governmental Entities, as applicable, under
such Purchaser’s policies consistently applied, to the extent such Purchaser has
such policies, and subject to such confidentiality requests as such Purchaser
may reasonably seek. Each of the parties hereto shall execute and deliver both
before and after

 

40



--------------------------------------------------------------------------------

the Closing such further certificates, agreements, and other documents and take
such other actions as the other parties may reasonably request to consummate or
implement such transactions or to evidence such events or matters, subject, in
each case, to clauses (i) and (ii) of the first sentence of this Section 4.16.
Each Purchaser, with respect to itself only, and the Company will have the right
to review in advance, and to the extent practicable each will consult with the
other, in each case subject to applicable Laws relating to the exchange of
information (other than confidential information related to such Purchaser and
any of its respective Affiliates), which appears in any filing made with, or
written materials submitted to, any third party or any Governmental Entity in
connection with the transactions to which it will be party contemplated by this
Agreement; provided that (i) for the avoidance of doubt, no Purchaser shall have
the right to review any such information relating to another Purchaser and
(ii) a Purchaser shall not be required to disclose to the Company or any other
Purchaser any information that is confidential and proprietary to such
Purchaser, its Affiliates, its investment advisors, or its or their control
persons or equity holders. In exercising the foregoing right, the parties hereto
agree to act reasonably and as promptly as practicable. Each Purchaser, with
respect to itself only, on the one hand, and the Company, on the other hand,
agrees to keep each other reasonably apprised of the status of matters referred
to in this Section 4.16. Each Purchaser, with respect to itself only, on the one
hand, and the Company, on the other hand, shall promptly furnish each other with
copies of written communications received by it or its Affiliates from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement; provided, that the party delivering
any such document may redact any confidential information contained therein or
information that cannot be shared under applicable Laws. Notwithstanding
anything in this Section 4.16 or elsewhere in this Agreement to the contrary, no
Purchaser shall be required to provide to any Person pursuant to this Agreement
any of its, its Affiliates’, its investment advisors’ or its or their control
persons’ or equity holders’ nonpublic, proprietary, personal, or otherwise
confidential information including the identities or financial condition of
limited partners, shareholders, or non-managing members of such Purchaser or its
Affiliates or their investment advisors. Notwithstanding anything to the
contrary in this Section 4.16, no Purchaser shall be required to perform any of
the above actions if such performance would constitute or could reasonably
result in any Burdensome Condition.

Section 4.17 Notice of Certain Events. Each party hereto shall promptly notify
the other party hereto of (a) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware prior to
the Closing that would constitute a violation or breach of the Transaction
Documents (or a breach of any representation or warranty contained herein or
therein) or, if the same were to continue to exist as of the Closing Date, would
constitute the non-satisfaction of any of the conditions set forth in
Section 5.1 or 5.2 hereof, and (b) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware that
would have been required to have been disclosed pursuant to the terms of this
Agreement had such event, condition, fact, circumstance, occurrence, transaction
or other item existed as of the date hereof; provided that delivery of any
notice pursuant to this Section 4.17 shall not modify the representations,
warranties, covenants, agreements or obligations of the parties (or remedies
with respect thereto) or the conditions to the obligations of the parties under
this Agreement. Notwithstanding the foregoing, neither party shall be required
to take any action that would jeopardize such party’s attorney-client privilege.

Section 4.18 No Solicitation of Competing Proposal.

(a) Except as provided in this Section 4.18, from and after the date of this
Agreement until the earlier of the Closing Date and the date, if any, on which
this Agreement is terminated pursuant to Section 6.10, the Company agrees that
it shall not, and that it shall direct and use its reasonable best efforts to
cause the Company’s directors, officers, employees, agents, consultants and
advisors not to, directly or indirectly, solicit, initiate, encourage or
facilitate any inquiries or proposals from, discuss or negotiate with, provide
any information to, or consider the merits of any unsolicited inquiries or
proposals from, any Person relating to any Acquisition Transaction or a
potential Acquisition Transaction involving the Company or any of its
Subsidiary.

 

41



--------------------------------------------------------------------------------

(b) Notwithstanding the limitations set forth in Section 4.18(a), if after the
date of this Agreement and prior to the Closing Date, the Company receives an
unsolicited proposal from a third party with respect to an Acquisition
Transaction that was not directly or indirectly, after the date hereof, made,
encouraged, facilitated, solicited, initiated or assisted by the Company or its
directors, officers, employees, agents, consultants and advisors (an
“Unsolicited Company Proposal”) which did not result from or arise in connection
with a breach of Section 4.18(a) and which: (i) constitutes a Superior Proposal
(as defined in Section 4.18(f)); or (ii) which the Board determines in good
faith, after consultation with the Company’s outside legal and financial
advisors, could reasonably be expected to result, after the taking of any of the
actions referred to in either of clause (x) or (y) below, in a Superior
Proposal, the Company may take the following actions after providing written
notice to each Purchaser of such determination and the basis therefor:
(x) furnish nonpublic information with respect to the Company and the Company
Subsidiaries to the third party making such Unsolicited Company Proposal, if,
and only if, prior to so furnishing such information, the Company and such third
party enter into a confidentiality agreement (a “Third Party Confidentiality
Agreement”) that is no less restrictive to and no more favorable to such third
party or parties than the confidentiality agreements between the Company and the
Purchasers and (y) engage in discussions or negotiations with the third party
with respect to the Unsolicited Company Proposal; provided, however, that the
Company has complied with the requirements of Section 4.18(d) with respect to
such Unsolicited Company Proposal or such Superior Proposal. The Third Party
Confidentiality Agreement shall provide that such third party shall pay any
Termination Fee payable under Section 6.10 and any costs, expenses and interest
payable under Section 6.10.

(c) Notwithstanding the foregoing and the limitations set forth in
Section 4.18(a), if, prior to the Closing, the Board determines in good faith,
after consultation with the Company’s outside legal and financial advisors,
that, due to the existence of a Superior Proposal or an Unsolicited Company
Proposal which the Board determines in good faith, after consultation with the
Company’s outside legal and financial advisors, could reasonably be expected to
result, after the taking of any of the actions referred to in either of clause
(x) or (y) of Section 4.18(b), in a Superior Proposal, the Board may, solely
with respect to a Superior Proposal, enter into a binding written agreement with
respect to such Superior Proposal and terminate this Agreement (provided that
the Company may not terminate this Agreement pursuant to the foregoing, and any
purported termination pursuant to the foregoing shall be void and of no force or
effect, unless (x) the Board determines in good faith, after consultation with
the Company’s outside legal and financial advisors, that failure to take such
action would be reasonably likely to constitute a breach by the Board of its
fiduciary duties under applicable law and (y) in advance of or concurrently with
such termination the Company pays or causes to be paid the Termination Fee to
each Purchaser in accordance with Section 6.10), but only if the Company shall
have first: (i) provided five (5) Business Days’ prior written notice to each
Purchaser that it is prepared to enter into a binding written agreement with
respect to the Superior Proposal and terminate this Agreement, and specifying
the reasons therefor, including the terms and conditions of the Unsolicited
Company Proposal or Superior Proposal, as applicable (including the most current
version of any proposed agreement(s)), and the identity of the Person making the
proposal; (ii) offered to provide to each Purchaser all material non-public
information delivered or made available to the person making any Unsolicited
Company Proposal or Superior Proposal in connection with such Unsolicited
Company Proposal or Superior Proposal that was not previously delivered or made
available to each Purchaser; (iii) provided to each Purchaser copies of
documents relating to the Unsolicited Company Proposal or Superior Proposal
provided to the Company by the Person making the proposal (or provided by the
Company to such person or their representatives), including the most current
version of any proposed agreement or any other letter or other document
containing such Person’s proposal (and the Company’s response(s) thereto) and
the terms and conditions thereof; and (iv) during such five (5) Business Day
period, if requested by a Purchaser, engaged in, and caused its financial and
legal advisors to engage in, good faith

 

42



--------------------------------------------------------------------------------

negotiations with such Purchaser to amend this Agreement to make it at least as
favorable as the Unsolicited Company Proposal or Superior Proposal. The Company
acknowledges and agrees that (i) any change to the financial terms or (ii) any
material change to any other terms of an Unsolicited Company Proposal or
Superior Proposal shall require compliance with the foregoing provisions anew,
except for substituting the three (3) Business Day period for a five
(5) Business Day period.

(d) The Company shall notify each Purchaser orally and in writing promptly (but
in no event later than one (1) Business Day) after receipt by the Company, the
Bank, or any of their respective directors, officers, employees,
representatives, agents or advisors of any proposal or offer from any Person
other than a Purchaser regarding an Acquisition Transaction or any request for
non-public information by any Person other than a Purchaser in connection with
an Acquisition Transaction indicating, in connection with such notice, the name
of such Person and the material terms and conditions of any proposals or offers
(including, if applicable, copies of any written requests, proposals or offers,
including proposed agreements) and thereafter shall keep each Purchaser
informed, on a current basis, of the status and terms of any such proposals or
offers (including any amendments thereto) and the status of any such discussions
or negotiations, including any change in the Company’s intentions as previously
notified.

(e) Nothing contained in this Agreement shall prevent the Company or the Board
from issuing as “stop, look and listen” communication pursuant to Rule 14d-9(f)
under the Exchange Act or complying with Rule 14d-9 and Rule 14e-2 under the
Exchange Act with respect to an Acquisition Transaction or from making any
disclosure to the Company shareholders if the Board (after consultation with
outside counsel) concludes that its failure to do so would be inconsistent with
its fiduciary duties under applicable Law.

(f) As used in this agreement, “Superior Proposal” shall mean a bona fide
written Unsolicited Company Proposal (not solicited or initiated in violation of
Section 4.18(a)) that relates to a potential Acquisition Transaction (but
changing the references to the twenty percent (20%) amounts contained in the
definition of Acquisition Transaction to references to fifty percent (50%)) that
is determined in good faith by the Board of the Company, after consultation with
the Company’s legal and financial advisors after taking into account all the
terms and conditions of the Unsolicited Company Proposal and this Agreement, is
on terms that are more favorable to the shareholders of the Company from a
financial point of view than the transactions contemplated by the Transaction
Documents (after giving effect to any changes to this Agreement proposed by the
Purchasers in response to such proposal or otherwise) and is, in the reasonable
judgment of the Board, reasonably capable of being completed on its stated
terms, taking into account all financial, regulatory, legal and other aspects of
such inquiry, proposal or offer and the third party or parties making the
inquiry, proposal or offer.

Section 4.19 Shareholder Litigation. The Company shall promptly inform the
Purchasers of any claim, action, suit, arbitration, mediation, demand, hearing,
investigation or proceeding (“Shareholder Litigation”) against the Company, any
of its Subsidiaries or any of the past or present executive officers or
directors of the Company or any of its Subsidiaries that is threatened in
writing or initiated by or on behalf of any shareholder of the Company in
connection with or relating to the transactions contemplated hereby or by the
Transaction Documents. The Company shall consult with the Purchasers and keep
the Purchasers informed of all material filings and developments relating to any
such Shareholder Litigation.

Section 4.20 Corporate Opportunities. Each of the parties hereto acknowledges
that the Purchasers and their respective Affiliates and related investment funds
may review the business plans and related proprietary information of any
enterprise, including enterprises that may have products or services that
compete directly or indirectly with those of the Company and its Subsidiaries,
and may trade in the securities of such enterprise. None of the Purchasers, any
Affiliates thereof, any related investments funds or any of their respective
Affiliates shall be precluded or in any way restricted from investing or
participating in any particular enterprise, or trading in the securities thereof
whether or not such enterprise

 

43



--------------------------------------------------------------------------------

has products or services that compete with those of the Company and its
Subsidiaries. The parties expressly acknowledge and agree that: (a) the
Purchasers, any Affiliates thereof, any related investment funds, the Board
Representative and any of their respective Affiliates have the right to, and
shall have no duty (contractual or otherwise) not to, directly or indirectly,
engage in the same or similar business activities or lines of business as the
Company and its Subsidiaries; and (b) in the event that any Purchaser, the Board
Representative, any Affiliate of any Purchaser, any related investment funds or
any of their respective Affiliates acquires knowledge of a potential transaction
or matter that may be a corporate opportunity for the Company or any of its
Subsidiaries, the Purchasers, the Board Representative, Affiliates of the
Purchasers, any related investment funds or any of their respective Affiliates
shall have no duty (contractual or otherwise) to communicate or present such
corporate opportunity to the Company or any of its Subsidiaries, and,
notwithstanding any provision of this Agreement to the contrary, shall not be
liable to the Company or any of its Subsidiaries or shareholders of the Company
for breach of any duty (contractual or otherwise) by reason of the fact that
such Purchaser, any Affiliate thereof, any related investment fund thereof or
any of their respective Affiliates, directly or indirectly, pursues or acquires
such opportunity for itself, directs such opportunity to another person, or does
not present such opportunity to the Company; provided, however, that this clause
(b) shall not apply to any potential transaction or matter that was brought to
or became known to the Board Representative primarily in his capacity as a
director of the Company and/or the Bank.

Section 4.21 Preemptive Rights.

(a) For so long as a Purchaser, together with its Affiliates and, for purposes
of this Section 4.21, persons who share a common discretionary investment
advisor with such Purchaser, holds a Minimum Ownership Interest, if at any time
after the date hereof the Company or any of its Subsidiaries makes any public or
nonpublic offering or sale of any equity (including Common Stock, Series B
Preferred Stock, Non-Voting Common Stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity kicker”) (including any
hybrid security) (any such security, a “New Security”) (other than (i) any
Common Stock, Non-Voting Common Stock or other securities issuable upon the
exercise or conversion of any securities of the Company issued or agreed or
contemplated (and disclosed to the Purchasers in writing) to be issued as of the
date hereof; (ii) pursuant to the granting or exercise of employee stock
options, restricted stock or other stock incentives pursuant to the Company’s
stock incentive plans approved by the Board or the issuance of stock pursuant to
the Company’s employee stock purchase plan approved by the Board or similar plan
where stock is being issued or offered to a trust, other entity or otherwise,
for the benefit of any employees, officers or directors of the Company, in each
case in the ordinary course of providing incentive compensation in all cases not
to exceed in the aggregate five percent (5%) of the outstanding shares of Common
Stock as of the date hereof, excluding outstanding employee stock options,
restricted stock or other stock incentives as of the date hereof; or
(iii) issuances of capital stock as full or partial consideration for a merger,
acquisition, joint venture, strategic alliance, license agreement or other
similar non-financing transaction), then that Purchaser shall be afforded the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock equivalent interest in the Company (or its Subsidiaries)
immediately prior to any such issuance of New Securities. The amount of New
Securities that such Purchaser shall be entitled to purchase in the aggregate
shall be determined by multiplying (x) the total number or principal amount of
such offered New Securities by (y) a fraction, the numerator of which is the
total number of shares of Common Stock then held by such Purchaser (counting for
such purposes all shares of Common Stock into or for which any securities owned

 

44



--------------------------------------------------------------------------------

by such Purchaser are directly or indirectly convertible or exercisable,
including the Series B Preferred Stock and the Non-Voting Common Stock), if any,
and the denominator of which is the total number of shares of Common Stock then
outstanding (counting for such purposes all shares of Common Stock into or for
which any securities owned by such Purchaser are directly or indirectly
convertible or exercisable, including the Series B Preferred Stock and the
Non-Voting Common Stock). Notwithstanding anything herein to the contrary, in no
event shall a Purchaser have the right to purchase New Securities hereunder to
the extent such purchase would result in such Purchaser, together with any other
person whose Company securities would be aggregated with such Purchaser’s
Company securities for purposes of any bank regulation or law, to collectively
be deemed to own, control or have the power to vote securities which (assuming,
for this purpose only, full conversion and/or exercise of such securities by
such Purchaser) would represent more than 9.9% (or, following the Bank
Regulatory Approvals, 24.9% with respect to Castle Creek) of the Voting
Securities or more than 33.3% of the Company’s total equity outstanding.

(b) Notwithstanding anything in this Section 4.21 to the contrary, upon the
request of any Purchaser that such Purchaser not be issued Voting Securities in
whole or in part upon the exercise of its rights to purchase New Securities, the
Company shall cooperate with such Purchaser to modify the proposed issuance of
New Securities to the Purchaser to provide for the issuance of the Series B
Preferred Stock, Non-Voting Common Stock or other non-voting securities in lieu
of Voting Securities; provided, however, that to the extent, following such
reasonable cooperation, such modification would cause any other Purchaser to
exceed its respective ownership limitation set forth in this Agreement, the
Company shall, and shall only be obligated to, issue and sell to the Purchaser
such number of Voting Securities and nonvoting securities as will not cause any
other Purchaser to exceed its respective ownership limitation set forth in this
Agreement and that the Purchaser has indicated it is willing to hold following
consummation of such Offering (as defined in Section 4.21(c) below), and any
remaining securities may be offered, sold or otherwise transferred to any other
person or persons in accordance with Section 4.21(e).

(c) In the event the Company proposes to offer or sell New Securities (the
“Offering”), it shall give each Purchaser written notice of its intention,
describing the price (or range of prices), anticipated amount of New Securities,
timing, and other terms upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such Offering). Each such Purchaser shall have ten (10) Business
Days from the date of receipt of such a notice (the “Response Period”) to notify
the Company in writing that it intends to exercise its rights provided in this
Section 4.21 and as to the amount of New Securities such Purchaser desires to
purchase, up to the maximum amount calculated pursuant to Section 4.21. Such
notice shall constitute a binding indication of interest of such Purchaser to
purchase the amount of New Securities so specified at the price (or range of
prices) and on the terms set forth in the Company’s notice to such Purchaser.
The failure of such Purchaser to respond within the Response Period shall be
deemed to be a waiver of such Purchaser’s rights under this Section 4.21 only
with respect to the Offering described in the applicable notice, but shall not
impact any other Purchaser’s rights under this Section 4.21.

(d) If a Purchaser exercises its rights provided in this Section 4.21, the
closing of the purchase of the New Securities in connection with the closing of
the Offering with respect to which such right has been exercised shall take
place within ninety (90) calendar days after the giving of notice of such
exercise, which period of time shall be extended for a maximum of 180 days in
order to comply with applicable Laws and regulations (including receipt of any
applicable regulatory or shareholder approvals). Notwithstanding anything to the
contrary herein, the closing of the purchase of the New Securities by a
Purchaser will occur no earlier than the closing of the Offering triggering the
right being exercised by such Purchaser. Each of the Company and such Purchaser
agrees to use its commercially reasonable efforts to secure any regulatory or
shareholder approvals or other consents, and to comply with any law or
regulation necessary in connection with the offer, sale and purchase of, such
New Securities.

 

45



--------------------------------------------------------------------------------

(e) In the event a Purchaser fails to exercise its rights provided in this
Section 4.21 within this Response Period or, if so exercised, such Purchaser is
unable to consummate such purchase within the time period specified in
Section 4.21(d) above because of its failure to obtain any required regulatory
or shareholder consent or approval, the Company shall thereafter be entitled
(during the period of sixty (60) days following the conclusion of the applicable
period) to sell or enter into an agreement (pursuant to which the sale of the
New Securities covered thereby shall be consummated, if at all, within ninety
(90) days from the date of such agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.21 by such Purchaser or which
such Purchaser is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms that are no more favorable in the
aggregate to the purchasers of such New Securities than were specified in the
Company’s notice to such Purchaser. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or shareholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five (5) Business
Days after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within such 60-day period (or sold and issued New Securities in
accordance with the foregoing within ninety (90) days from the date of such
agreement (as such period may be extended in the manner described above for a
period not to exceed 180 days from the date of such agreement)), the Company
shall not thereafter offer, issue or sell such New Securities without first
offering such New Securities to each Purchaser in the manner provided above.

(f) If a majority of the directors of the Board determines that it is reasonably
necessary for the Company to issue equity or debt securities on an expedited
basis, the Company may offer and sell New Securities subject to the preemptive
rights under this Section 4.21 without first offering such New Securities to
each Purchaser or complying with the procedures of this Section 4.21, so long as
each Purchaser receives prompt written notice of such sales and thereafter are
given the opportunity to purchase his or her respective Pro Rata Share of such
New Securities within forty-five (45) days after the close of such sale and in
any event no later than ten (10) Business Days from receipt of the notice
referred to herein on substantially the same terms and conditions as such sale,
however, the price of such New Securities shall be identical to the price paid
in such offer and sale.

(g) In the case of the offering of securities for a consideration in whole or in
part other than cash, including securities acquired in exchange therefor (other
than securities by their terms so exchangeable), the consideration other than
cash shall be deemed to be the fair value thereof as determined by the Board;
provided, however, that such fair value as determined by the Board shall not
exceed the aggregate market price of the securities being offered as of the date
the Board authorizes the offering of such securities.

(h) The Company and each of the Purchasers shall cooperate in good faith to
facilitate the exercise of such Purchaser’s rights under this Section 4.21,
including to secure any required approvals or consents.

(i) The Company shall not be under any obligation to consummate any proposed
issuance of New Securities and there will be no liability on the part of the
Company to any Purchaser if the Company has not consummated any proposed
issuance of New Securities pursuant to this Section 4.21 for whatever reason,
regardless of whether it shall have delivered notice in respect of such proposed
issuance.

 

46



--------------------------------------------------------------------------------

Section 4.22 Board Representative and Observer.

(a) Following the Closing, if requested in writing by Castle Creek, the Company
will promptly cause an individual designated by Castle Creek who shall be
reasonably acceptable to the Company (provided that all managing principals and
principals of Castle Creek shall be deemed reasonably acceptable to the Company
for purposes hereof) (the “Board Representative”) to be elected or appointed to
the Board, subject to satisfaction of all legal and regulatory requirements
regarding service and election or appointment as a director of the Company, and
the boards of directors of the Bank and any Future Bank (the “Bank Boards”),
subject to satisfaction of all legal and regulatory requirements regarding
service and election or appointment as a director of the Bank, and subject to
compliance with all corporate governance guidelines or principles that the
Company may adopt, to its code of conduct and to its insider trading and other
policies applicable to members of the Board and the Bank Boards; provided that
Castle Creek’s right to designate the Board Representative will continue only so
long as Castle Creek, together with its Affiliates, in the aggregate owns at
least four point nine percent (4.9%) of the Common Stock then outstanding (the
“Minimum Ownership Interest”). So long as Castle Creek, together with its
Affiliates, has a Minimum Ownership Interest, the Company will recommend to its
shareholders the election of the Board Representative to the Board at the
Company’s annual meeting of shareholders, subject to satisfaction of all legal
requirements regarding service and election or appointment as a director of the
Company. If Castle Creek no longer has a Minimum Ownership Interest, Castle
Creek will have no further rights under Section 4.22(a) through (b) and shall
cause the Board Representative to immediately resign from the Board and the Bank
Boards as promptly as possible thereafter. Castle Creek shall promptly inform
the Company if and when it ceases to hold a Minimum Ownership Interest in the
Company.

(b) Subject to applicable Law and Section 4.22(a), the Board Representative
shall be one of the Company’s nominees to serve on the Board. The Company shall
use its reasonable best efforts to have the Board Representative elected as a
director of the Company by the shareholders of the Company, and the Company
shall solicit proxies for the Board Representative to the same extent as it does
for any of its other Company nominees to the Board. The Company shall ensure
that the Board and the Bank Boards shall each have at least four (4) members for
so long as Castle Creek shall have the right to appoint a Board Representative.
Castle Creek covenants and agrees to hold any information obtained from its
Board Representative in confidence (except to the extent that such information
(1) was previously known by or in the possession of such party on a
nonconfidential basis, (2) is or becomes in the public domain through no fault
of such party, (3) is later lawfully acquired from other sources by the party to
which it was furnished or (4) is independently developed by such party without
the use of such information). Notwithstanding anything to the contrary contained
herein, at all times when Castle Creek maintains a Minimum Ownership Interest,
it shall comply in all respects with the Federal Reserve’s Policy Statement on
equity investments in banks and bank holding companies and any other guidance
promulgated in connection with the matters addressed therein.

(c) Subject to Section 4.22(a), upon the death, resignation, retirement,
disqualification, or removal from office as a member of the Board or the Bank
Boards of the Board Representative, Castle Creek shall have the right to
designate the replacement for the Board Representative, which replacement shall
satisfy all legal, bank regulatory and governance requirements regarding service
as a director of the Company. The Board and the Bank Boards shall use their
reasonable best efforts to take all action required to fill the vacancy
resulting therefrom with such person (including such person, subject to
applicable Law, being one of the Company’s nominees to serve on the Board and
the Bank Boards), using reasonable best efforts to have such person elected as
director of the Company by the shareholders of the Company and the Company
soliciting proxies for such person to the same extent as it does for any of its
other nominees to the Board, as the case may be.

(d) The Company hereby agrees that, from and after the Closing Date, for so long
as Castle Creek and its Affiliates in the aggregate have a Minimum Ownership
Interest, and do not have a Board Representative currently serving on the Board
and the Bank Boards (or have a Board Representative whose appointment is subject
to receipt of regulatory approvals), the Company shall invite a person
designated by Castle Creek who shall be reasonably acceptable to the Company
(provided that all managing principals and principals of Castle Creek shall be
deemed reasonably acceptable to the Company for purposes hereof)

 

47



--------------------------------------------------------------------------------

(the “Observer”) to attend meetings of the Board or the Bank Boards, as
applicable, in a nonvoting, nonparticipating observer capacity. The Observer
shall not have any right to vote on any matter presented to the Board, the Bank
Boards or any committee thereof. The Company shall give the Observer written
notice of each meeting of the Board or the Bank Boards at the same time and in
the same manner as the members of the Board or the Bank Boards, shall provide
the Observer with all written materials and other information given to members
of the Board or the Bank Boards at the same time such materials and information
are given to such members (provided, however, that the Observer shall not be
provided any confidential supervisory information) and shall permit the Observer
to attend as an observer at all meetings thereof. In the event the Company, the
Bank or any Future Bank proposes to take any action by written consent in lieu
of a meeting, the Company, the Bank or any Future Bank shall give written notice
thereof to the Observer prior to the effective date of such consent describing
the nature and substance of such action and including the proposed text of such
written consents provided, however, that (1) the Observer may be excluded from
executive sessions comprised solely of independent directors by the Chairman of
the Board (or, if applicable, the lead or presiding independent director) if, in
the written advice of counsel, such exclusion is necessary in order for the
Company to comply with applicable law, regulation or stock exchange listing
standards (it being understood that it is not expected that the Observer would
be excluded from routine executive sessions), (2) the Company, the Board, the
Bank and the Bank Boards shall have the right to withhold any information and to
exclude the Observer from any meeting or portion thereof if doing so is, in the
written advice of counsel, (A) necessary to protect the attorney-client
privilege between such party and counsel, (B) necessary to avoid a violation of
fiduciary requirements under applicable law, or (C) necessary to avoid a
violation of the Health Insurance Portability & Accountability Act of 1996, as
amended (“HIPPA”), or any similar law (provided, that the Company or the Bank,
as applicable, shall use commercially reasonable efforts to provide such
information to the Observer in a manner that does not compromise or violate (as
applicable) such attorney-client privilege, fiduciary requirements or HIPPA),
and (3) Castle Creek shall cause its Observer to agree to hold in confidence and
trust and to act in a fiduciary manner, with respect to all information provided
to such Observer (except to the extent that such information (1) was previously
known by or in the possession of such party on a nonconfidential basis, (2) is
or becomes in the public domain through no fault of such party, (3) is later
lawfully acquired from other sources by the party to which it was furnished or
(4) is independently developed by such party without the use of such
information). If Castle Creek no longer has a Minimum Ownership Interest, Castle
Creek will have no further rights under this Section 4.22(a).

(e) The Board Representative shall be entitled to compensation and
indemnification and insurance coverage in connection with his or her role as a
director to the same extent as other directors on the Board or the Bank Boards,
as applicable, and shall be entitled to monthly reimbursement for reasonable and
documented out-of-pocket expenses incurred in attending meetings of the Board,
or any committee thereof in accordance with the policies of the Company, the
Bank and any Future Bank, as applicable. The Company, the Bank and any Future
Bank shall notify the Board Representative of all regular meetings and special
meetings of the Board and the Bank Boards and of all regular and special
meetings of any committee of the Board and the Bank Boards that it provides to
all members of the Board and the Bank Boards. The Company, the Bank and any
Future Banks shall provide the Board Representative with copies of all notices,
minutes, consents and other material that it provides to all members of the
Board and the Bank Boards, respectively, at the same time such materials are
provided to the other respective members.

(f) The Company acknowledges that the Board Representative may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
Castle Creek and/or its respective Affiliates (collectively, the “Castle Creek
Indemnitors”). The Company hereby agrees that, with respect to a claim by a
Board Representative for indemnification arising out his or her service as a
director of the Company, the Bank or any Future Bank, (1) it is the indemnitor
of first resort (i.e., its obligations to the Board Representative with respect
to indemnification, advancement of expenses and/or insurance (which obligations
shall be the same as, but in no event greater than, any such obligations to
members of the Board

 

48



--------------------------------------------------------------------------------

or the Bank Boards, as applicable) are primary and any obligation of the Castle
Creek Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Board Representative are secondary), and
(2) the Castle Creek Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Board Representative against the Company.

(g) In addition to the foregoing, the Company will reimburse Castle Creek and
its Affiliates for all reasonable fees and documented out-of-pocket expenses
arising out of or related to the Board Representative’s or the Observer’s travel
to monthly meetings of the Board and the Bank Boards.

(h) The Company also may exclude the Observer and/or the Board Representative
from portions of meetings of the Board as well as the Bank Board to the extent
that the Board or the Bank Board, as the case may be, will, in any such portion
thereof, be discussing any matters directly related to Castle Creek, the
Transaction Documents, or any of Castle Creek’s rights or obligations under any
of the Transaction Documents. The Company may also exclude the Observer from
portions of meetings of the Board as well as the Bank Board from any discussion
or review of exam related or confidential correspondence with the Federal
Reserve, the FDIC or the NYSDFS, in each case to the extent required by
applicable Law as reasonably determined by the Company’s legal counsel. Castle
Creek covenants and agrees to hold all information obtained from its Observer or
Board Representative as provided in the prior sentence in confidence (except to
the extent that such information (1) was previously known by or in the
possession of such party on a nonconfidential basis, (2) is or becomes in the
public domain through no fault of such party, (3) is later lawfully acquired
from other sources by the party to which it was furnished or (4) is
independently developed by such party without the use of such information) and
to comply with all requirements and obligations applicable to members of the
Board under the Securities Act, the Exchange Act, the Sarbanes Oxley Act of 2002
and all other Laws, in each case, only to the extent (if at all) applicable to
the Observer or Board member, as the case may be. Each of the parties to this
Agreement hereby acknowledges that they are aware, and will ensure that their
representatives and Affiliates are aware, that the United States securities laws
prohibit any person who has material non-public information about a company from
purchasing or selling securities of such company, or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

Section 4.23 Shareholder Approval.

(a) No later than the 2021 annual meeting of shareholders, the Company shall
duly call, give notice of, establish a record date for, convene and hold its
annual shareholders’ meeting (the “Shareholders’ Meeting”), for the purpose of,
among other matters, (i) voting upon approval and adoption of the Non-Voting
Common Stock Articles Supplementary and (ii) voting upon such approval required
by the applicable rules of the Principal Market for issuances of shares of
Common Stock in excess of the Exchange Cap (collectively, the “Shareholder
Approval”). The Company shall: (A) through its Board recommend to its
shareholders the approval and adoption of the Non-Voting Common Stock Articles
Supplementary and the approval to effect issuances in excess of the Exchange Cap
(the “Company Recommendation”); (B) include such Company Recommendation in the
proxy statement delivered to shareholders; and (C) use its best efforts to
obtain the Shareholder Approval. The Purchasers shall vote to approve the
Non-Voting Common Stock Articles Supplementary at the Shareholders’ Meeting and
not take any action or inaction to directly or indirectly delay or support any
opposition to the Shareholder Approval. Neither the Board nor any committee
thereof shall withdraw, qualify or modify, or propose publicly to withdraw,
qualify or modify, in a manner adverse to a Purchaser, the Company
Recommendation or take any action, or make any public statement, filing or
release inconsistent with the Company Recommendation. The Company shall adjourn
or postpone the Shareholders’ Meeting, if, as of the time for which such meeting
is originally scheduled there are insufficient shares of Common Stock
represented (either in person or by proxy) to

 

49



--------------------------------------------------------------------------------

constitute a quorum necessary to conduct the business of such meeting. The
Company shall also adjourn or postpone the Shareholders’ Meeting, if on the date
of the Shareholders’ Meeting the Company has not received proxies representing a
sufficient number of shares necessary to obtain the Shareholder Approval and,
following such adjournment or postponement, the Company shall solicit proxies
representing a sufficient number of shares to obtain the Shareholder Approval.
Following the first of either such adjournment or postponement, if requested by
a Purchaser, the Company shall retain a proxy solicitor reasonably acceptable
to, and on terms reasonably acceptable to, such Purchaser in connection with
obtaining the Shareholder Approval.

(b) After obtaining the Shareholder Approval, the Company shall as promptly as
reasonably practical, file the Non-Voting Common Stock Articles Supplementary
with the Department of Assessments and Taxation of the State of Maryland, as
required by applicable Law and provide each Purchaser a certificate from the
Department of Assessments and Taxation of the State of Maryland evidencing that
the Non-Voting Common Stock Articles Supplementary is in full force and effect
as of a date within five (5) Business Days after the date of the Shareholders’
Meeting.

Section 4.24 Principal Market Regulation. The Company shall not issue any shares
of Common Stock if the issuance of such shares of Common Stock (taken together
with each issuance of such shares of Common Stock (x) upon exercise of the
Warrants in accordance with the Warrant Agreement or otherwise, (y) upon the
conversion of the Series B Preferred Stock in accordance with the Articles of
Incorporation or otherwise and (z) upon conversion of the Non-Voting Common
Stock in accordance with the Articles of Incorporation or otherwise, would
exceed the aggregate number of shares of Common Stock which the Company may
issue upon exercise or conversion or otherwise pursuant to the terms of the
Series B Preferred Stock, Non-Voting Common Stock or Warrants (as the case may
be) without breaching the Company’s obligations under the rules or regulations
of the Principal Market (the number of shares which may be issued without
violating such rules and regulations, the “Exchange Cap”), except that such
limitation shall not apply in the event that the Company (A) obtains the
approval of its shareholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Purchaser. Until such approval or such written opinion is obtained, no
Purchaser (each, an “Existing Buyer”) shall be issued in the aggregate, upon
conversion or exercise (as the case may be) of any Series B Preferred Stock,
Non-Voting Common Stock, Warrant or otherwise pursuant to the terms of this
Agreement, the Articles of Incorporation or the Warrant Agreement, shares of
Common Stock in an amount greater than the difference between (i) the Exchange
Cap as of the Issuance Date minus (ii) the sum of (1) the aggregate number of
shares of Common Stock issued to such Existing Buyer on the Closing Date plus
(2) the aggregate number of shares of Common Stock issued to other investors on
the Closing Date (with respect to such Existing Buyer, the “Exchange Cap
Allocation”). In the event that such Existing Buyer shall sell or otherwise
transfer any of such Existing Buyer’s Common Shares, the transferee shall be
allocated a pro rata portion of such Existing Buyer’s Exchange Cap Allocation
with respect to such portion of such Common Shares so transferred, and the
restrictions of the prior sentence shall apply to such transferee with respect
to the portion of the Exchange Cap Allocation so allocated to such transferee.
Upon conversion and exercise in full of such Existing Buyer’s Series B Preferred
Stock, Non-Voting Common Stock or Warrants, the difference (if any) between such
Existing Buyer’s Exchange Cap Allocation and the number of shares of Common
Stock actually issued to such Existing Buyer upon such Existing Buyer’s
conversion in full of such Series B Preferred Stock or Non-Voting Common Stock
and such Existing Buyer’s exercise in full of such Warrants shall be allocated,
to the respective Exchange Cap Allocations of the remaining Existing Buyers of
Series B Preferred Stock, Non-Voting Common Stock or Warrants on a pro rata
basis in proportion to the shares of Common Stock underlying the Series B
Preferred Stock, Non-Voting Common Stock or Warrants then held by each such
Existing Buyer of Series B Preferred Stock, Non-Voting Common Stock or Warrants.

 

50



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

Section 5.1 Conditions Precedent to the Obligations of the Purchasers to
Purchase Shares. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of each
of the following conditions, any of which (other than any required regulatory
approvals, the receipt of which cannot be waived) may be waived by such
Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date when made and
as of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date, in which case
such representations and warranties shall be true and correct as of such date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree,
ruling, or injunction shall have been enacted, entered, promulgated, or endorsed
by any court or Governmental Entity of competent jurisdiction, nor has there
been any regulatory communication, that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents or restricts any
Purchaser or any of a Purchaser’s Affiliates from owning or voting any
securities of the Company in accordance with the terms thereof.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, non-objections, registrations, and waivers
necessary for consummation of the purchase and sale of the Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.

(e) Series B Preferred Stock Articles Supplementary. The Company shall have
filed with the Maryland Department of Assessments and Taxation (and the Maryland
Department of Assessments and Taxation shall have issued a certificate
evidencing the effectiveness of) the Series B Preferred Stock Articles
Supplementary, setting forth the terms of the Series B Preferred Stock.

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(g) Minimum Gross Proceeds. The Company shall receive at the Closing aggregate
gross proceeds from the sale of Shares of at least $15,000,000 but no more than
$21,000,000 at a price per share equal to the Purchase Price, and shall
simultaneously issue and deliver at the Closing to the Purchasers hereunder an
aggregate number of Shares equal to such gross proceeds divided by the Purchase
Price.

(h) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.10 herein.

(i) Ownership Limitation. The purchase of Shares and Warrants by such Purchaser
shall not (i) cause such Purchaser or any of its Affiliates to violate any
banking law or regulation, (ii) require such Purchaser or any of its affiliates
to file a prior notice under the CIBC Act, or otherwise seek prior approval or
non-objection of any banking regulator, (iii) require such Purchaser or any of
its Affiliates to become a

 

51



--------------------------------------------------------------------------------

bank holding company or otherwise serve as a source of strength for the Company
or any Bank or (iv) cause such Purchaser, together with any other person whose
Company securities would be aggregated with such Purchaser’s Company securities
for purposes of any banking regulation or Law, to collectively be deemed to own,
control or have the power to vote securities which (assuming, for this purpose
only, full conversion and/or exercise of such securities by the Purchaser and
such other Persons) would represent more than 9.9% of any class of voting
securities of the Company outstanding at such time (with respect to Castle
Creek, after taking into account the Secondary Acquisition).

(j) Non-Control Determination. Each Purchaser shall have received, in its sole
discretion, satisfactory feedback from the Federal Reserve and the NYSDFS (which
may be the absence of any communication from the Federal Reserve and/or NYSDFS)
that it will not have “control” of the Company or the Bank for purposes of the
BHCA or any applicable New York Laws and that no notice is required under the
CIBC Act (or a notice has been submitted and such Purchaser has not received any
objection after the expiration or earlier termination of any applicable waiting
period).

(k) Burdensome Condition. Since the date hereof, there shall not be imposed any
Burdensome Condition.

(l) Material Adverse Effect. No Material Adverse Effect shall have occurred
since December 31, 2018.

(m) No Change in Control. The Company shall not have agreed to enter into or
entered into (A) any agreement or transaction in order to raise capital, or
(B) any transaction that resulted in, or would result in if consummated, a
Change in Control of the Company, in each case, other than in connection with
the transactions contemplated by the Transaction Documents.

(n) Well-Capitalized Status. After the Closing and the consummation of the
transactions contemplated by this Agreement, (A) the Bank’s capital levels shall
exceed the specific quantitative capital requirements necessary to be deemed
“well capitalized” as defined in 12 C.F.R. § 324.403(b)(1); (B) the Company’s
capital levels shall exceed the specific quantitative capital requirements
necessary to be deemed “well capitalized” as defined in 12 C.F.R. §§ 225.2(r),
if applicable; (C) the Company and the Bank shall meet or exceed all specific
quantitative capital requirements stated in any written agreement, order,
understanding or undertaking with the Federal Reserve, the FDIC, or the NYSDFS,
as applicable; (D) subject to any regulatory limitations, the Common Shares and
Non-Voting Common Stock shall qualify as “Common Equity Tier 1 capital” under 12
C.F.R. Section 217.20(b) and the Series B Preferred Stock shall qualify as
“Additional Tier 1 capital” under 12 C.F.R. Section 217.20(c); and (E) the
Company’s capital structure will otherwise comply with the “predominance” of
voting common equity provisions of 12 C.F.R. Part 225, Appendix A.

(o) Registration Rights Agreement. The Company and Castle Creek shall have
executed and delivered the Registration Rights Agreement.

(p) VCOC Letter Agreement. The Company and Castle Creek shall have executed and
delivered the VCOC Letter Agreement.

Section 5.2 Conditions Precedent to the Obligations of the Company to sell
Shares. The Company’s obligation to sell and issue the Shares to each Purchaser
at the Closing is subject to the fulfillment on or prior to the Closing Date of
the following conditions, any of which may be waived by the Company:

 

52



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct in all respects
as of the date when made and as of the Closing Date, except for such
representations and warranties that speak as of a specific date, in which case
such representations and warranties shall be true and correct in all respects as
of such date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(e) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.10 herein.

(f) Ownership Limitation. The purchase of Shares by any Purchaser shall not
result in such Purchaser, together with any other person whose Company
securities would be aggregated with such Purchaser’s Company securities for
purposes of any bank regulation or law, to collectively be deemed to own,
control or have the power to vote more than 9.9% of the outstanding shares of
Common Stock as of the Closing Date (with respect to Castle Creek, after taking
into account the Secondary Acquisition).

ARTICLE VI

MISCELLANEOUS

Section 6.1 Fees and Expenses. The Company shall reimburse Castle Creek and its
Affiliates for all reasonable fees and expenses, which reimbursement shall not
exceed $125,000, incurred by Castle Creek and/or its Affiliates in connection
with due diligence efforts, legal fees and undertaking of the transactions
contemplated by the Transaction Documents (including the preparation,
negotiation and review of definitive documentation and regulatory filings,
travel expenses, the independent loan review obtained by the Company from
Gateway Asset Management Company, LLC at Castle Creek’s request, with member(s)
of Castle Creek onsite during the review, the review of the asset and liability
position of the Bank obtained by the Company from Performance Trust Capital
Partners at Castle Creek’s request and other disbursements); provided, however,
the Company shall not reimburse Castle Creek for expenses and shall have no
obligation to Castle Creek pursuant to this Section 6.1 in the event this
Agreement is terminated by the Company pursuant to Section 6.10(a)(v) (but, for
the avoidance of doubt, the Company shall reimburse Castle Creek for expenses
pursuant to this Section 6.1 in the event this Agreement is terminated for any
other reason other than pursuant to Section 6.10(a)(v)). Except as set forth
above and elsewhere in the Transaction Documents, the parties hereto shall be
responsible for the payment of all expenses incurred by them in connection with
the preparation and negotiation of the Transaction Documents and the
consummation of the transactions contemplated hereby. The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the Company’s sale and issuance of the Securities to the Purchasers.

Section 6.2 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other parties such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.

 

53



--------------------------------------------------------------------------------

Section 6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via e-mail (provided the sender
receives a machine-generated confirmation of successful e-mail notification or
confirmation of receipt of an e-mail transmission) at the e-mail address
specified in this Section 6.3 prior to 5:00 p.m., Eastern time, on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via e-mail at the e-mail address specified in this
Section 6.3 on a day that is not a Trading Day or later than 5:00 p.m., Eastern
time, on any Trading Day, (c) if sent by U.S. nationally recognized overnight
courier service with next day delivery specified (receipt requested) the Trading
Day following delivery to such courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company:   

Pathfinder Bancorp, Inc.

214 West First Street

Oswego, NY 13126

Attention: Thomas Schneider

Email: twschneider@pathfinderbank.com

With a copy to:   

Luse Gorman, PC

5335 Wisconsin Avenue, NW, Suite 780

Washington, DC 20015

Attention: Benjamin Azoff, Esq.

Email: bazoff@luselaw.com

If to a Purchaser:    To the address set forth under such Purchaser’s name on
the signature page hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

Section 6.4 Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by a duly authorized representative of
such party. No waiver of any default with respect to any provision, condition,
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition, or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right. No consideration shall be offered or paid to any Purchaser to
amend or consent to a waiver or modification of any provision of any Transaction
Document unless the same consideration is also offered to all Purchasers who
then hold Shares.

Section 6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

54



--------------------------------------------------------------------------------

Section 6.6 Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights and obligations hereunder in
whole or in part to any Affiliate of such Purchaser, provided such transferee
shall agree in writing to be bound, with respect to the transferred Securities,
by the terms and conditions of this Agreement that apply to the “Purchasers.”

Section 6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.7, the Purchaser Parties.

Section 6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed in accordance with the internal Laws of the State of Delaware
applicable to contracts made and to be performed entirely within such State.
Each party agrees that all Proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall occur, on an exclusive basis,
in the state or federal courts located in the State of Delaware (the “Delaware
Courts”). Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the Delaware Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.9 Survival. The representations and warranties contained herein shall
survive the Closing, the delivery of the Shares, the exercise of the Warrants
and the conversion of Series B Preferred Stock into Common Stock or Non-Voting
Common Stock as follows: (i) the representations and warranties of the Company
set forth in Sections 3.1(a), 3.1(b), 3.1(c), 3.1(e), 3.1(f), 3.1(g), 3.1(h),
3.1(t), 3.1(u), and 3.1(aa) shall survive for a period of six (6) years
following the Closing and delivery of shares, (ii) the representations and
warranties of the Company set forth in Sections 3.1(i), 3.1(k), 3.1(m) and
3.1(qq) shall survive for the applicable statute of limitations, (iii) all other
representations and warranties of the Company set forth in Section 3.1 shall
survive for a period of 12 months following the Closing and the delivery of the
Shares, and (iv) all representations and warranties of the Purchasers set forth
in Section 3.2 shall survive for a period of twelve (12) months following the
Closing and the delivery of the Shares.

 

55



--------------------------------------------------------------------------------

Section 6.10 Termination.

(a) This Agreement may be terminated and the sale and purchase of the Shares
abandoned at any time prior to the Closing:

(i) by mutual written agreement of the Company and any Purchaser (with respect
to itself only);

(ii) by the Company or any Purchaser (with respect to itself only) upon written
notice to the other parties, in the event that the Closing has not been
consummated on or prior to 5:00 p.m., Eastern Time, on the Outside Date;
provided, that, that the right to terminate this Agreement pursuant to this
Section 6.10(a)(ii) shall not be available to any party whose failure to fulfill
any obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

(iii) by the Company or any Purchaser, upon written notice to the other parties,
in the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;

(iv) by any Purchaser (with respect to itself only), upon written notice to the
Company, if there has been a breach of any representation, warranty, covenant or
agreement made by the Company in this Agreement, or any such representation or
warranty shall have become untrue after the date of this Agreement, in each case
such that a closing condition in Section 5.1(a) or Section 5.1(b) would not be
satisfied;

(v) by the Company (with respect to a Purchaser), upon written notice to such
Purchaser, if there has been a breach of any representation, warranty, covenant
or agreement made by such Purchaser in this Agreement, or any such
representation or warranty shall have become untrue after the date of this
Agreement, in each case such that a closing condition in Section 5.1(a) or
Section 5.1(b) would not be satisfied;

(vi) by the Company or any Purchaser, upon written notice to the other parties,
if the Company has entered into a binding written agreement with respect to a
Superior Proposal in compliance with Section 4.18 and has paid or caused to be
paid the Termination Fee (as defined in Section 6.10(c)) to the Purchasers in
compliance with Section 6.10(c);

(vii) prior to the Closing, by any Purchaser, upon written notice to the
Company, if the Company shall have materially breached Section 4.18; or

(viii) by any Purchaser, upon written notice to the Company, if such Purchaser
or any of its Affiliates receives written notice from or is otherwise advised by
the Federal Reserve or the NYSDFS that the Federal Reserve or the NYSDFS will
not grant (or intends to rescind if previously granted) any of the confirmations
or determinations referred to in Section 5.1(j).

(b) In the event of a termination pursuant to this Section 6.10, the Company
shall promptly notify all non-terminating Purchasers.

 

56



--------------------------------------------------------------------------------

(c) Termination Fee and Redemption.

(i) If the Company terminates this Agreement pursuant to Section 6.10(a)(vi) or
any Purchaser terminates this Agreement pursuant to Section 6.10(a)(vi) or
Section 6.10(a)(vii), the Company shall pay or cause to be paid to each
Purchaser by wire transfer of immediately available funds to an account
designated by such Purchaser in writing to the Company a sum equal to three
percent (3%) of the Purchase Price (the “Termination Fee”). The amount of the
Termination Fee shall be in addition to any amount payable by the Company to
Purchaser pursuant to Section 6.1 or Section 6.10(c)(iii). If the Company
terminates this Agreement pursuant to Section 6.10(a)(vi), the Termination Fee
shall be paid in same-day funds prior to or simultaneously with the termination
of this Agreement. If any Purchaser terminates this Agreement pursuant to
Section 6.10(a)(vi) or Section 6.10(a)(vii), the Termination Fee shall be paid
by the Company within one Business Day of the termination of this Agreement

(ii) In the event that (i) a third party shall have made a proposal with respect
to an Acquisition Transaction, which proposal has been publicly disclosed or has
been made known to senior management of the Company, and prior to any
termination of this Agreement pursuant to Section 6.10(a)(ii) (ii) the Company
enters into a definitive agreement with respect to an Acquisition Transaction or
consummates an Acquisition Transaction within twelve (12) months following any
termination of this Agreement pursuant to Section 6.10(a)(ii), the Company shall
pay or cause to be paid to Purchasers by wire transfer of immediately available
funds to an account designated by Purchasers in writing to the Company the
Termination Fee within one (1) Business Day of the Company’s entry into any such
agreement or consummation of an Acquisition Transaction.

(iii) The parties acknowledge that the agreements contained in this
Section 6.10(c) are an integral part of the transactions contemplated by this
Agreement, and that without these agreements, they would not enter into this
Agreement; accordingly, if the Company fails to pay or cause to be paid promptly
any fee payable by it pursuant to this Section 6.10(c), then the Company shall
pay or cause to be paid to Purchasers their respective costs and expenses
(including attorneys’ fees) in connection with collecting such fee, together
with interest on the amount of the fee at the prime rate of Citibank, N.A. from
the date such payment was due under this Agreement until the date of payment.
The parties also acknowledge that any Termination Fee paid or payable pursuant
to this Section 6.10(c) is not a penalty, but rather is liquidated damages in a
reasonable amount that will compensate Purchasers in the circumstances in which
such amount is payable.

Section 6.11 Effects of Termination. In the event of any termination of this
Agreement as provided in Section 6.10, this Agreement (other than Section 4.7
and this Article VI, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided, that
nothing herein shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement.

Section 6.12 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

Section 6.13 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

57



--------------------------------------------------------------------------------

Section 6.14 Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

Section 6.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by Law, including recovery of damages, each of the
Purchasers and the Company shall be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

Section 6.16 Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any Law
(including, without limitation, any bankruptcy Law, state or federal Law, common
Law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.

 

58



--------------------------------------------------------------------------------

Section 6.18 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PATHFINDER BANCORP, INC.

By:  

/s/ Thomas Schneider

Name:   Thomas Schneider Title:   President and Chief Executive Officer

 

60



--------------------------------------------------------------------------------

NAME OF PURCHASER: CASTLE CREEK CAPITAL PARTNERS VII, LP By Castle Creek Capital
Partners VII LLC, its general partner

By:  

/s/ Tony Scavuzzo

Name:   Tony Scavuzzo Title:   Principal Aggregate Purchase Price:
$ 17,000,007.75                 Aggregate Number of Shares of Common Stock to be
Acquired at Closing: 37,700                     Aggregate Number of Shares of
Series B Preferred Stock to be Acquired at Closing: 1,155,283         Aggregate
Number of Warrants to be Acquired at Closing:
125,000                                 Tax ID No.:
61-1778768                             Address for Notice:   6051 El Tordo  
P.O. Box 1329   Rancho Santa Fe, CA 92067 Telephone No: (858)
756-8300                     Facsimile No: (858) 756-8301                    
E-mail Address: tscavuzzo@castlecreek.com         Attention:   Tony Scavuzzo,
Principal                    



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Form of Registration Rights Agreement Exhibit B:    Accredited
Investor Questionnaire Exhibit C:    Form of Opinion of Company Counsel
Exhibit D:    Form of Secretary’s Certificate Exhibit E:    Form of Officer’s
Certificate Exhibit F:    Form of VCOC Letter Agreement Exhibit G:    Form of
Series B Preferred Stock Articles Supplementary Exhibit H:    Form of Warrant
Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

PATHFINDER BANCORP, INC.

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 8, 2019, by and among Pathfinder Bancorp, Inc., a Maryland corporation
(the “Company”), and the purchaser(s) signatory hereto (each a “Registration
Rights Purchaser” and collectively, the “Registration Rights Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of May 8, 2019, between the Company and each Registration Rights Purchaser (the
“Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Registration Rights Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 8(h).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Allowable Grace Period” shall have the meaning set forth in Section 5(d).

“Business Day” means a day other than a Saturday or Sunday or other day on which
banks located in New York are authorized or required by law to close.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, securities convertible into or
exchangeable or exercise able for any of its shares, interests, participations
or other equivalents, partnership interests (whether general or limited),
limited liability company interests, or equivalent ownership interests in or
issued by such Person.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the voting common stock of the Company, par value $0.01 per
share, and any securities into which such shares of voting common stock may
hereinafter be reclassified.

“Company” shall have the meaning set forth in the Preamble.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.



--------------------------------------------------------------------------------

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the seventh (7th) Trading Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the Commission that such Registration Statement will not be “reviewed” or will
not be subject to further review; provided, that if the Effectiveness Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Effectiveness Deadline shall be extended to the next Business Day
on which the Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).

“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the date that is the fourth
(4th) anniversary of the Closing Date, provided, that if the Filing Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Filing Deadline shall be extended to the next Business Day on
which the Commission is open for business.

“FINRA” shall have the meaning set forth in Section 5(n).

“Grace Period” shall have the meaning set forth in Section 5(d).

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Holders Counsel” shall have the meaning set forth in Section 5(a).

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

“Initial Registration Statement” means shall have the meaning set forth in
Section 2(a).

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

“Losses” shall have the meaning set forth in Section 7(a).

“New Registration Statement” shall have the meaning set forth in Section 2(a).

“Non-Responsive Holder” shall have the meaning set forth in Section 8(d).

“Non-Voting Common Stock” means the Company’s non-voting common stock, par value
$0.01 per share, into which the Series B Preferred Stock is convertible
following approval by the Company’s stockholders of articles supplementary to
its articles of incorporation authorizing said stock.

“Other Securities” means shares of Common Stock, Preferred Stock, Non-Voting
Common Stock, Warrants or shares of other Capital Stock or other securities of
the Company which are contractually entitled to registration rights or Capital
Stock which the Company is registering pursuant to a Registration Statement.



--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Registration” shall have the meaning set forth in Section 3(a).

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Registrable Securities” means all of the Shares, the Warrants, the Underlying
Shares and any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
Shares, the Warrants or the Underlying Shares, provided that Shares, the
Warrants or the Underlying Shares shall cease to be Registrable Securities upon
the earliest to occur of the following: (A) a sale pursuant to a Registration
Statement; (B) becoming eligible for sale without time, volume or manner of sale
restrictions by the Holders under Rule 144; or (C) if such Shares, Warrants or
Underlying Shares have ceased to be outstanding.

“Registration Rights Purchaser” or “Registration Rights Purchasers” shall have
the meaning set forth in the Preamble.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

“Requested Information” shall have the meaning set forth in Section 8(d).

“Required Registration Statement” means any Initial Registration Statement, New
Registration Statement or Remainder Registration Statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.



--------------------------------------------------------------------------------

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“SEC Guidance” means (i) any publicly-available written guidance, comments,
requirements or requests of the Commission staff and (ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series B Preferred Stock” means the Company’s Series A Convertible Perpetual
Preferred Stock, par value $0.01 per share, and any securities into which such
shares of Series A Convertible Perpetual Preferred Stock may hereinafter be
reclassified.

“Shares” means the shares of Common Stock and Series B Preferred Stock issued or
issuable to the Registration Rights Purchaser pursuant to the Purchase
Agreement.

“Shelf Offering” shall have the meaning set forth in Section 4(a).

“Take-Down Notice” shall have the meaning set forth in Section 4(a).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group, Inc. (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Underlying Shares” means the shares of Common Stock and Non-Voting Common Stock
into which the Series B Preferred Stock is convertible or which are issuable
pursuant to the Warrant Agreement.

2. Mandatory Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). Notwithstanding the registration obligations set forth in this
Section 2, in the event that (i) the Company’s counsel determines that all such
Registrable Securities cannot,



--------------------------------------------------------------------------------

as a result of the application of Rule 415, be registered for resale as a
secondary offering on a single registration statement prior to filing the
Initial Registration Statement, or (ii) the Commission informs the Company that
all such Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (A) inform each of the
Holders thereof and, as applicable, file the Initial Registration Statement, or
use its reasonable best efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (B) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in each case covering the maximum number of such
Registrable Securities permitted to be registered thereon, on such form
available to the Company to register for resale the Registrable Securities as a
secondary offering; provided, that in the case of (ii) above, prior to filing
such amendment or New Registration Statement, the Company shall be obligated to
use its reasonable best efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Securities Act Rules Compliance and
Disclosure Interpretation 612.09, or any successor thereto. Notwithstanding any
other provision of this Agreement, if the opinion of the Company’s counsel or
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and, in the case of clause (ii) above, notwithstanding that the
Company used reasonable best efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), the number
of Registrable Securities to be registered on such Registration Statement will
be reduced on a pro rata on the basis of the aggregate number of Registrable
Securities owned by each applicable Holder, and under such circumstances, the
Company will not be subject to the payment of Liquidated Damages in
Section 2(c). In the event the Company amends the Initial Registration Statement
or files a New Registration Statement, as the case may be, under clauses (A) or
(B) above, the Company will use its reasonable best efforts to file with the
Commission, as promptly as allowed by Commission or SEC Guidance provided to the
Company or to registrants of securities in general, one or more registration
statements on such form available to the Company to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statements”). No Holder shall be named as an
“underwriter” in any Registration Statement without such Holder’s prior written
consent.

(b) The Company shall use its reasonable best efforts to cause each Required
Registration Statement to be declared effective by the Commission as soon as
practicable, and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline,
and shall use its reasonable best efforts to keep each Required Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Required
Registration Statement have been publicly sold by the Holders or (ii) the date
that all Registrable Securities covered by such Required Registration Statement
may be sold by the Holders without volume or manner of sale restrictions under
Rule 144, as determined by counsel to the Company pursuant to a written opinion
letter to such effect, addressed and reasonably acceptable to the Company’s
transfer agent (the “Effectiveness Period”). The Company shall request
effectiveness of a Required Registration Statement as of 5:00 p.m., New York
City time, on a Trading Day. The Company shall promptly notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement within one (1) Business Day of the Effective Date
unless already available on the Commission’s Edgar site or successor system. The
Company shall file a final Prospectus for a Required Registration Statement with
the Commission, as required by Rule 424(b) as promptly as reasonably practicable
following the Effective Date.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, or (iii) after its Effective Date, (A) such
Registration



--------------------------------------------------------------------------------

Statement ceases to be effective for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
for which it is required to be effective, or (B) the Holders are not permitted
to utilize the Prospectus therein to resell such Registrable Securities (other
than during an Allowable Grace Period), (iv) a Grace Period applicable to a
Required Registration Statement exceeds the length of an Allowable Grace Period,
or (v) after the Filing Deadline, and only in the event a Registration Statement
is not effective or available to sell all Registrable Securities, the Holders
are unable to sell Registrable Securities without restriction under Rule 144
(any such failure or breach in clauses (i) through (v) above being referred to
as an “Event,” and, for purposes of clauses (i), (ii), (iii) or (v), the date on
which such Event occurs, or for purposes of clause (iv) the date on which such
Allowable Grace Period is exceeded, being referred to as an “Event Date”), then
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to 2.0% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any Registrable Securities held by such
Holder on the Event Date. The parties agree that notwithstanding anything to the
contrary herein or in the Purchase Agreement, no Liquidated Damages shall be
payable (i) if as of the relevant Event Date, the Registrable Securities may be
sold by the Holders without volume or manner of sale restrictions under
Rule 144, as determined by counsel to the Company pursuant to a written opinion
letter to such effect, addressed and reasonably acceptable to the Company’s
transfer agent, (ii) to a Holder causing an Event that relates to or is caused
by any action or inaction taken by such Holder, (iii) to a Holder in the event
it is unable to lawfully sell any of its Registrable Securities (including,
without limitation, in the event a Grace Period exceeds the length of an
Allowable Grace Period) because of possession of material non-public information
or (iv) with respect to any period after the expiration of the Effectiveness
Period (it being understood that this clause shall not relieve the Company of
any Liquidated Damages accruing prior to the expiration of the Effectiveness
Period). If the Company fails to pay any Liquidated Damages pursuant to this
Section 2(c) in full within ten (10) Business Days after the date payable, the
Company will pay interest on the amount of Liquidated Damages then owing to the
Holder at a rate of 0.5% per month on an annualized basis (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full. The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. With respect to a Holder, the Effectiveness Deadline for a
Required Registration Statement shall be extended without default or Liquidated
Damages hereunder in the event that the Company’s failure to obtain the
effectiveness of the Registration Statement on a timely basis results from the
failure of such Holder to timely provide the Company with information requested
by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which case the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Registration Rights Purchaser).

3. Piggyback Registration.

(a) If the Company intends to file a Registration Statement covering a primary
or secondary offering of any of its Common Stock, Series B Preferred Stock,
Non-Voting Common Stock, Warrants or Other Securities, whether or not the sale
for its own account, which is not a registration solely to implement an employee
benefit plan pursuant to a registration statement on Form S-8 (or successor
form), a registration statement on Form S-4 (or successor form) or a transaction
to which Rule 145 or any other similar rule of the Commission is applicable, the
Company will promptly (and in any event at least ten (10) Business Days before
the anticipated filing date) give written notice to the Holders of its intention
to effect such a registration. The Company will effect the registration under
the Securities Act of all Registrable Securities that the Holder(s) request(s)
be included in such registration (a “Piggyback



--------------------------------------------------------------------------------

Registration”) by a written notice delivered to the Company within five
(5) Business Days after the notice given by the Company in the preceding
sentence. Subject to Section 3(b), securities requested to be included in a
Company registration pursuant to this Section 3 shall be included by the Company
on the same form of Registration Statement as has been selected by the Company
for the securities the Company is registering for sale referred to above. The
Holders shall be permitted to withdraw all or part of the Registrable Securities
from the Piggyback Registration at any time at least two (2) Business Days prior
to the effective date of the Registration Statement relating to such Piggyback
Registration (the “Piggyback Registration Statement”). If the Company elects to
terminate any registration filed under this Section 3 prior to the effectiveness
of such registration, the Company will have no obligation to register the
securities sought to be included by the Holders in such registration under this
Section 3. There shall be no limit to the number of Piggybank Registrations
pursuant to this Section 3(a).

(b) If a Registration Statement under this Section 3 relates to an underwritten
offering and the managing underwriter(s) advise(s) the Company that in its or
their reasonable opinion the number of securities requested to be included in
such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or Prospectus
only such number of securities that in the reasonable opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the Common Stock and other securities the Company proposes to sell, (ii) second,
the Registrable Securities of the Holders who have requested inclusion of
Registrable Securities pursuant to this Section 3, pro rata on the basis of the
aggregate number of such securities or shares owned by each such person, or as
such Holders may otherwise agree, and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement. The Company shall select the investment banking firm or firms to act
as the lead underwriter or underwriters in connection with an underwritten
offering made pursuant to this Section 3; provided that such underwriter(s)
shall be reasonably acceptable to the applicable Holder(s). No Holder may
participate in any underwritten registration under this Section 3 unless such
Holder (i) agrees to sell the Registrable Securities it desires to have covered
by the underwritten offering on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

4. Underwritten Shelf Offerings.

(a) At any time that a shelf registration statement covering Registrable
Securities pursuant to Section 2 or Section 3 is effective, if any Holder
delivers a notice to the Company (a “Take-Down Notice”) stating that it intends
to sell all or part of its Registrable Securities included by it on the shelf
registration statement (a “Shelf Offering”), then the Company shall amend or
supplement the shelf registration statement as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Offering (taking into account the inclusion of Registrable Securities by any
other Holders pursuant to this Section 4(a)). In connection with any Shelf
Offering, including any Shelf Offering that is an underwritten offering, such
proposing Holder(s) shall also deliver the Take-Down Notice to all other holders
of Registrable Securities included on such shelf Registration Statement and
permit each such Holder to include its Registrable Securities included on the
shelf Registration Statement in the Shelf Offering if such holder notifies the
proposing Holder(s) and the Company within five days after delivery of the
Take-Down Notice to such Holder.

(b) The Company shall have no obligation to effect an underwritten offering
under this Section 4 on behalf of the holders of Registrable Securities electing
to participate in such offering unless the expected gross proceeds from such
offering exceed $7,500,000. Additionally, in no event shall the Company be
required to engage in more than one such underwritten offering in any 365 day
period.



--------------------------------------------------------------------------------

(c) If a Shelf Offering of Registrable Securities included in a Required
Registration Statement is to be conducted as an underwritten offering, then the
Holders of the majority of the Registrable Securities included in a Required
Registration Statement shall select the investment banking firm to act as the
lead underwriter in connection with such offering; provided, that such selection
shall be reasonably acceptable to the Company. If, in connection with any such
underwritten offering, the underwriter(s) advise(s) the Company that in its or
their reasonable opinion the number of securities requested to be included in
such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or Prospectus
only such number of securities that in the reasonable opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Holders who have requested registration of
Registrable Securities pursuant to this Section 4, pro rata on the basis of the
aggregate number of such securities or shares owned by each such person, or as
the Holders may otherwise agree amongst themselves, (ii) second, the Common
Stock and other securities the Company proposes to sell, and (iii) third, any
other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement. No Holder may participate in any
underwritten registration under this Section 4 unless such Holder (i) agrees to
sell the Registrable Securities it desires to include in the underwritten
offering on the basis provided in any underwriting arrangements in customary
form and (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements.

(d) In addition to Sections (a) and (b) of this Section 4, a Shelf Offering of
Registrable Securities included on a Piggyback Registration Statement initiated
by Holders shall be subject to the procedures set forth in Section 3(b).

5. Registration Procedures.

In connection with the Company’s registration obligations hereunder:

(a) the Company shall, not less than three (3) Trading Days prior to the filing
of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (except for Annual Reports on Form 10-K, Quarterly Reports on
Form 10-Q, proxy statements and Current Reports on Form 8-K and any similar or
successor reports), furnish to one counsel designated by a majority of the
outstanding Registrable Securities (“Holders Counsel”), copies of such
Registration Statement, Prospectus or amendment or supplement thereto, as
proposed to be filed, which documents will be subject to the reasonable review
of Holders Counsel; provided that each Holder shall have the right to review,
prior to filing, its selling shareholder information. The Company shall not file
any Registration Statement or amendment or supplement thereto containing
information which Holders Counsel reasonably objects in good faith, unless the
Company shall have been advised by its counsel that the information objected to
is required under the Securities Act or the rules or regulations adopted
thereunder.

(b) (i) the Company shall prepare and file with the Commission such amendments,
including post-effective amendments and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period (except during an Allowable
Grace Period); (ii) the Company shall cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement (subject to the terms of
this Agreement), and, as so supplemented or



--------------------------------------------------------------------------------

amended, to be filed pursuant to Rule 424 (except during an Allowable Grace
Period); (iii) the Company shall respond as promptly as reasonably practicable
to any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders Counsel true and complete copies of all correspondence from
and to the Commission relating to such Registration Statement that pertains to
the Holders as “Selling Shareholders”; and (iv) the Company shall comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided, that
each Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Registration Rights Purchaser sells any of the Registrable
Securities (including in accordance with Rule 172 under the Securities Act), and
each Holder agrees to dispose of Registrable Securities in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 5(b)) by reason of the
Company filing a report on Form 10-K, Form 10- Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission as promptly as practicable.

(c) the Company shall notify the Holders (which notice shall, pursuant to
clauses (ii) through (iv) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, if
applicable) as promptly as reasonably practicable following the day (i)(A) when
a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement has been filed with the Commission; and (B) with respect
to each Registration Statement or any post-effective amendment, when the same
has become effective; (ii) of the issuance by the Commission or any other
federal or state Governmental Entity of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (iv) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

(d) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”). During the Grace Period, the Company shall not be
required to maintain the effectiveness of any Registration Statement filed
hereunder and, in any event, Holders shall suspend sales of Registrable
Securities pursuant to such Registration Statements during the pendency of the
Grace Period provided, the Company shall promptly (i) notify the Holders in
writing of the existence of material non-public information giving rise to a
Grace Period or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use reasonable best efforts
to terminate a Grace Period as promptly as practicable provided that such
termination is, in the good faith judgment of the Company, in the best interest
of the Company and (iii) notify the Holders in writing of the date on which the
Grace



--------------------------------------------------------------------------------

Period ends; provided, further, that, with respect to a Required Registration
Statement only, no single Grace Period shall exceed forty-five (45) consecutive
days, and during any three hundred sixty-five (365) day period, the aggregate of
all Grace Periods shall not exceed an aggregate of ninety (90) days (each Grace
Period complying with this provision being an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period, the Grace Period shall be
deemed to begin on and include the date the Holders receive the notice referred
to in clause (i) above and shall end on and include the later of the date the
Holders receive the notice referred to in clause (iii) above and the date
referred to in such notice; provided, that no Grace Period shall be longer than
an Allowable Grace Period. Notwithstanding anything to the contrary, the Company
shall use reasonable best efforts to cause the Transfer Agent to deliver
unlegended Shares to a transferee of a Holder in accordance with the terms of
the Purchase Agreement in connection with any sale of Registrable Securities
with respect to which a Holder has entered into an irrevocable contract for sale
prior to the Holder’s receipt of the notice of a Grace Period and for which the
Holder has not yet settled.

(e) the Company shall use reasonable best efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(f) the Company shall, if requested by a Holder, furnish to such Holder, without
charge, at least one (1) conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Holder
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR or successor system.

(g) the Company agrees to promptly deliver to each Holder whose Registrable
Securities are included in the applicable Registration Statement, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.

(h) the Company shall, prior to any resale of Registrable Securities by a
Holder, use its reasonable best efforts to register or qualify or cooperate with
the selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
general tax in any such jurisdiction where it is not then so subject or file a
consent to service of process in any such jurisdiction.

(i) the Company shall enter into such customary agreements (including an
underwriting agreement in customary form) and take all such other actions
reasonably requested by the Holders of a majority of the Registrable Securities
being sold in connection therewith or by the managing underwriter(s), if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
In connection with any such permitted underwritten offering of Registrable
Securities, (i) the Company shall (A) make such representations and warranties
to the selling Holders and the managing underwriter(s), if any, with respect to
the business of the Company and its subsidiaries, and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each



--------------------------------------------------------------------------------

case, in form, substance and scope as are customarily made by issuers in
underwritten offerings, and, if true, confirm the same if and when requested,
(B) use its reasonable best efforts to furnish opinions of counsel to the
Company and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriter(s), if
any, addressed to each of the managing underwriter(s), if any, covering the
matters customarily covered in opinions requested in underwritten offerings,
(C) use its reasonable best efforts to obtain “cold comfort” letters and updates
thereof from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) who have certified the financial statements included
in such Registration Statement, addressed to each of the managing
underwriter(s), if any, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings, (D) include within the underwriting agreement
indemnification provisions and procedures customary in such underwritten
offerings and (E) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority of the Registrable Securities being sold
in connection therewith, their counsel and the managing underwriter(s), if any,
to evidence the continued validity of the representations and warranties made
pursuant to clause (A) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company, (ii) each Holder shall not, during such period (which
period shall in no event exceed one hundred and eighty (180) days, subject to
any then customary “booster shot” extension (which extension shall not exceed
thirty (30) days) following the effective date of any Registration Statement to
the extent requested by any managing underwriter, sell, pledge, hypothecate,
transfer, make any short sale of, loan, grant any option or right to purchase
of, or otherwise transfer or dispose of (other than to donees who agree to be
similarly bound) any Registrable Securities owned by it at any time during such
period, except Registrable Securities included in such registration; provided
that any release of Registrable Securities from such agreement shall be effected
among the Holders on a pro rata basis according to the Registrable Securities
then owned by them, and (iii) the Company shall use its reasonable best efforts
to cause each of its directors and senior executive officers to execute and
deliver customary lockup agreements in such form and for such time period up to
one hundred and eighty (180) days (subject to any then customary “booster shot”
extensions) as may be requested by any managing underwriter. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder.

(j) the Company shall make available for inspection by any Holder of Registrable
Securities included in such Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by any such seller or
underwriter (collectively, the “Inspectors”), at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Company and its Subsidiaries
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement; provided,
however, that any Records that are not generally publicly available at the time
of delivery of such Records shall be kept confidential by such Inspectors unless
(i) the disclosure of such Records is necessary in the reasonable judgment of
the Inspectors to avoid or correct a misstatement or omission in the
Registration Statement, or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction; provided,
further, that each Holder of Registrable Securities agrees that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company to the extent legally permitted and
allow the Company, at its expense, to undertake appropriate action and to
prevent disclosure of the Records deemed confidential.



--------------------------------------------------------------------------------

(k) the Company shall, in the case of an underwritten offering, cause its
officers to use their reasonable best efforts to support the marketing of the
Registrable Securities covered by the Registration Statement (including, without
limitation, by participation in “road shows”) if requested by the managing
underwriter(s) and taking into account the Company’s business needs.

(l) the Company shall reasonably cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request. Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.

(m) the Company shall following the occurrence of any event contemplated by
Sections 5(c)(ii)-(iv), as promptly as reasonably practicable, as applicable:
(i) use its reasonable best efforts to prevent the issuance of any stop order or
obtain its withdrawal at the earliest possible moment if the stop order have
been issued, or (ii) taking into account the Company’s good faith assessment of
any adverse consequences to the Company and its shareholders of the premature
disclosure of such event, prepare and file a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

(n) the Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of securities of the Company
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock and (iv) any other
information as may be requested by the Commission, FINRA, any state securities
commission or any other government or regulatory body with jurisdiction over the
Company or its activities. During any periods that the Company is unable to meet
its obligations hereunder with respect to the registration of Registrable
Securities because any Holder fails to furnish such information within two
(2) Trading Days of the Company’s request, any Liquidated Damages that are
accruing at such time as to such Holder only shall be tolled and any Event that
may otherwise occur solely because of such delay shall be suspended as to such
Holder only, until such information is delivered to the Company.

(o) the Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing (but not
additional filings) within two (2) Business Days of the request therefore.

(p) if the Company becomes eligible to use Form S-3 during the term of this
Agreement, the Company shall use its reasonable best efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

(q) if requested by a Holders Counsel, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees (upon
advice of counsel) is required to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.



--------------------------------------------------------------------------------

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such Holder
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any Holder who fails to furnish
such information within a reasonable time after receiving such request.

6. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, stock transfer
taxes and fees of counsel for the Holders) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence that are the
Company’s responsibility shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with any Trading Market on which the
Common Stock is then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an issuer filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so
long as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of counsel for the Company, (v) Securities
Act liability insurance, if the Company so desires such insurance, (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (vii) those
expenses of Castle Creek actually and reasonably incurred, including without
limitation, reasonable attorneys’ fees, not to exceed $50,000 in the aggregate.
In addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.

7. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder
and each of their respective officers, directors, agents, general partners,
managing members, managers, Affiliates and employees, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, general partners,
managing members, managers, agents and employees of such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable and documented
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of



--------------------------------------------------------------------------------

or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Agreement, except
to the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based primarily upon
information regarding such Holder furnished in writing to the Company by such
Holder or on behalf of such Holder expressly for use therein, or to the extent
that such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was approved by such Holder or
Holders Counsel expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto,
(B) Holder’s failure to deliver or cause to be delivered the Prospectus or any
amendment or supplement thereto made available by the Company in compliance with
Section 8(g), or (C) in the case of an occurrence of an event of the type
specified in Sections 5(c)(ii)-(iv), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing or electronic mail that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 8(h) below, but only if and to the extent that following the receipt of
the Advice the misstatement or omission giving rise to such Loss would have been
corrected. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 7(c)) and shall survive the transfer of the Registrable Securities by
the Holders.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (A) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by or on behalf of such Holder expressly for
use therein, or (B) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved by such Holder or Holders
Counsel expressly for use in a Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (C) in the case
of an occurrence of an event of the type specified in Sections 5(c)(ii)- (iv),
to the extent, but only to the extent, related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 8(h), but only if and to the
extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected, or (ii) Holder’s failure to
deliver or cause to be delivered the Prospectus or any amendment or supplement
thereto made available by the Company in compliance with Section 8(g). In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of one (1) counsel reasonably satisfactory to the Indemnified Party
and the payment of all reasonable and documented fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such written notice within a reasonable time of commencement of
any such Proceeding shall not relieve the Indemnifying Party of its obligations
or liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party in its ability to defend such Proceeding.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Indemnified
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel in writing that a conflict of interest exists
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party; provided, that the Indemnifying Party shall not be liable
for the fees and expenses of more than one separate firm of attorneys at any
time for all Indemnified Parties. The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or unreasonably
conditioned. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 7(c)) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

(d) Contribution. If a claim for indemnification under Section 7(a) or 7(b) is
unavailable to an Indemnified Party (other than in accordance with its terms) or
insufficient to hold an Indemnified Party harmless for any Losses, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 7(d) was available to such party in
accordance with its terms. The parties hereto agree that it would not be just



--------------------------------------------------------------------------------

and equitable if contribution pursuant to this Section 7(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 7(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 7 are in
addition to any other rights to indemnification or contribution which an
Indemnified Party may have pursuant to law, equity, contract or otherwise.

8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, will be entitled to specific performance of its rights
under this Agreement. The Company and each Holder agree that monetary damages
may not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

(b) Prohibition on Other Registrations. The Company agrees not to effect or
initiate a registration statement for any public sale or distribution of any
securities similar to those being registered pursuant to this Agreement, or any
securities convertible into or exchangeable or exercisable for such securities
(other than a registration solely to implement an employee benefit plan pursuant
to a registration statement on Form S-8 (or successor form), a registration
statement on Form S-4 (or successor form) or a transaction to which Rule 145 or
any other similar rule of the Commission is applicable), during the fourteen
(14) calendar days prior to, and during the sixty (60) calendar-day period
beginning on, the effective date of any Registration Statement in which the
Holders of Registrable Securities are participating (except as part of any such
registration, if permitted).

(c) Rule 144 Requirements. For so long as the Company is subject to the
reporting requirements of the Exchange Act, the Company will use its reasonable
best efforts to timely file with the Commission such reports and information
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder and as the Commission
may require. The Company shall furnish to any Holder of Registrable Securities
forthwith upon request a written statement as to its compliance with the
reporting requirements of Rule 144 (or any successor exemptive rule), the
Securities Act and the Exchange Act (at any time that it is subject to such
reporting requirements); a copy of its most recent annual or quarterly report
unless otherwise available at no charge by access electronically to the
Commission’s EDGAR filing system; and such other reports and documents as such
Person may reasonably request unless otherwise available at no charge by access
electronically to the Commission’s EDGAR filing system in availing itself of any
rule or regulation of the Commission allowing it to sell any such securities
without registration.

(d) Obligations of Holders and Others in a Registration. Each Holder agrees to
timely furnish in writing such information regarding such Person, the securities
sought to be registered and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably be required to effect
the registration of such Registrable Securities (the “Requested Information”)
and shall take such



--------------------------------------------------------------------------------

other action as the Company may reasonably request in connection with the
registration, qualification or compliance or as otherwise provided herein. At
least ten (10) Business Days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify each holder of the information
the Company requires from such Holder if such Holder elects to have any of such
Holder’s Registrable Securities included in the Registration Statement. If at
least five (5) Business Days prior to the filing date, the Company has not
received the Requested Information from a Holder (a “Non-Responsive Holder”),
then the Company may exclude from any Registration Statement the Registrable
Securities of such Non-Responsive Holder.

(f) Limitations on Subsequent Registration Rights. The Company will not enter
into any agreements with any holder or prospective holder of any securities of
the Company which would grant such holder or prospective holder registration
rights with respect to the securities of the Company which would have priority
over the Registrable Securities with respect to the inclusion of such securities
in any registration. If the Company enters into an agreement that contains terms
more favorable, in form or substance, to any shareholders than the terms
provided to the Holders under this Agreement, then the Company will modify or
revise the terms of this Agreement in order to reflect any such more favorable
terms for the benefit of the Holders.

(g) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(h) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Sections 5(c)(ii)-(iv), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

(j) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
of a majority of the then outstanding Registrable Securities; provided that any
such amendment, modification, supplement or waiver that materially, adversely
and disproportionately effects the rights or obligations of any Holder vis-a-vis
the other Holders shall require the prior written consent of such Holder.

(k) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next



--------------------------------------------------------------------------------

Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:            

   Pathfinder Bancorp, Inc.    214 West First Street    Oswego, NY 13126   
Attention: Thomas Schneider    Email: twschneider@pathfinderbank.com

With a copy to:

      Luse Gorman, PC    5335 Wisconsin Avenue, NW, Suite 780    Washington, DC
20015    Attention: Benjamin Azoff, Esq.    Email: bazoff@luselaw.com   

If to a Registration Rights Purchaser:

To the address set forth under such Registration Rights Purchaser’s name on the
signature page hereof or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

(l) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. The Company may not
assign its rights (except by merger or in connection with another entity
acquiring all or substantially all of the Company’s assets) or obligations
hereunder without the prior written consent of all of the Holders of the then
outstanding Registrable Securities. The rights to have the Company register
Registrable Securities pursuant to this Agreement shall be automatically
assigned by any Registration Rights Purchaser to any transferee of the Shares
only if: (i) the Registration Rights Purchaser agrees in writing with the
transferee or assignee to assign such rights; (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (A) the name and address of such transferee or assignee and (B) the
securities with respect to which such registration rights are being transferred
or assigned; and (iii) at or before the time the Company received the written
notice contemplated by clause (ii) of this sentence, the transferee or assignee
agrees in writing with the Company to be bound by all of the provisions
contained herein with respect to a Holder or Registration Rights Purchaser. In
the event of any delay in filing or effectiveness of the Registration Statement
as a result of such assignment by a Registration Rights Purchaser or its
transferee, the Company shall not be liable for any damages arising from such
delay.

(m) Execution and Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.



--------------------------------------------------------------------------------

(n) Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and to be performed entirely within such State. The
parties hereby agree that all actions or proceedings arising out of or related
to this Agreement shall be subject to the exclusive jurisdiction of the state
and federal courts in the State of Delaware. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Purchase Agreement.

(p) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(q) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(r) Independent Nature of Registration Rights Purchasers’ Obligations and
Rights. The obligations of each Registration Rights Purchaser under this
Agreement are several and not joint with the obligations of any other
Registration Rights Purchaser hereunder, and no Registration Rights Purchaser
shall be responsible in any way for the performance of the obligations of any
other Registration Rights Purchaser hereunder. The decision of each Registration
Rights Purchaser to purchase the Shares pursuant to the Purchase Agreement has
been made independently of any other Registration Rights Purchaser. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Registration Rights Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Registration Rights Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Registration Rights Purchasers are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Registration Rights Purchaser acknowledges
that no other Registration Rights Purchaser has acted as agent for such
Registration Rights Purchaser in connection with making its investment hereunder
and that no Registration Rights Purchaser will be acting as agent of such
Registration Rights Purchaser in connection with monitoring its investment in
the Shares or enforcing its rights under the Purchase Agreement. Each
Registration Rights Purchaser shall be entitled to protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement,
and it shall not be necessary for any other Registration Rights Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Registration Rights Purchasers has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Registration Rights Purchasers and not because it was
required or requested to do so by any Registration Rights Purchaser. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Registration Rights Purchaser, solely, and not
between the Company and the Registration Rights Purchasers collectively and not
between and among the Registration Rights Purchasers.



--------------------------------------------------------------------------------

(s) Entire Agreement. This Agreement and the Purchase Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof. There are no restrictions, promises, warranties or undertakings, other
than as set forth or referred to herein and in the Purchase Agreement. This
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

PATHFINDER BANCORP, INC.

By:    

Name:

Title:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF INVESTING ENTITY   AUTHORIZED SIGNATORY

By:     Name:   Title:  

ADDRESS FOR NOTICE

c/o:    

Street:    

City/State/Zip:    

Attention:    

Tel:    

Fax:    

E-mail:    



--------------------------------------------------------------------------------

EXHIBIT B

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To: Pathfinder Bancorp, Inc.

This Accredited Investor Questionnaire (“Questionnaire”) must be completed by
each potential investor in connection with the offer and sale by Pathfinder
Bancorp, Inc., a Maryland corporation (the “Company”) of shares of (i) common
stock, $0.01 par value per share (the “Common Shares”) and (ii) the Series B
Preferred Stock of the Company, $0.01 par value per share (the “Series B
Preferred Shares”). The Common Shares and the Series B Preferred Shares shall be
collectively referred herein to as the “Shares.” The Shares are being offered
and sold by the Company without registration under the Securities Act of 1933,
as amended (the “Act”), and the securities laws of certain states, in reliance
on the exemptions contained in Section 4(a)(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Company must determine that a potential investor meets certain
suitability requirements before offering or selling Shares to such investor. The
purpose of this Questionnaire is to assure the Company that each investor will
meet the applicable suitability requirements. The information supplied by you
will be used in determining whether you meet such criteria, and reliance upon
the private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares. Please print or type all responses and attach additional sheets of
paper if necessary to complete answers to any item.

PART A. BACKGROUND INFORMATION

Name of Beneficial Owner of the Shares:    

Business Address:    

                                                     (Number and Street)    
(City)   (State)   (Zip Code)

Telephone Number: (    )         If a corporation, partnership, limited
liability company, trust or other entity:

Type of entity:    

Were you formed for the purpose of investing in the securities being offered?

Yes   ☐    No   ☐

In what U.S. state did you made your investment decision:                    



--------------------------------------------------------------------------------

If an individual:

Residential Address:    

                                                     (Number and Street)    
(City)   (State)   (Zip Code)

Telephone Number: (    )        

Age: ________________ Citizenship: ________________ Where registered to vote:
________________

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:                    

 

 

 

 

Are you a director or executive officer of the Company?

Yes ☐ No ☐

 

Social Security or Taxpayer Identification No.  

 

 

 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares.

 

☐    1.    A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; ☐    2.    A broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; ☐    3.    An insurance
company as defined in Section 2(a)(13) of the Securities Act; ☐    4.    An
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; ☐    5.
   A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; ☐    6.    A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; ☐    7.    An employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;



--------------------------------------------------------------------------------

☐    8.    A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940; ☐    9.    An
organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000; ☐    10.    A trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company; ☐    11.    A natural person whose
individual net worth, or joint net worth with that person’s spouse, at the time
of his or her purchase exceeds $1,000,000 (see Note 11 below); ☐    12.    A
natural person who had an individual income in excess of $200,000 in each of the
two most recent years, or joint income with that person’s spouse in excess of
$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year; ☐    13.    An executive officer or
director of the Company; and ☐    14.    An entity in which all of the equity
owners qualify under any of the above subparagraphs. If the undersigned belongs
to this investor category only, list the equity owners of the undersigned, and
the investor category which each such equity owner satisfies. Note 11.    For
purposes of calculating net worth under paragraph (11):      

(A)  The person’s primary residence shall not be included as an asset;

     

(B)  Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding sixty (60) days before such time, other than as a result of
the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

     

(C)  Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

A. FOR EXECUTION BY AN INDIVIDUAL:

 

                                By      Date          Print Name:     

 

B. FOR EXECUTION BY AN ENTITY:

 

   Entity Name:                                      By      Date          Print
Name:      

 

   Title:     

 

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

   Entity Name:                                      By      Date       Print
Name:      

 

   Title:                                      By      Date       Print Name:   
  

 

   Title:     

[Signature Page to Accredited Investor Questionnaire]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF COMPANY COUNSEL

 

1.

The Company is a corporation incorporated and in good standing under the laws of
the State of Maryland.

 

2.

The Company has the corporate power and authority to execute and deliver and to
perform its obligations under the Transaction Documents, including, without
limitation, to issue the Shares under the Securities Purchase Agreement.

 

3.

The Company is a registered bank holding company under the Bank Holding Company
Act of 1956, as amended.

 

4.

The Bank is an insured depository institution under the provisions of the
Federal Deposit Insurance Act, as amended.

 

5.

Each of the Transaction Documents has been duly authorized, executed, and
delivered by the Company and, assuming due authorization, execution, and
delivery by the Purchasers (to the extent they are a party), each of the
Transaction Documents constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, or similar Laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by Laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable Law.

 

6.

The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Shares under the Transaction Documents,
do not and will not: (a) require any consent, approval, license or exemption by,
order or authorization of, or filing, recording, or registration by the Company
with any federal or state governmental authority, except (1) as may be required
by federal securities laws with respect to the Company’s obligations under the
Registration Rights Agreement, (2) the filing of Form D pursuant to the United
States Securities and Exchange Commission Regulation D, and (3) the filings
required in accordance with Section 4.4 of the Securities Purchase Agreement,
(b) violate any federal or state statute, rule, or regulation, or any rule or
regulation of any Governmental Entity, or any court order, judgment, or decree,
if any, listed in Exhibit A hereto, which exhibit lists all court orders,
judgments, and decrees that the Company has certified to us are applicable to
it, (c) result in any violation of the Articles of Incorporation or Bylaws of
the Company, or (d) to our knowledge, result in a breach of, or constitute a
default under, any contract listed in on our SEC Reports.

 

7.

Assuming the accuracy of the representations, warranties, and compliance with
the covenants and agreements of the Purchasers and the Company contained in the
Securities Purchase Agreement, it is not necessary, in connection with the
offer, sale, and delivery of the Shares and Underlying Shares to the Purchasers
to register the Shares or Underlying Shares under the Securities Act.

 

8.

The Shares being delivered to the Purchasers pursuant to the Securities Purchase
Agreement have been duly and validly authorized and, when issued, delivered, and
paid for as contemplated in the Securities Purchase Agreement, will be duly and
validly issued, fully paid and non-assessable, and free of any

 

Exhibit C | Page 1



--------------------------------------------------------------------------------

  preemptive right or similar rights contained in the Company’s Articles of
Incorporation, as amended, or Bylaws. The shares of Common Stock to be issued
upon conversion of the Series B Preferred Stock have been duly authorized on the
part of the Company, have been duly reserved for issuance by all necessary
corporate action on the part of the Company and, when issued as provided for in
the Series B Preferred Stock Articles Supplementary, will be validly issued,
fully paid and non-assessable, and free of any preemptive rights except for
those set forth in the Transaction Documents pursuant to law or the Company’s
Articles of Incorporation, as amended, or Bylaws. The shares of Non-Voting
Common Stock to be issued upon conversion of the Series B Preferred Stock will,
upon receipt of the Shareholder Approval and filing of the Non-Voting Common
Stock Articles Supplementary with the Department of Assessments and Taxation of
the State of Maryland, have been duly authorized by all necessary corporate
action and when so issued upon such conversion will be validly issued, fully
paid and non-assessable, and free of any preemptive rights except for those set
forth in the Transaction Documents pursuant to law or the Company’s Articles of
Incorporation, as amended, or Bylaws.

 

Exhibit C | Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Pathfinder Bancorp, Inc., a Maryland corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company in connection with the
Securities Purchase Agreement, dated as of [•], 2019, by and among the Company
and the investors party thereto (the “Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement.

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on [•], 2019. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with any and all amendments
thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
bylaws of the Company and any and all amendments thereto as in effect on the
date hereof.

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name    Position    Signature      

 

     

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this [•] day
of [•], 2019.

 

                                        
                                                          [
                                         
                                                ]   Secretary

I, [________], [________] of the Company, hereby certify that [________] is the
duly elected, qualified, and acting Secretary of the Company and that the
signature set forth above is his true signature.

 

                                        
                                                         

[________]

 

[________]

 

Exhibit D | Page 1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OFFICER’S CERTIFICATE

The undersigned, the [President and Chief Executive Officer] of Pathfinder
Bancorp, Inc., a Maryland corporation (the “Company”), pursuant to
Section 2.2(a)(v) of the Securities Purchase Agreement, dated as of [•], 2019,
by and among the Company and the investors signatory thereto (the “Purchase
Agreement”), hereby represents, warrants and certifies in his official capacity
in the name and on behalf of the Company as follows (capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Purchase
Agreement):

 

1.

The representations and warranties of the Company contained in the Purchase
Agreement are true and correct as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

2.

The Company has performed, satisfied and complied in all material respects with
those covenants, agreements, and conditions set forth in Section 5.1 of the
Purchase Agreement and all other covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.

 

3.

Since December 31, 2018, there has not occurred any circumstance, event, change,
development or effect that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect on the Company or the
Bank.

IN WITNESS WHEREOF, the undersigned has executed this certificate this [•] day
of [•], 2019.

 

                                        
                                                         

[________]

 

[________]

 

Exhibit E | Page 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF VENTURE CAPTIAL OPERATING COMPANY (“VCOC”) LETTER AGREEMENT

PATHFINDER BANCORP, INC.

214 WEST FIRST STREET

OSWEGO, NEW YORK 13126

May 8, 2019

Castle Creek Capital Partners VII, L.P.

6051 El Tordo

Rancho Santa Fe, CA 92091

Dear Sir/Madam:

Reference is made to the Securities Purchase Agreement by and among Pathfinder
Bancorp, Inc., a Maryland corporation (the “Corporation”) and the investors
party thereto, including Castle Creek Capital Partners VII, L.P., a Delaware
limited partnership (the “VCOC Investor”), dated as of May 8, 2019 (the
“Securities Purchase Agreement”), pursuant to which the VCOC Investor agreed to
purchase from the Corporation shares of its voting common stock, $0.01 par value
per share (the “Common Stock”), and shares of its Series B Preferred Stock,
$0.01 par value per share (the “Series B Preferred Stock. Capitalized terms used
herein without definition shall have the respective meanings in the Securities
Purchase Agreement.

For good and valuable consideration acknowledged to have been received, the
Corporation hereby agrees that it shall:

 

  •  

For so long as the VCOC Investor, directly or through one or more Affiliates,
continues to hold any Common Stock, Series A Preferred Stock or Non-Voting
Common Stock, provide the VCOC Investor or its designated representative with
the governance rights set forth in the Securities Purchase Agreement;

 

  •  

For so long as the VCOC Investor, directly or through one or more Affiliates,
continues to hold any Common Stock, Series A Preferred Stock or Non-Voting
Common Stock, without limitation or prejudice of any of the rights provided to
the VCOC Investor under the Securities Purchase Agreement or any other agreement
or otherwise, provide the VCOC Investor or its designated representative with:

(i) the right to visit and inspect any of the offices and properties of the
Corporation and its subsidiaries and inspect the books and records of the
Corporation and its subsidiaries at such times as the VCOC Investor shall
reasonably request upon three (3) business days’ notice but not more frequently
than once per calendar quarter, provided, however, that such rights shall not
extend to confidential bank supervisory communications, customer financial
records or other “exempt records” as defined by 12 C.F.R. Part 309, or reports
of examination of any national or state chartered insured bank, which
information may only be disclosed by the Corporation or any subsidiary of the
Corporation in accordance with the provisions and subject to the limitations of
applicable law or regulation;

 

Exhibit F | Page 1



--------------------------------------------------------------------------------

(ii) consolidated balance sheets and statements of income and cash flows of the
Corporation and its subsidiaries prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis (A) as
of the end of each quarter of each fiscal year of the Corporation as soon as
practicable after preparation thereof but in no event later than ninety
(90) days after the end of such quarter, and (B) with respect to each fiscal
year end statement, as soon as practicable after preparation thereof but in no
event later than one hundred and twenty (120) days after the end of such fiscal
year together with an auditor’s report thereon of a firm of established national
reputation; and

(iii) to the extent the Corporation or any of its subsidiaries is required by
law or pursuant to the terms of any outstanding indebtedness of the Corporation
or any subsidiary to prepare such reports, any annual reports, quarterly reports
and other periodic reports pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 or otherwise, actually prepared by the Corporation or any
of its subsidiaries as soon as available;

provided, that, in each case, if the Corporation makes the information described
in clauses (ii) and (iii) of this bullet point available through public filings
on the EDGAR system or any successor or replacement system of the United States
Securities and Exchange Commission, the delivery of the information shall be
deemed satisfied by such public filings.

 

  •  

Make appropriate officers and directors of the Corporation, and its
subsidiaries, available periodically and at such times as reasonably requested
by the VCOC Investor for consultation with the VCOC Investor or its designated
representative, but not more frequently than once per calendar quarter, with
respect to matters relating to the business and affairs of the Corporation and
its subsidiaries; and

 

  •  

If the VCOC Investor’s regular outside counsel determines in writing that other
rights of consultation are reasonably necessary under applicable legal
authorities promulgated after the date of this agreement to preserve the
qualification of VCOC Investor’s investment in the Corporation as a “venture
capital investment” for purposes of the United States Department of Labor
Regulation published at 29 C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan Asset
Regulation”), the Corporation agrees to cooperate in good faith with the VCOC
Investor to amend this letter agreement to reflect such other rights that are
mutually satisfactory to the Corporation and the VCOC Investor and consistent
with the Federal Reserve Policy Statement on Equity Investments in Banks and
Bank Holding Companies; provided that such consultation rights shall be limited
to once per calendar quarter.

The Corporation agrees to consider, in good faith, the recommendations of the
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the
Corporation.

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided that the VCOC
Investor takes reasonable steps to minimize the extent of any such required
disclosure.

In the event the VCOC Investor transfers all or any portion of its investment in
the Corporation to an affiliated entity (or to a direct or indirect wholly-owned
conduit subsidiary of any such affiliated entity) that is intended to qualify as
a venture capital operating company under the Plan Asset Regulation, such
affiliated entity shall be afforded the same rights that the Corporation has
afforded to the VCOC Investor hereunder and shall be treated, for such purposes,
as a third party beneficiary hereunder.

 

Exhibit F | Page 2



--------------------------------------------------------------------------------

The rights of the VCOC Investor under this letter agreement are unique to the
VCOC Investor and shall not be assignable or transferrable other than to an
affiliated entity that is intended to qualify as a venture capital operating
company under the Plan Asset Regulation.

Each of the parties to this Agreement hereby acknowledges that they are aware
that the United States securities laws prohibit any person who has material
non-public information about a company from purchasing or selling securities of
such company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York and may be executed in counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit F | Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
date first above written.

 

PATHFINDER BANCORP, INC.

By:  

 

Name:   Title:  

 

Agreed and acknowledged as of the date first above written: CASTLE CREEK CAPITAL
PARTNERS VII, L.P. By: Castle Creek Capital VII LLC, its general partner By:  

 

  Name:  

 

  Title:  

 

[Signature Page to VCOC Letter Agreement]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

PATHFINDER BANCORP, INC.

ARTICLES SUPPLEMENTARY

FOR

SERIES B CONVERTIBLE PERPETUAL PREFERRED STOCK

Pathfinder Bancorp, Inc., a Maryland Corporation (the “Corporation”), hereby
certifies to the State Department of Assessments and Taxation of Maryland that:

WHEREAS, under a power contained in Article 5 of the Articles of Incorporation
of the Corporation, the Board of Directors of the Corporation adopted the
following resolution that classified and designated a series of 1,280,283 shares
of Preferred Stock of the Corporation as “Series B Convertible Perpetual
Preferred Stock”:

RESOLVED, that pursuant to the provisions of the Articles of Incorporation of
the Corporation and applicable law, a series of Preferred Stock, par value $0.01
per share, of the Corporation be and hereby is created, and that the designation
and number of shares of such series, and the voting and other powers,
preferences and relative, participating, optional or other rights, and the
qualifications, limitations and restrictions thereof, of the shares of such
series, are as follows:

RIGHTS AND PREFERENCES

1. Definitions.

(a) “Affiliate” has the meaning set forth in 12 C.F.R. Section 225.2(a) or any
successor provision.

(b) “Articles of Incorporation” means the Articles of Incorporation of the
Corporation, as amended and in effect from time and time.

(c) “Board of Directors” means the board of directors of the Corporation.

(d) A “business day” means any day other than a Saturday or a Sunday or a day on
which banks in New York are authorized or required by law, executive order or
regulation to close.

(e) “Certificate” means a certificate representing one (1) or more shares of
Series B Preferred Stock.

(f) “Common Stock” means the voting common stock of the Corporation, $0.01 par
value per share.

(g) “Conversion” has the meaning set forth in Section 5.

(h) “Corporation” means Pathfinder Bancorp, Inc., a Maryland corporation.

 

Exhibit G | Page 2



--------------------------------------------------------------------------------

(i) “Dividends” has the meaning set forth in Section 3.

(j) “Exchange Agent” means Computershare Trust Company, N.A. solely in its
capacity as transfer and exchange agent for the Corporation, or any successor
transfer and exchange agent for the Corporation.

(k) “Liquidation Distribution” has the meaning set forth in Section 4.

(l) “Mandatory Conversion Date” means, with respect to shares of Series B
Preferred Stock of any and all holders thereof, the Non-Voting Common Stock
Articles Supplementary Effective Date.

(m) “Non-Voting Common Stock” means, if authorized by all necessary action on
the part of the Corporation, a class of common equity of the Corporation
containing terms substantially as set forth in Annex A to these Articles
Supplementary.

(n) “Non-Voting Common Stock Articles Supplementary Effective Date” means the
date that the Corporation shall have filed Articles Supplementary to the
Articles of Incorporation with the Maryland Department of Assessments and
Taxation as required by the Maryland Corporations and Associations Code to
authorize a class of Non-Voting Common Stock containing terms substantially as
set forth in Annex A to these Articles Supplementary in an amount of shares
sufficient to permit the full conversion of the Series B Preferred Stock into
shares of Non-Voting Common Stock and the full exercise of all outstanding
warrants issued by the Corporation.

(o) “Permissible Transfer” means a transfer by the holder of Series B Preferred
Stock (i) to the Corporation; (ii) in a widely distributed public offering of
Common Stock or Series B Preferred Stock; (iii) that is part of an offering that
is not a widely distributed public offering of Common Stock or Series B
Preferred Stock but is one in which no one transferee (or group of associated
transferees) acquires the right to receive two percent (2%) or more of any class
of the Voting Securities of the Corporation then outstanding (including pursuant
to a related series of transfers); (iv) that is part of a transfer of Common
Stock or Series B Preferred Stock to an underwriter for the purpose of
conducting a widely distributed public offering; or (v) to a transferee that
controls more than fifty percent (50%) of the Voting Securities of the
Corporation without giving effect to such transfer or (vi) that is part of a
transaction approved by the Board of Governors of the Federal Reserve System
(the “Federal Reserve”) if the Federal Reserve has expressly approved any
conversion into voting securities that is contemplated by such transaction.

(p) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, or any other form of entity
not specifically listed herein.

(q) “Principal Market” means the NASDAQ Capital Market.

(r) “Series B Preferred Stock” has the meaning set forth in Section 2.

(s) “SPA” has the meaning set forth in Section 18.

(t) “Voting Security” has the meaning set forth in 12 C.F.R. Section 225.2(q) or
any successor provision.

 

Exhibit G | Page 3



--------------------------------------------------------------------------------

2. Designation; Number of Shares. The series of shares of Preferred Stock hereby
authorized shall be designated the “Series A Convertible Perpetual Preferred
Stock” (“Series B Preferred Stock”). The number of authorized shares of the
Series B Preferred Stock shall be 1,280,283 shares. The Series B Preferred Stock
shall have a par value of $0.01 per share. Each share of Series B Preferred
Stock has the designations, preferences, conversion or other rights, voting
powers, restrictions, limitations as to dividends, qualifications, or terms or
conditions of redemption as described herein. Each share of Series B Preferred
Stock is identical in all respects to every other share of Series B Preferred
Stock.

3. Dividends. The Series B Preferred Stock will rank pari passu with the Common
Stock with respect to the payment of dividends or distributions, whether payable
in cash, securities, options or other property, and with respect to issuance,
grant or sale of any rights to purchase stock, warrants, securities or other
property (collectively, the “Dividends”) on a pro rata basis with the Common
Stock determined on an as-converted basis assuming all shares had been converted
pursuant to Section 5 as of immediately prior to the record date of the
applicable Dividend (or if no record date is fixed, the date as of which the
record holders of Common Stock entitled to such Dividends are to be determined).
Accordingly, the holders of record of Series B Preferred Stock will be entitled
to receive as, when, and if declared by the Board of Directors, Dividends in the
same per share amount as paid on the number of shares of Common Stock with
respect to the number of shares of Common Stock into which the shares of Series
B Preferred Stock would be converted, and no Dividends will be payable on the
Common Stock or any other class or series of capital stock ranking with respect
to Dividends pari passu with the Common Stock unless a Dividend identical to
that paid on the Common Stock is payable at the same time on the Series B
Preferred Stock in an amount per share of Series B Preferred Stock equal to the
product of (a) the per share Dividend declared and paid in respect of each share
of Common Stock and (b) the number of shares of Common Stock into which such
share of Series B Preferred Stock is then convertible (without regard to any
limitations on conversion of the Series B Preferred Stock); provided, however,
that if a stock Dividend is declared on Common Stock payable solely in Common
Stock, the holders of Series B Preferred Stock will be entitled to a stock
Dividend payable solely in shares of Series B Preferred Stock. Dividends that
are payable on Series B Preferred Stock will be payable to the holders of record
of Series B Preferred Stock as they appear on the stock register of the
Corporation on the applicable record date, as determined by the Board of
Directors, which record date will be the same as the record date for the
equivalent Dividend of the Common Stock. In the event that the Board of
Directors does not declare or pay any Dividends with respect to shares of Common
Stock, then the holders of Series B Preferred Stock will have no right to
receive any Dividends.

4. Liquidation.

(a) Rank. The Series B Preferred Stock will, with respect to rights upon
liquidation, winding up and dissolution, rank (i) subordinate and junior in
right of payment to all other securities of the Corporation which, by their
respective terms, are senior to the Series B Preferred Stock or the Common
Stock, and (ii) pari passu with the Common Stock pro rata on an as-converted
basis. Not in limitation of anything contained herein, and for purposes of
clarity, the Series B Preferred Stock is subordinated to the general creditors
and subordinated debt holders of the Company, and the depositors of the
Company’s bank subsidiaries, in any receivership, insolvency, liquidation or
similar proceeding.

(b) Liquidation Distributions. In the event of any liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
holders of Series B Preferred Stock will be entitled to receive, for each share
of Series B Preferred Stock, out of the assets of the Corporation or proceeds
thereof (whether capital or surplus) available for distribution to stockholders
of the Corporation, subject to the rights of any Persons to whom the Series B
Preferred Stock is subordinate, a distribution (“Liquidation Distribution”)
equal to (i) any authorized and declared, but unpaid, Dividends with respect to
such share of Series B Preferred Stock at the time of such liquidation,
dissolution or winding up, and (ii) the amount the holder of such share of
Series B Preferred Stock would receive in respect of such share if such share
had been converted into shares of Common Stock at the then applicable conversion
rate at the time of such liquidation, dissolution or winding up (assuming the
conversion of all shares of Series B Preferred Stock at such time, without
regard to any limitations on conversion of the Series B Preferred Stock). All
Liquidation Distributions to the holders of the Series B Preferred Stock and
Common Stock set forth in clause (ii) above will be made pro rata to the holders
thereof.

 

Exhibit G | Page 4



--------------------------------------------------------------------------------

(c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 4, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Series B Preferred Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or
property) of all or substantially all of the assets of the Corporation, will not
constitute a liquidation, dissolution or winding up of the Corporation.

5. Conversion.

(a) General.

(i) Unless the shares of Series B Preferred Stock shall have previously been
converted into shares of Non-Voting Common Stock pursuant to Section 5(a)(iii),
a holder of Series B Preferred Stock shall be permitted to convert, or upon the
written request of the Corporation shall convert, shares of Series B Preferred
Stock into shares of Common Stock at any time or from time to time, provided
that upon such conversion the holder, together with all Affiliates of the
holder, will not own or control in the aggregate more than nine point nine
percent (9.9%) of the Common Stock (or of any class of Voting Securities issued
by the Corporation), excluding for the purpose of this calculation any reduction
in ownership resulting from transfers by such holder of Voting Securities of the
Corporation (which, for the avoidance of doubt, does not include Series B
Preferred Stock), provided further that the right to convert under this
Section 5(a)(i) shall not be available to a transferee of shares of Series B
Preferred Stock with respect to a transfer other than a Permissible Transfer. In
any such conversion, each share of Series B Preferred Stock will convert
initially into one (1) share of Common Stock, subject to adjustment as provided
in Section 6 below.

(ii) Unless the shares of Series B Preferred Stock shall have previously been
converted into shares of Non-Voting Common Stock pursuant to Section 5(a)(iii),
each share of Series B Preferred Stock will automatically convert into one
(1) share of Common Stock, without any further action on the part of any holder,
subject to adjustment as provided in Section 6, below, on the date a holder of
Series B Preferred Stock transfers any shares of Series B Preferred Stock to a
non-affiliate of the holder in a Permissible Transfer.

(iii) Effective as of the close of business on the Mandatory Conversion Date,
each share of Series B Preferred Stock will automatically convert into one
(1) share of Non-Voting Common Stock, without any further action on the part of
any holder.

(iv) To effect any permitted conversion under Section 5(a)(i) or
Section 5(a)(ii), the holder shall surrender the certificate or certificates
evidencing such shares of Series B Preferred Stock, duly endorsed, at the
registered office of the Corporation, and provide written instructions to the
Corporation as to the number of whole shares for which such conversion shall be
effected, together with any appropriate documentation that may be reasonably
required by the Corporation. Upon the surrender of such certificate(s), the
Corporation will issue and deliver to such holder (in the case of a conversion
under Section 5(a)(i)) or such holder’s transferee (in the case of a conversion
under Section 5(a)(ii)) a certificate or certificates for the number of shares
of Common Stock into which the Series B Preferred Stock has been converted and,
in the event that such conversion is with respect to some, but not all, of the
holder’s shares of Series B Preferred Stock, the Corporation shall deliver to
such holder a certificate or certificate(s) representing the number of shares of
Series B Preferred Stock that were not converted to Common Stock or Non-Voting
Common Stock.

 

Exhibit G | Page 5



--------------------------------------------------------------------------------

(v) Upon occurrence of the Mandatory Conversion Date, the Corporation shall
promptly provide notice of such event and the resulting conversion of the Series
B Preferred Stock to each registered holder of the Series B Preferred Stock.
Such notice shall provide instructions for the surrender to the Corporation of
certificates for shares of Series B Preferred Stock held of record by such
holders for issuance of certificates representing shares of Non-Voting Common
Stock into which the Series B Preferred Stock have been converted pursuant to
Section 5(a)(iii).

(vi) All shares of Common Stock or Non-Voting Common Stock delivered upon
conversion of the Series B Preferred Stock shall be duly authorized, validly
issued, fully paid and non-assessable, free and clear of all liens, claims,
security interests, charges and other encumbrances.

(vii) Notwithstanding anything herein to the contrary, no holder of Series B
Preferred Stock shall be permitted to convert any shares of Series B Preferred
Stock hereunder to the extent such conversion would cause the holder to exceed
19.99% of the Common Stock (as calculated in accordance with NASDAQ Listing Rule
5635(d)) unless and until such time that the Company shall have obtained the
approval of its shareholders pursuant to NASDAQ Listing Rule 5635(d).

(b) Reservation of Shares Issuable Upon Conversion. The Corporation will at all
times reserve and keep available out of its authorized but unissued Common Stock
and, when authorized, Non-Voting Common Stock solely for the purpose of
effecting the conversion of the Series B Preferred Stock such number of shares
of Common Stock or Non-Voting Common Stock as will from time to time be
sufficient to effect the conversion of all outstanding Series B Preferred Stock;
and if at any time the number of shares of authorized but unissued Common Stock
or Non-Voting Common Stock (when authorized) will not be sufficient to effect
the conversion of all then outstanding Series B Preferred Stock, the Corporation
will take such action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued Common Stock or Non-Voting Common Stock to
such number of shares as will be sufficient for such purpose.

(c) No Impairment. The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Section 5
and in the taking of all such actions as may be necessary or appropriate in
order to protect the conversion rights of the holders of the Series B Preferred
Stock against impairment.

(d) Compliance with Law. Prior to the delivery of any securities that the
Corporation shall be obligated to deliver upon conversion of the Series B
Preferred Stock, the Corporation shall use its reasonable best efforts to comply
with any federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.

(e) Listing. The Corporation hereby covenants and agrees that, if at any time
the Common Stock shall be traded on any national securities exchange, the
Corporation will, if permitted by the rules of such exchange, list and keep
listed, so long as the Common Stock shall be so listed on such exchange, all the
Common Stock issuable upon conversion of the Series B Preferred Stock; provided,
however, that if the rules of such exchange require the Corporation to defer the
listing of such Common Stock until the first conversion of Series B Preferred
Stock into Common Stock in accordance with the provisions hereof, the
Corporation covenants to list such Common Stock issuable upon conversion of the
Series B Preferred Stock in accordance with the requirements of such exchange at
such time.

 

Exhibit G | Page 6



--------------------------------------------------------------------------------

6. Adjustments.

(a) Combinations or Divisions of Common Stock. In the event that the Corporation
at any time or from time to time will effect a division of the Common Stock into
a greater number of shares (by stock split, reclassification or otherwise other
than by payment of a Dividend in Common Stock or in any right to acquire the
Common Stock), or in the event the outstanding Common Stock will be combined or
consolidated, by reclassification, reverse stock split or otherwise, into a
lesser number of shares of the Common Stock, then the dividend, liquidation, and
conversion rights of each share of Series B Preferred Stock in effect
immediately prior to such event will, concurrently with the effectiveness of
such event, be proportionately decreased or increased, as appropriate.

(b) Reclassification, Exchange or Substitution. If the Common Stock is changed
into the same or a different number of shares of any other class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a division or combination of shares provided for in Section 6(a) above),
(1) the conversion ratio then in effect will, concurrently with the
effectiveness of such transaction, be adjusted so that each share of the Series
B Preferred Stock will be convertible into, in lieu of the number of shares of
Common Stock which the holders of the Series B Preferred Stock would otherwise
have been entitled to receive, a number of shares of such other class or classes
of stock equal to the product of (i) the number of shares of such other class or
classes of stock that a holder of a share of Common Stock would be entitled to
receive in such transaction and (ii) the number of shares of Common Stock into
which such share of Series B Preferred Stock is then convertible (without regard
to any limitations on conversion of the Series B Preferred Stock) immediately
before that transaction and (2) the Dividend and Liquidation Distribution rights
then in effect will, concurrently with the effectiveness of such transaction, be
adjusted so that each share of Series B Preferred Stock will be entitled to a
Dividend and Liquidation Distribution right, in lieu of with respect to the
number of shares of Common Stock which the holders of the Series B Preferred
Stock would otherwise have been entitled to receive, with respect to a number of
shares of such other class or classes of stock equal to the product of (i) the
number of shares of such other class or classes of stock that a holder of a
share of Common Stock would be entitled to receive in such transaction and
(ii) the number of shares of Common Stock into which such share of Series B
Preferred Stock is then convertible (without regard to any limitations on
conversion of the Series B Preferred Stock) immediately before that transaction.

(c) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 6, the Corporation at its expense will
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to each holder of Series B Preferred Stock a
certificate executed by the Corporation’s President (or other appropriate
officer) setting forth such adjustment or readjustment and showing in detail the
facts upon which such adjustment or readjustment is based. The Corporation will,
upon the written request at any time of any holder of Series B Preferred Stock,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock and the amount, if any, of other property which at the time would be
received upon the conversion of the Series B Preferred Stock.

7. Reorganization, Mergers, Consolidations or Sales of Assets. If at any time or
from time to time there will be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
otherwise provided for in Section 6) or a merger or consolidation of the
Corporation with or into another corporation, or the sale of all or
substantially all the Corporation’s properties and assets to any other Person,
then, as a part of such reorganization, merger, consolidation or sale, provision
will be made so that the holders of the Series B Preferred Stock will thereafter
be entitled to receive upon conversion of the Series B Preferred Stock, the
number of shares of stock or other securities or property of the Corporation, or
of the successor company resulting from such merger or consolidation or sale, to
which a holder of that number of shares of Common Stock deliverable upon
conversion of the Series B Preferred Stock would have been entitled to receive
on such capital reorganization, merger, consolidation or sale (without regard to
any limitations on conversion of the Series B Preferred Stock).

 

Exhibit G | Page 7



--------------------------------------------------------------------------------

8. Redemption. Except to the extent a liquidation under Section 4 may be deemed
to be a redemption, the Series B Preferred Stock will not be redeemable at the
option of the Corporation or any holder of Series B Preferred Stock at any time.
Notwithstanding the foregoing, the Corporation will not be prohibited from
repurchasing or otherwise acquiring shares of Series B Preferred Stock in
voluntary transactions with the holders thereof, subject to compliance with any
applicable legal or regulatory requirements, including applicable regulatory
capital requirements. Any shares of Series B Preferred Stock repurchased or
otherwise acquired may be cancelled by the Corporation and thereafter be
reissued as shares of any series of preferred stock of the Corporation.

9. Voting Rights. The holders of Series B Preferred Stock will not have any
voting rights, except as may otherwise from time to time be required by law. If
the holders of Series B Preferred Stock shall be entitled by law to vote as a
single class with the holders of outstanding shares of Common Stock, with
respect to any and all matters presented to the shareholders of the Corporation
for their action or consideration (by vote or written consent), each share of
Series B Preferred Stock shall be entitled to a number of votes equal to the
number of shares of Common Stock into which such share is convertible pursuant
to Section 5.

10. Protective Provisions. So long as any shares of Series B Preferred Stock are
issued and outstanding, the Corporation will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the holders of a majority of the issued and outstanding shares of
Series B Preferred Stock, (a) alter or change the rights, preferences,
privileges or restrictions provided for the benefit of the holders of the Series
B Preferred Stock so as to affect them adversely, (b) increase or decrease the
authorized number of shares of Series B Preferred Stock or (c) enter into any
agreement, merger or business consolidation, or engage in any other transaction,
or take any action that would have the effect of adversely changing any
preference or any relative or other right provided for the benefit of the
holders of the Series B Preferred Stock. In the event that the Corporation
offers to repurchase shares of Common Stock from its shareholders in general,
the Corporation shall offer to repurchase shares of Series B Preferred Stock
pro rata based upon the number of shares of Common Stock such holders would be
entitled to receive if such shares were converted into shares of Common Stock
immediately prior to such repurchase.

11. Notices. All notices required or permitted to be given by the Corporation
with respect to the Series B Preferred Stock shall be in writing, and if
delivered by first class United States mail, postage prepaid, to the holders of
the Series B Preferred Stock at their last addresses as they shall appear upon
the books of the Corporation, shall be conclusively presumed to have been duly
given, whether or not the holder actually receives such notice; provided,
however, that failure to duly give such notice by mail, or any defect in such
notice, to the holders of any stock designated for repurchase, shall not affect
the validity of the proceedings for the repurchase of any other shares of Series
B Preferred Stock, or of any other matter required to be presented for the
approval of the holders of the Series B Preferred Stock.

12. Record Holders. To the fullest extent permitted by law, the Corporation will
be entitled to recognize the record holder of any share of Series B Preferred
Stock as the true and lawful owner thereof for all purposes and will not be
bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other Person, whether or not it will have express or
other notice thereof.

13. Term. The Series B Preferred Stock shall have perpetual term unless
converted in accordance with Section 5.

 

Exhibit G | Page 8



--------------------------------------------------------------------------------

14. No Preemptive Rights. The holders of Series B Preferred Stock are not
entitled to any preemptive or preferential right to purchase or subscribe for
any capital stock, obligations, warrants or other securities or rights of the
Corporation, except for any such rights that may be granted by way of separate
contract or agreement to one or more holders of Series B Preferred Stock.

15. Replacement Certificates. In the event that any Certificate will have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Corporation, the posting by such Person of a bond in such amount
as the Corporation may determine is necessary as indemnity against any claim
that may be made against it with respect to such Certificate, the Corporation or
the Exchange Agent, as applicable, will deliver in exchange for such lost,
stolen or destroyed Certificate a replacement Certificate.

16. Other Rights. The shares of Series B Preferred Stock have no preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications, or rights, other than as set forth herein or as
provided by applicable law.

17. General Provisions. In addition to the above provisions with respect to the
Series B Preferred Stock, such Series B Preferred Stock shall be subject to, and
entitled to the benefits of, the provisions set forth in the Corporation’s
Articles of Incorporation with respect to preferred stock generally.

18. Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon conversion of the Series B Preferred Stock if the issuance of
such shares of Common Stock (taken together with each issuance of such shares
(x) pursuant to the Securities Purchase Agreement, dated as of May 8, 2019, by
and among the Company and the purchasers party thereto (the “SPA”), (y) upon the
exercise of the Warrants (as defined in the SPA) in accordance with the Warrant
Agreement (as defined in the SPA) or otherwise and (z) following the Non-Voting
Common Stock Articles Supplementary Effective Date, upon conversion of the
Non-Voting Common Stock in accordance with the Articles of Incorporation or
otherwise) would exceed the aggregate number of shares of Common Stock which the
Company may issue upon exercise or conversion or otherwise pursuant to the terms
of the Series B Preferred Stock, Non-Voting Common Stock or Warrants (as the
case may be) without breaching the Company’s obligations under the rules or
regulations of the Principal Market (the number of shares which may be issued
without violating such rules and regulations, the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its shareholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Holder. Until such approval or such written opinion is obtained, no Holder
(each, an “Existing Buyer”) shall be issued in the aggregate, upon conversion or
exercise (as the case may be) of any Series B Preferred Stock, Non-Voting Common
Stock, Warrants or otherwise pursuant to the terms of the SPA, the Articles of
Incorporation or the Warrant Agreement, shares of Common Stock in an amount
greater than the difference between (i) the Exchange Cap as of the Closing Date
(as defined in the SPA) minus (ii) the sum of (1) the aggregate number of shares
of Common Stock issued to such Existing Buyer on the Closing Date plus (2) the
aggregate number of shares of Common Stock issued to other investors on the
Closing Date (with respect to such Existing Buyer, the “Exchange Cap
Allocation”). In the event that such Existing Buyer shall sell or otherwise
transfer any of such Existing Buyer’s Series B Preferred Stock, the transferee
shall be allocated a pro rata portion of such Existing Buyer’s Exchange Cap
Allocation with respect to such portion of such Series B Preferred Stock so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee. Upon conversion and exercise in full of such
Existing Buyer’s Series B Preferred Stock, Non-Voting Common Stock or Warrants,
the difference (if any) between such Existing Buyer’s Exchange Cap Allocation
and the number of shares of Common Stock actually issued to such Existing Buyer
upon such Existing Buyer’s conversion in full of such Series B Preferred Stock
or

 

Exhibit G | Page 9



--------------------------------------------------------------------------------

Non-Voting Common Stock and such Existing Buyer’s exercise in full of such
Warrants shall be allocated, to the respective Exchange Cap Allocations of the
remaining Existing Buyers of Series B Preferred Stock, Non-Voting Common Stock
or Warrants on a pro rata basis in proportion to the shares of Common Stock
underlying the Series B Preferred Stock, Non-Voting Common Stock or Warrants
then held by each such Existing Buyer of Series B Preferred Stock, Non-Voting
Common Stock or Warrants.

 

Exhibit G | Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PATHFINDER BANCORP, INC. has caused these Articles
Supplementary to the Articles of Incorporation to be signed in its name and on
its behalf by its President and Chief Executive Officer and witnessed by its
Secretary, under penalties of perjury, each of whom has been duly authorized by
the Board of Directors of the Corporation to execute and attest to these
Articles Supplementary this              day of May, 2019.

 

WITNESS       PATHFINDER BANCORP, INC. By:  

                     

      By:  

                 

Name: James A. Dowd       Name:   Thomas W. Schneider Title: Secretary        
President and Chief Executive Officer

 

Exhibit G | Page 11



--------------------------------------------------------------------------------

ANNEX A

FORM OF ARTICLES SUPPLEMENTARY

ESTABLISHING A CLASS OF NON-VOTING COMMON STOCK

The shares of Non-Voting Common Stock of the Corporation into which the Series B
Preferred Stock shall be mandatorily convertible upon the taking by the
Corporation of all action necessary under the Maryland Corporations and
Associations Code to authorize a class of Non-Voting Common Stock shall be
created by filing Articles Supplementary in substantially the form below:

PATHFINDER BANCORP, INC.

ARTICLES SUPPLEMENTARY

FOR

CLASS A NON-VOTING COMMON STOCK

Pathfinder Bancorp, Inc., a Maryland Corporation (the “Corporation”), hereby
certifies to the State Department of Assessments and Taxation of Maryland that:

WHEREAS, under a power contained in Article 5 of the Articles of Incorporation
of the Corporation, the Board of Directors of the Corporation adopted the
following resolution that classified                  shares of Non-Voting
Common Stock of the Corporation as “Class A Non-Voting Common Stock”:

RESOLVED, that pursuant to the provisions of the Articles of Incorporation of
the Corporation and applicable law, a class of Non-Voting Common Stock, par
value $0.01 per share, of the Corporation be and hereby is created, and that the
designation and number of shares of such class, and the voting and other powers,
preferences and relative, participating, optional or other rights, and the
qualifications, limitations and restrictions thereof, of the shares of such
class, are as follows:

RIGHTS AND PREFERENCES

Definitions.

(a) “Affiliate” has the meaning set forth in 12 C.F.R. Section 225.2(a) or any
successor provision.

(b) “Articles of Incorporation” means the Articles of Incorporation of the
Corporation, as amended and in effect from time and time

(c) “Board of Directors” means the board of directors of the Corporation.

(d) A “business day” means any day other than a Saturday or a Sunday or a day on
which banks in New York are authorized or required by law, executive order or
regulation to close.

(e) “Certificate” means a certificate representing one (1) or more shares of
Non-Voting Common Stock.

 

Exhibit G | Page 12



--------------------------------------------------------------------------------

(f) “Common Stock” means the voting common stock of the Corporation, par value
$0.01 per share.

(g) “Conversion” has the meaning set forth in Section 5.

(h) “Corporation” means Pathfinder Bancorp, Inc., a Maryland corporation.

(i) “Dividends” has the meaning set forth in Section 3.

(j) “Exchange Agent” means Computershare Trust Company, N.A. solely in its
capacity as transfer and exchange agent for the Corporation, or any successor
transfer and exchange agent for the Corporation.

(k) “Liquidation Distribution” has the meaning set forth in Section 4.

(l) “Non-Voting Common Stock” has the meaning set forth in Section 2.

(m) “Permissible Transfer” means a transfer by the holder of Non-Voting Common
Stock (i) to the Corporation; (ii) in a widely distributed public offering of
Common Stock or Non-Voting Common Stock; (iii) that is part of an offering that
is not a widely distributed public offering of Common Stock or Non-Voting Common
Stock but is one in which no one transferee (or group of associated transferees)
acquires the rights to receive two percent (2%) or more of any class of the
Voting Securities of the Corporation then outstanding (including pursuant to a
related series of transfers); (iv) that is part of a transfer of Common Stock or
Non-Voting Common Stock to an underwriter for the purpose of conducting a widely
distributed public offering; (v) to a transferee that controls more than fifty
percent (50%) of the Voting Securities of the Corporation without giving effect
to such transfer or (vi) that is part of a transaction approved by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”) if the Federal
Reserve has expressly approved any conversion into voting securities that is
contemplated by such transaction.

(n) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, or any other form of entity
not specifically listed herein.

(o) “Principal Market” means the NASDAQ Capital Market.

(p) “Series B Preferred Stock” has the meaning set forth in Section 2.

(q) “SPA” has the meaning set forth in Section 16.

(r) “Voting Security” has the meaning set forth in 12 C.F.R. Section 225.2(q) or
any successor provision.

2. Designation; Number of Shares. The class of shares of capital stock hereby
authorized shall be designated as “Non-Voting Common Stock”. The number of
authorized shares of the Non-Voting Common Stock shall be [                    ]
shares. The Non-Voting Common Stock shall have $0.01 par value per share. Each
share of Non-Voting Common Stock has the designations, preferences, conversion
or other rights, voting powers, restrictions, limitations as to dividends,
qualifications, or terms or conditions of redemption as described herein. Each
share of Non-Voting Common Stock is identical in all respects to every other
share of Non-Voting Common Stock.

 

Exhibit G | Page 13



--------------------------------------------------------------------------------

3. Dividends. The Non-Voting Common Stock will rank pari passu with the Common
Stock with respect to the payment of dividends or distributions, whether payable
in cash, securities, options or other property, and with respect to issuance,
grant or sale of any rights to purchase stock, warrants, securities or other
property (collectively, the “Dividends”). Accordingly, the holders of record of
Non-Voting Common Stock will be entitled to receive as, when, and if declared by
the Board of Directors, Dividends in the same per share amount as paid on the
Common Stock, and no Dividends will be payable on the Common Stock or any other
class or series of capital stock ranking with respect to Dividends pari passu
with the Common Stock unless a Dividend identical to that paid on the Common
Stock is payable at the same time on the Non-Voting Common Stock in an amount
per share of Non-Voting Common Stock equal to the product of (i) the per share
Dividend declared and paid in respect of each share of Common Stock and (ii) the
number of shares of Common Stock into which such share of Non-Voting Common
Stock is then convertible (without regard to any limitations on conversion of
the Non-Voting Common Stock); provided however, that if a stock Dividend is
declared on Common Stock payable solely in Common Stock, the holders of
Non-Voting Common Stock will be entitled to a stock Dividend payable solely in
shares of Non-Voting Common Stock. Dividends that are payable on Non-Voting
Common Stock will be payable to the holders of record of Non-Voting Common Stock
as they appear on the stock register of the Corporation on the applicable record
date, as determined by the Board of Directors, which record date will be the
same as the record date for the equivalent Dividend of the Common Stock. In the
event that the Board of Directors does not declare or pay any Dividends with
respect to shares of Common Stock, then the holders of Non-Voting Common Stock
will have no right to receive any Dividends.

4. Liquidation.

(a) Rank. The Non-Voting Common Stock will, with respect to rights upon
liquidation, winding up and dissolution, rank (i) subordinate and junior in
right of payment to all other securities of the Corporation that, by their
respective terms, are senior to the Non-Voting Common Stock or the Common Stock,
and (ii) pari passu with the Common Stock. Not in limitation of anything
contained herein, and for purposes of clarity, the Non-Voting Common Stock is
subordinated to the general creditors and subordinated debt holders of the
Company, and the depositors of the Company’s bank subsidiaries, in any
receivership, insolvency, liquidation or similar proceeding.

(b) Liquidation Distributions. In the event of any liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
holders of Non-Voting Common Stock will be entitled to receive, for each share
of Non-Voting Common Stock, out of the assets of the Corporation or proceeds
thereof (whether capital or surplus) available for distribution to stockholders
of the Corporation, subject to the rights of any Persons to whom the Non-Voting
Common Stock is subordinate, a distribution (“Liquidation Distribution”) equal
to (i) any authorized and declared, but unpaid, Dividends with respect to such
share of Non-Voting Common Stock at the time of such liquidation, dissolution or
winding up, and (ii) the amount the holder of such share of Non-Voting Common
Stock would receive in respect of such share if such share had been converted
into shares of Common Stock at the then applicable conversion rate at the time
of such liquidation, dissolution or winding up (assuming the conversion of all
shares of Non-Voting Common Stock at such time, without regard to any
limitations on conversion of the Non-Voting Common Stock). All Liquidation
Distributions to the holders of the Non-Voting Common Stock and Common Stock set
forth in clause (ii) above will be made pro rata to the holders thereof.

(c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 4, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Non-Voting Common Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or
property) of all or substantially all of the assets of the Corporation, will not
constitute a liquidation, dissolution or winding up of the Corporation.

 

Exhibit G | Page 14



--------------------------------------------------------------------------------

5. Conversion.

(a) General.

(i) A holder of Non-Voting Common Stock shall be permitted to convert, or upon
the written request of the Corporation shall convert, shares of Non-Voting
Common Stock into shares of Common Stock at any time or from time to time,
provided that upon such conversion the holder, together with all Affiliates of
the holder, will not own or control in the aggregate more than nine point nine
percent (9.9%) of the Common Stock (or of any class of Voting Securities issued
by the Corporation), excluding for the purpose of this calculation any reduction
in ownership resulting from transfers by such holder of Voting Securities of the
Corporation (which, for the avoidance of doubt, does not include Non-Voting
Common Stock). In any such conversion, each share of Non-Voting Common Stock
will convert initially into one (1) share of Common Stock, subject to adjustment
as provided in Section 6 below.

(ii) Each share of Non-Voting Common Stock will automatically convert into one
(1) share of Common Stock, without any further action on the part of any holder,
subject to adjustment as provided in Section 6 below, on the date a holder of
Non-Voting Common Stock transfers any shares of Non-Voting Common Stock to a
non-affiliate of the holder in a Permissible Transfer.

(iii) To effect any permitted conversion under Section 5(a)(i) or
Section 5(a)(ii), the holder shall surrender the certificate or certificates
evidencing such shares of Non-Voting Common Stock, duly endorsed, at the
registered office of the Corporation, and provide written instructions to the
Corporation as to the number of whole shares for which such conversion shall be
effected, together with any appropriate documentation that may be reasonably
required by the Corporation. Upon the surrender of such certificate(s), the
Corporation will issue and deliver to such holder (in the case of a conversion
under Section 5(a)(i)) or such holder’s transferee (in the case of a conversion
under Section 5(a)(ii)) a certificate or certificates for the number of shares
of Common Stock into which the Non-Voting Common Stock has been converted and,
in the event that such conversion is with respect to some, but not all, of the
holder’s shares of Non-Voting Common Stock, the Corporation shall deliver to
such holder a certificate or certificate(s) representing the number of shares of
Non-Voting Common Stock that were not converted to Common Stock.

(iv) All shares of Common Stock delivered upon conversion of the Non-Voting
Common Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests, charges
and other encumbrances.

(v) Notwithstanding anything herein to the contrary, no holder Non-Voting Common
Stock shall be permitted to convert any shares of Non-Voting Common Stock
hereunder to the extent such conversion would cause such holder to exceed 19.99%
of the Common Stock (as calculated in accordance with NASDAQ Listing Rule
5635(d)) unless and until such time that the Company shall have obtained the
approval of its shareholders pursuant to NASDAQ Listing Rule 5635(d).

 

Exhibit G | Page 15



--------------------------------------------------------------------------------

(b) Reservation of Shares Issuable Upon Conversion. The Corporation will at all
times reserve and keep available out of its authorized but unissued Common Stock
solely for the purpose of effecting the conversion of the Non-Voting Common
Stock such number of shares of Common Stock as will from time to time be
sufficient to effect the conversion of all outstanding Non-Voting Common Stock;
and if at any time the number of shares of authorized but unissued Common Stock
will not be sufficient to effect the conversion of all then outstanding
Non-Voting Common Stock, the Corporation will take such action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
Common Stock to such number of shares as will be sufficient for such purpose.

(c) No Impairment. The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Section 5
and in the taking of all such actions as may be necessary or appropriate in
order to protect the conversion rights of the holders of the Non-Voting Common
Stock against impairment.

(d) Compliance with Law. Prior to the delivery of any securities that the
Corporation shall be obligated to deliver upon conversion of the Non-Voting
Common Stock, the Corporation shall use its reasonable best efforts to comply
with any federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.

(e) Listing. The Corporation hereby covenants and agrees that, if at any time
the Common Stock shall be traded on any national securities exchange, the
Corporation will, if permitted by the rules of such exchange, list and keep
listed, so long as the Common Stock shall be so listed on such exchange, all the
Common Stock issuable upon conversion of the Non-Voting Common Stock; provided,
however, that if the rules of such exchange require the Corporation to defer the
listing of such Common Stock until the first conversion of Non-Voting Common
Stock into Common Stock in accordance with the provisions hereof, the
Corporation covenants to list such Common Stock issuable upon conversion of the
Non-Voting Common Stock in accordance with the requirements of such exchange at
such time.

6. Adjustments.

(a) Combinations or Divisions of Common Stock. In the event that the Corporation
at any time or from time to time will effect a division of the Common Stock into
a greater number of shares (by stock split, reclassification or otherwise other
than by payment of a Dividend in Common Stock or in any right to acquire the
Common Stock), or in the event the outstanding Common Stock will be combined or
consolidated, by reclassification, reverse stock split or otherwise, into a
lesser number of shares of the Common Stock, then the dividend, liquidation, and
conversion rights of each share of Non-Voting Common Stock in effect immediately
prior to such event will, concurrently with the effectiveness of such event, be
proportionately decreased or increased, as appropriate.

(b) Reclassification, Exchange or Substitution. If the Common Stock is changed
into the same or a different number of shares of any other class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a division or combination of shares provided for in Section 6(a) above),
(1) the conversion ratio then in effect will, concurrently with the
effectiveness of such transaction, be adjusted so that each share of the
Non-Voting Common

 

Exhibit G | Page 16



--------------------------------------------------------------------------------

Stock will be convertible into, in lieu of the number of shares of Common Stock
which the holders of the Non-Voting Common Stock would otherwise have been
entitled to receive, a number of shares of such other class or classes of stock
equal to the product of (i) the number of shares of such other class or classes
of stock that a holder of a share of Common Stock would be entitled to receive
in such transaction and (ii) the number of shares of Common Stock into which
such share of Non-Voting Common Stock is then convertible (without regard to any
limitations on conversion of the Non-Voting Common Stock) immediately before
that transaction and (2) the Dividend and Liquidation Distribution rights then
in effect will, concurrently with the effectiveness of such transaction, be
adjusted so that each share of Non-Voting Common Stock will be entitled to a
Dividend and Liquidation Distribution right, in lieu of with respect to the
number of shares of Common Stock which the holders of the Non-Voting Common
Stock would otherwise have been entitled to receive, with respect to a number of
shares of such other class or classes of stock equal to the product of (i) the
number of shares of such other class or classes of stock that a holder of a
share of Common Stock would be entitled to receive in such transaction and
(ii) the number of shares of Common Stock into which such share of Non-Voting
Common Stock is then convertible (without regard to any limitations on
conversion of the Non-Voting Common Stock) immediately before that transaction.

(c) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 6, the Corporation at its expense will
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to each holder of Non-Voting Common Stock a
certificate executed by the Corporation’s President (or other appropriate
officer) setting forth such adjustment or readjustment and showing in detail the
facts upon which such adjustment or readjustment is based. The Corporation will,
upon the written request at any time of any holder of Non-Voting Common Stock,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock and the amount, if any, of other property which at the time would be
received upon the conversion of the Non-Voting Common Stock.

7. Reorganization, Mergers, Consolidations or Sales of Assets. If at any time or
from time to time there will be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
otherwise provided for in Section 6) or a merger or consolidation of the
Corporation with or into another corporation, or the sale of all or
substantially all the Corporation’s properties and assets to any other Person,
then, as a part of such reorganization, merger, consolidation or sale, provision
will be made so that the holders of the Non-Voting Common Stock will thereafter
be entitled to receive upon conversion of the Non-Voting Common Stock, the
number of shares of stock or other securities or property of the Corporation, or
of the successor company resulting from such merger or consolidation or sale, to
which a holder of that number of shares of Common Stock deliverable upon
conversion of the Non-Voting Common Stock would have been entitled to receive on
such capital reorganization, merger, consolidation or sale (without regard to
any limitations on conversion of the Non-Voting Common Stock).

8. Redemption. Except to the extent a liquidation under Section 4 may be deemed
to be a redemption, the Non-Voting Common Stock will not be redeemable at the
option of the Corporation or any holder of Non-Voting Common Stock at any time.
Notwithstanding the foregoing, the Corporation will not be prohibited from
repurchasing or otherwise acquiring shares of Non-Voting Common Stock in
voluntary transactions with the holders thereof, subject to compliance with any
applicable legal or regulatory requirements, including applicable regulatory
capital requirements. Any shares of Non-Voting Common Stock repurchased or
otherwise acquired may be reissued as additional shares of Non-Voting Common
Stock.

 

Exhibit G | Page 17



--------------------------------------------------------------------------------

9. Voting Rights. The holders of Non-Voting Common Stock will not have any
voting rights, except as may otherwise from time to time be required by law.

10. Protective Provisions. So long as any shares of Non-Voting Common Stock are
issued and outstanding, the Corporation will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the holders of a majority of the issued and outstanding shares of
Non-Voting Common Stock, (i) alter or change the rights, preferences, privileges
or restrictions provided for the benefit of the holders of the Non-Voting Common
Stock so as to affect them adversely, (ii) increase or decrease the authorized
number of shares of Non-Voting Common Stock or (iii) enter into any agreement,
merger or business consolidation, or engage in any other transaction, or take
any action that would have the effect of adversely changing any preference or
any relative or other right provided for the benefit of the holders of the
Non-Voting Common Stock. In the event that the Corporation offers to repurchase
shares of Common Stock from its shareholders in general, the Corporation shall
offer to repurchase shares of Non-Voting Common Stock pro rata based upon the
number of shares of Common Stock such holders would be entitled to receive if
such shares were converted into shares of Common Stock immediately prior to such
repurchase.

11. Notices. All notices required or permitted to be given by the Corporation
with respect to the Non-Voting Common Stock shall be in writing, and if
delivered by first class United States mail, postage prepaid, to the holders of
the Non-Voting Common Stock at their last addresses as they shall appear upon
the books of the Corporation, shall be conclusively presumed to have been duly
given, whether or not the holder actually receives such notice; provided,
however, that failure to duly give such notice by mail, or any defect in such
notice, to the holders of any stock designated for repurchase, shall not affect
the validity of the proceedings for the repurchase of any other shares of
Non-Voting Common Stock, or of any other matter required to be presented for the
approval of the holders of the Non-Voting Common Stock.

12. Record Holders. To the fullest extent permitted by law, the Corporation will
be entitled to recognize the record holder of any share of Non-Voting Common
Stock as the true and lawful owner thereof for all purposes and will not be
bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other Person, whether or not it will have express or
other notice thereof.

13. Term. The Non-Voting Common Stock shall have perpetual term unless converted
in accordance with Section 5.

14. Replacement Certificates. In the event that any Certificate will have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Corporation, the posting by such Person of a bond in such amount
as the Corporation may determine is necessary as indemnity against any claim
that may be made against it with respect to such Certificate, the Corporation or
the Exchange Agent, as applicable, will deliver in exchange for such lost,
stolen or destroyed Certificate a replacement Certificate.

15. Other Rights. The shares of Non-Voting Common Stock have no preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications, or rights, other than as set forth herein or as
provided by applicable law.

16. Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon conversion of the Non-Voting Common Stock if the issuance of
such shares of Common Stock (taken together with each issuance of shares of
Common Stock (x) pursuant to the Securities Purchase Agreement, dated as of
May 8, 2019, by and among the Company and the purchasers party thereto (the
“SPA”), (y) upon the exercise of the Warrants (as defined in the SPA) in
accordance with the Warrant Agreement (as defined in the SPA) or otherwise and
(z) upon conversion of the Series B Preferred Stock

 

Exhibit G | Page 18



--------------------------------------------------------------------------------

in accordance with the Articles of Incorporation or otherwise) would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
exercise or conversion or otherwise pursuant to the terms of the Series B
Preferred Stock, Non-Voting Common Stock or Warrants (as the case may be)
without breaching the Company’s obligations under the rules or regulations of
the Principal Market (the number of shares which may be issued without violating
such rules and regulations, the “Exchange Cap”), except that such limitation
shall not apply in the event that the Company (A) obtains the approval of its
shareholders as required by the applicable rules of the Principal Market for
issuances of shares of Common Stock in excess of such amount or (B) obtains a
written opinion from outside counsel to the Company that such approval is not
required, which opinion shall be reasonably satisfactory to the Holder. Until
such approval or such written opinion is obtained, no Holder (each, an
“Existing Buyer”) shall be issued in the aggregate, upon conversion or exercise
(as the case may be) of any Series B Preferred Stock, Non-Voting Common Stock,
Warrants or otherwise pursuant to the terms of the SPA, the Articles of
Incorporation or the Warrant Agreement, shares of Common Stock in an amount
greater than the difference between (i) the Exchange Cap as of the Closing Date
(as defined in the SPA) minus (ii) the sum of (1) the aggregate number of shares
of Common Stock issued to such Existing Buyer on the Closing Date plus (2) the
aggregate number of shares of Common Stock issued to other investors on the
Closing Date (with respect to such Existing Buyer, the “Exchange Cap
Allocation”). In the event that such Existing Buyer shall sell or otherwise
transfer any of such Existing Buyer’s Non-Voting Common Stock, the transferee
shall be allocated a pro rata portion of such Existing Buyer’s Exchange Cap
Allocation with respect to such portion of such Non-Voting Common Stock so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee. Upon conversion and exercise in full of such
Existing Buyer’s Series B Preferred Stock, Non-Voting Common Stock or Warrants,
the difference (if any) between such Existing Buyer’s Exchange Cap Allocation
and the number of shares of Common Stock actually issued to such Existing Buyer
upon such Existing Buyer’s conversion in full of such Series B Preferred Stock
or Non-Voting Common Stock and such Existing Buyer’s exercise in full of such
Warrants shall be allocated, to the respective Exchange Cap Allocations of the
remaining Existing Buyers of Series B Preferred Stock, Non-Voting Common Stock
or Warrants on a pro rata basis in proportion to the shares of Common Stock
underlying the Series B Preferred Stock, Non-Voting Common Stock or Warrants
then held by each such Existing Buyer of Series B Preferred Stock, Non-Voting
Common Stock or Warrants.

 

Exhibit G | Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PATHFINDER BANCORP, INC. has caused these Articles
Supplementary to the Articles of Incorporation to be signed in its name and on
its behalf by its President and Chief Executive Officer and witnessed by its
Secretary, under penalties of perjury, each of whom has been duly authorized by
the Board of Directors of the Corporation to execute and attest to these
Articles Supplementary this              day of                     ,
20        .

 

WITNESS       PATHFINDER BANCORP, INC. By:  

                     

      By:   

                 

Name: James A. Dowd       Name:    Thomas W. Schneider Title: Secretary         
President and Chief Executive Officer

 

 

Exhibit G | Page 20



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF WARRANT AGREEMENT

WARRANT

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

WARRANT

to purchase

125,000

Shares of Common Stock of

Pathfinder Bancorp, Inc.

a Maryland Corporation

Issue Date: May 8, 2019

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Warrantholder, shall mutually agree upon
the determinations then the subject of appraisal. Each party shall deliver a
notice to the other appointing its appraiser within fifteen (15) days after the
Appraisal Procedure is invoked pursuant to Section 15. If within thirty
(30) days after appointment of the two appraisers they are unable to agree upon
the amount in question, a third independent appraiser shall be chosen within ten
(10) days thereafter by the mutual consent of such first two appraisers or, if
such first two appraisers fail to agree upon the appointment of a third
appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in the appraisal of the subject matter to be appraised. The
decision of the third appraiser so appointed and chosen shall be given within
thirty (30) days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive on the Company and the Warrantholder; otherwise, the average of all
three determinations shall be binding and conclusive on the Company and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be split
equally by the Company and the Warrantholder.

 

Exhibit H | Page 1



--------------------------------------------------------------------------------

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto, as amended as of the date hereof.

“Bloomberg” means Bloomberg, L.P.

“Board” means the Board of Directors of the Company.

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security on the Principal Market, as reported by Bloomberg,
or, if the Principal Market begins to operate on an extended hours basis and
does not designate the closing trade price, then the last trade price of such
security prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if
the Principal Market is not the principal securities exchange or trading market
for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing does not apply, the last trade price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the “pink sheets” by OTC Markets
Group Inc. (formerly Pink Sheets LLC). If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Warrantholder. If the
Company and the Warrantholder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved in accordance with the
procedures in Section 15. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period.

“Common Stock” means the Voting Common Stock or Non-Voting Common Stock, as
applicable, and any Capital Stock for or into which such Common Stock hereafter
is exchanged, converted, reclassified or recapitalized by the Company or
pursuant to an agreement or Business Combination to which the Company is a
party.

“Company” means Pathfinder Bancorp, Inc., a Maryland corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

Exhibit H | Page 2



--------------------------------------------------------------------------------

“Excluded Stock” means (A) shares of Common Stock issued by the Company as a
stock dividend payable in shares of Common Stock, or upon any subdivision or
split-up of the outstanding shares of Capital Stock, in each case which is
subject to Section 13(B), or upon conversion of shares of Capital Stock (but not
the issuance of such Capital Stock which will be subject to the provisions of
Section 13(A)), (B) shares of Common Stock to be issued to directors, employees
or consultants of the Company pursuant to options granted prior to the date of
issuance of this Warrant, and pursuant to options, restricted stock units or
other equity-based awards granted after the date of issuance of this Warrant if
the exercise price per share of Common Stock on the date of such grant, in the
case of options, or the Fair Market Value of the restricted stock units or other
equity based awards not requiring payment of an exercise price by the grantee,
equals or exceeds the Market Price of a share of Common Stock on the date of
such grant and (C) shares of Common Stock issued upon the conversion of shares
of the Series B Preferred Stock.

“Exercise Price” means $14.25 per share of Common Stock, subject to adjustment
from time to time in accordance with Section 13.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting in good faith, assuming a willing buyer and a willing seller, provided
that no minority or illiquidity discount or control premium shall be taken into
account and no consideration shall be given to any restrictions on transfer or
the existence or absence of, or any limitations on, voting rights. If the
Warrantholder does not accept the Board’s calculation of Fair Market Value and
the Warrantholder and the Company are unable to agree on Fair Market Value, the
procedures described in Section 15 shall be used to determine Fair Market Value.

“Investor” means Castle Creek Capital Partners VII, L.P.

“Market Price” means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Voting Common Stock (or other relevant Capital Stock) is so listed or
quoted, or, if no closing sale price is reported, the last reported sale price
on the principal U.S. national or regional securities exchange on which the
Voting Common Stock (or other relevant Capital Stock) is so listed or quoted, or
if the Voting Common Stock (or other relevant Capital Stock) is not so listed or
quoted on a U.S. national or regional securities exchange, the last quoted bid
price for the Voting Common Stock (or other relevant Capital Stock) in the
over-the-counter market as reported on the OTC Bulletin Board or by Pink Sheets
LLC or similar organization. If such security is not listed and traded in a
manner that the quotations referred to above are available for the period
required hereunder, the Market Price per share of the Voting Common Stock shall
be deemed to be the fair market value per share of such security as mutually
determined by the Company and the Warrantholder, and if the Company and the
Warrantholder cannot agree on the Market Price, the fair value will be
determined using the procedures described in Section 15. The Market Price of the
Series B Preferred Stock and the Non-Voting Common Stock shall be based on the
Market Price of the Voting Common Stock.

“Non-Voting Common Stock” means the Company’s non-voting common stock, par value
$0.01 per share.

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Permissible Transfer” means a transfer by the holder of this Warrant (i) to the
Corporation; (ii) in a widely distributed public offering of Warrants, Voting
Common Stock, Series B Preferred Stock or Non-Voting Common Stock; (iii) that is
part of an offering that is not a widely distributed public offering of
Warrants, Voting Common Stock, Series B Preferred Stock or Non-Voting Common
Stock, but is one in which no one transferee (or group of associated
transferees) acquires the right to receive or purchase

 

Exhibit H | Page 3



--------------------------------------------------------------------------------

two percent (2%) or more of any class of the Voting Securities of the
Corporation then outstanding (including pursuant to a related series of
transfers); (iv) that is part of a transfer of Warrants, Voting Common Stock,
Series B Preferred Stock or Non-Voting Common Stock to an underwriter for the
purpose of conducting a widely distributed public offering; (v) to a transferee
that controls more than fifty percent (50%) of the Voting Securities of the
Corporation without giving effect to such transfer; or (vi) that is part of a
transaction approved by the Board of Governors of the Federal Reserve System
(the “Federal Reserve”) if the Federal Reserve has expressly approved any
conversion into voting securities that is contemplated by such transaction.

“Principal Market” means the NASDAQ Capital Market.

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) of the Exchange Act, or (B) pursuant to any other
offer available to substantially all holders of Common Stock, in each case
whether for cash, shares of Capital Stock of the Company, other securities of
the Company, evidences of indebtedness of the Company or any other Person or any
other property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a Subsidiary of the Company), or any
combination thereof, effected while this Warrant is outstanding; provided,
however, that “Pro Rata Repurchase” shall not include any purchase of shares by
the Company or any Affiliate thereof made in accordance with the requirements of
Rule 10b-18 as in effect under the Exchange Act. The “Effective Date” of a Pro
Rata Repurchase shall mean the date of acceptance of shares of Common Stock for
purchase or exchange under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase of shares of Common Stock with respect to any
Pro Rata Repurchase that is not a tender or exchange offer.

“SEC” has the meaning given to it in Section 12.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of May 8, 2019, between the Company and the Investor, including all schedules
and exhibits thereto.

“Series B Preferred Stock” means the Company’s convertible perpetual preferred
stock, series A, par value $0.01 per share. Until such time as the Company has
authorized a class of Non-Voting Common Stock, all references herein to
Non-Voting Common Stock shall be to Series B Preferred Stock.

“Shares” has the meaning given to it in Section 2.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, bank, savings bank, association or
other entity of which such Person (i) owns or controls 50.1% or more of the
outstanding equity securities either directly or indirectly through an unbroken
chain of entities, as to each of which 50.1% or more of the outstanding equity
securities is owned directly or indirectly by its parent or (ii) is a general
partner.

“Trading Day” means, as applicable, (x) with respect to all price or trading
volume determinations relating to the Common Stock, any day on which the Common
Stock is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance

 

Exhibit H | Page 4



--------------------------------------------------------------------------------

the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price or trading volume determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

“Voting Common Stock” means the Company’s voting common stock, par value $0.01
per share

“Warrantholder” has the meaning given to it in Section 2.

“Warrant” means this Warrant, issued to the Investor pursuant to the Securities
Purchase Agreement.

2. Number of Shares; Exercise Price. This certifies that, for value received,
the Investor, its Affiliates or its registered assigns (individually and
collectively, the “Warrantholder”) is entitled, upon the terms and subject to
the conditions hereinafter set forth, to acquire from the Company, in whole or
in part 125,000 fully paid and nonassessable shares of Non-Voting Common Stock
or, in the case of a transferee following a Permissible Transfer, Voting Common
Stock, in each case, as the same may be adjusted from time to time pursuant to
the terms of this Warrant (the “Shares”), at a purchase price per share equal to
the Exercise Price. The Exercise Price is subject to adjustment as provided
herein, and all references to “Exercise Price” herein shall be deemed to include
any such adjustment or series of adjustments.

3. Exercise of Warrant; Term. (a) To the extent permitted by this Warrant,
including Section 25 hereof, and applicable laws and regulations, the right to
purchase the Shares pursuant to this Warrant is exercisable, in whole or in part
by the Warrantholder, at any time or from time to time after the execution and
delivery of this Warrant by the Company, on the date hereof, but in no event
later than 11:59 p.m., New York City time, on the seventh (7th) anniversary of
the date of issuance of the Warrant, by: (i) delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Warrantholder at the last address of the Warrantholder as it
shall appear upon the warrant register of the Company) of a duly executed Form
of Notice of Exercise, the form of which is annexed hereto, in accordance with
Section 20; and (ii) within three (3) trading days after the date said Notice of
Exercise is delivered to the Company, payment to the Company of the aggregate
Exercise Price in respect of the Shares thereby purchased by cash, certified or
cashier’s check or wire transfer in immediately available funds to an account
designated by the Company, unless the Warrantholder elects to exercise the
cashless exercise procedure described in Section 3(b) below. Notwithstanding
anything herein to the contrary, the Warrantholder shall not be required to
physically surrender this Warrant to the Company until the Warrantholder has
purchased all of the Shares available hereunder and the Warrant has been
exercised in full in which case, the Warrantholder shall surrender this Warrant
to the Company for cancellation within three (3) trading days after the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Shares
available hereunder shall have the effect of lowering the outstanding number of
Shares purchasable hereunder in an amount equal to the applicable number of
Shares purchased. If the Warrantholder does not exercise this Warrant in its
entirety, the Warrantholder will be entitled to receive from the Company within
a reasonable time, and in any event not exceeding three (3) Business Days from
the date of delivery of the applicable aggregate Exercise Price, a new warrant
in substantially identical form and of the same tenor for the purchase of Shares
equal to the difference between the number of Shares subject to this Warrant and
the number of Shares as to which this Warrant is so exercised. The Warrantholder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Shares hereunder, the number of Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.

 

Exhibit H | Page 5



--------------------------------------------------------------------------------

(b) This Warrant may also be exercised, in whole or in part, at such time by
means of a “cashless exercise” in which the Warrantholder shall be entitled to
receive a certificate for the number of Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

(A) = the Market Price on the trading day immediately preceding the date on
which the Warrantholder elects to exercise this Warrant by means of a “cashless
exercise,” as set forth in the applicable Notice of Exercise;

(B) = the Exercise Price; and

(X) = the number of Shares that would be issuable upon exercise of this Warrant
in accordance with the terms of this Warrant if such exercise were by means of a
cash exercise rather than a cashless exercise.

4. Issuance of Shares; Authorization. Certificates for Shares issued upon
exercise of this Warrant will be issued in such name or names as the
Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed three (3) Business Days after
the date on which this Warrant has been duly exercised in accordance with the
terms of this Warrant. In lieu of delivering certificates, at the
Warrantholder’s sole election, the Company shall issue Shares issued upon
exercise of this Warrant electronically in book-entry form. The Company hereby
represents and warrants that any Shares issued upon the exercise of this Warrant
in accordance with the provisions of Section 3 and all other provisions of this
Warrant will be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges (other than liens or
charges created by the Warrantholder or taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that the Shares so
issued will be deemed to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
are delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times hereafter reserve and keep available, out of
its authorized but unissued Capital Stock, solely for the purpose of providing
for the exercise of this Warrant, the aggregate number of shares of Capital
Stock then issuable upon exercise of this Warrant. The Company will use
commercially reasonable efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation.

5. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment in an amount equal to
such fraction multiplied by the Market Price of the Voting Common Stock on the
date of exercise.

6. No Rights as Shareholders; Transfer Books; Limitation of Liability. This
Warrant does not entitle the Warrantholder to any voting rights or other rights
as a shareholder of the Company prior to the date of exercise hereof. The
Company will at no time close its transfer books against transfer of this
Warrant in any manner which interferes with the timely exercise of this Warrant.
Nothing contained in this Warrant shall give rise to any liability of the
Warrantholder, whether such liability is asserted by the Company or its
creditors.

7. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or tax (which does not include any federal or
state income or stock transfer tax) or other incidental expense in respect of
the issuance of such certificates, all of which taxes (which do not include any
federal or state income or stock transfer tax) and expenses shall be paid by the
Company.

 

Exhibit H | Page 6



--------------------------------------------------------------------------------

8. Transfer/Assignment. Subject to compliance with applicable securities laws,
without obtaining the consent of the Company to assign or transfer this Warrant,
and provided that such assignment or transfer is a Permissible Transfer or is
made to an Affiliate of the Warrantholder, this Warrant and all rights hereunder
are transferable and assignable, in whole or in part, upon the books of the
Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, as
promptly as reasonably practicable, of the same tenor and date as this Warrant
but registered in the name of the transferee or assignee and if the
Warrantholder’s entire interest is not being transferred or assigned, in the
name of the Warrantholder, upon surrender of this Warrant, duly endorsed, to the
office or agency of the Company described in Section 3. All expenses (other than
stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of the new warrants pursuant to this
Section 8 shall be paid by the Company. The Company may not assign any of its
rights, or delegate any of its obligations, under this Warrant without the prior
written consent of the Warrantholder (which consent may be withheld for any
reason or no reason at all). This Warrant shall be binding upon and inure to the
benefit of the Company, the Warrantholder and their respective successors and
permitted assigns, and shall include, with respect to the Company, any Person
succeeding the Company in a Business Combination or acquisition of all or
substantially all of the Company’s assets, and in such case, all of the
obligations of the Company hereunder shall survive such Business Combination or
acquisition.

9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder (and any transferee or assignee that becomes a
Warrantholder) as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at the
office of the Company, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a letter from the Warrantholder notifying
the Company of the same, or, in the case of any such mutilation, upon surrender
and cancellation of this Warrant, the Company shall make and deliver, in lieu of
such lost, stolen, destroyed or mutilated Warrant, a new Warrant, in identical
form, of like tenor and representing the right to purchase the same aggregate
number of shares of Shares as provided for in such lost, stolen, destroyed or
mutilated Warrant.

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

12. Rule 144 Information. For so long as the Company is subject to the reporting
obligation of the Securities Act and the Exchange Act, the Company covenants
that it will use its reasonable best efforts to timely file all reports and
other documents required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations promulgated by the U.S. Securities
and Exchange Commission (the “SEC”) thereunder, and it will use reasonable best
efforts to take such further action as any Warrantholder may reasonably request,
all to the extent required from time to time to enable such holder to sell the
Warrants without registration under the Securities Act within the limitation of
the exemptions provided by (i) Rule 144 or Regulation S under the Securities
Act, as such rules may be amended from time to time, or (ii) any successor rule
or regulation hereafter adopted by the SEC. Upon the written request of any
Warrantholder submitted subsequent to the Company becoming subject to the
reporting obligations of the Securities Act and the Exchange Act, the Company
will deliver to such Warrantholder a written statement that it has complied with
such requirements.

 

Exhibit H | Page 7



--------------------------------------------------------------------------------

13. Adjustments and Other Rights. The Exercise Price and the number of Shares
into which this Warrant is to be convertible pursuant to Section 2 of this
Warrant shall be subject to adjustment from time to time as follows; provided,
that no single event shall be subject to adjustment under more than one
subsection of this Section 13 so as to result in duplication and the adjustment
that has the highest value relative to the rights and interests of the
Warrantholder shall be made; provided, further, that, notwithstanding any
provision of this Warrant to the contrary, any adjustment shall be made to the
extent (and only to the extent) that such adjustment would not cause or result
in any Warrantholder and its Affiliates, collectively, being in violation of any
applicable law, regulation or rule of any governmental authority or
self-regulatory organization. Any adjustment (or portion thereof) prohibited
pursuant to the foregoing proviso shall be postponed and implemented on the
first date on which such implementation would not result in the condition
described in such proviso.

(A) Common Stock Issued at Less Than the Market Price.

(i) If the Investor through its Board Observer or Board Representative (as such
terms are defined in the Securities Purchase Agreement) objects to the Company
issuing or selling any of the securities described in this Section, and if the
Company issues or sells, or agrees to issue or sell, any Common Stock, Series B
Preferred Stock, Non-Voting Common Stock or other securities that are
convertible into or exchangeable or exercisable for Common Stock, Series B
Preferred Stock or Non-Voting Common Stock (or are otherwise linked to Common
Stock), other than Excluded Stock, for consideration per share less than the
Market Price, then the Exercise Price in effect immediately prior to each such
issuance or sale will immediately (except as provided below) be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to such issuance or sale by a fraction, (x) the numerator of which shall be the
sum of (1) the number of shares of Common Stock outstanding immediately prior to
such issuance or sale, plus (2) the total number of shares of Common Stock which
the aggregate consideration received by the Company for the total number of such
additional shares of Common Stock (or other securities that are convertible into
or exchangeable or exercisable for Common Stock (or are otherwise linked to
Common Stock)) so issued or sold would purchase at the Market Price, and (y) the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such issuance or sale (including the number of shares of
Common Stock into which such other securities are convertible or for which such
other securities are exchangeable or exercisable). In such event, the number of
Shares issuable upon the exercise of this Warrant shall be increased to the
number obtained by dividing (x) the product of (1) the number of Shares issuable
upon the exercise of this Warrant before such adjustment and (2) the Exercise
Price in effect immediately prior to the issuance or sale giving rise to this
adjustment, by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. For the avoidance of doubt, no increase in the
Exercise Price or reduction in the number of Shares issuable upon exercise of
this Warrant shall be made pursuant to this sub-clause (i) of this
Section 13(A).

(ii) For the purposes of any adjustment of the Exercise Price and the number of
Shares issuable upon exercise of this Warrant pursuant to this Section 13(A),
the following provisions shall be applicable:

(1) In the case of the issuance or sale of equity or equity-linked securities
for cash, the amount of the consideration received by the Company shall be
deemed to be the amount of the gross cash proceeds received by the Company for
such securities before deducting therefrom any discounts or commissions allowed,
paid or incurred by the Company for any underwriting or otherwise in connection
with the issuance and sale thereof.

 

Exhibit H | Page 8



--------------------------------------------------------------------------------

(2) In the case of the issuance or sale of equity or equity-linked securities
(otherwise than upon the conversion of shares of Capital Stock or other
securities of the Company) for a consideration in whole or in part other than
cash, including securities acquired in exchange therefor (other than securities
by their terms so exchangeable), the consideration other than cash shall be
deemed to be the Fair Market Value, before deducting therefrom any discounts or
commissions allowed, paid or incurred by the Company for any underwriting or
otherwise in connection with the issuance and sale thereof.

(3) In the case of the issuance of (i) options, warrants or other rights to
purchase or acquire equity or equity-linked securities (whether or not at the
time exercisable) or (ii) securities by their terms convertible into or
exchangeable for equity or equity-linked securities (whether or not at the time
so convertible or exchangeable) or options, warrants or rights to purchase such
convertible or exchangeable securities (whether or not at the time exercisable):

(a) the aggregate maximum number of securities deliverable upon exercise of such
options, warrants or other rights to purchase or acquire equity or equity-linked
securities shall be deemed to have been issued at the time such options,
warrants or rights are issued and for a consideration equal to the consideration
(determined in the manner provided in Section 13(A)(i) and (ii)), if any,
received by the Company upon the issuance or sale of such options, warrants or
rights plus the minimum purchase price provided in such options, warrants or
rights for the equity or equity-linked securities covered thereby.

(b) the aggregate maximum number of shares of equity or equity-linked securities
deliverable upon conversion of or in exchange for any such convertible or
exchangeable securities, or upon the exercise of options, warrants or other
rights to purchase or acquire such convertible or exchangeable securities and
the subsequent conversion or exchange thereof, shall be deemed to have been
issued at the time such securities were issued or such options, warrants or
rights were issued and for a consideration equal to the consideration, if any,
received by the Company for any such securities and related options, warrants or
rights (excluding any cash received on account of accrued interest or accrued
dividends), plus the additional consideration (in each case, determined in the
manner provided in Section 13(A)(i) and (ii)), if any, to be received by the
Company upon the conversion or exchange of such securities, or upon the exercise
of any related options, warrants or rights to purchase or acquire such
convertible or exchangeable securities and the subsequent conversion or exchange
thereof.

(c) on any change in the number of shares of equity or equity-linked securities
deliverable upon exercise of any such options, warrants or rights or conversion
or exchange of such convertible or exchangeable securities or any change in the
consideration to be received by the Company upon such exercise, conversion or
exchange, but excluding changes resulting from the anti-dilution provisions
thereof (to the extent comparable to the anti-dilution provisions contained
herein), the Exercise Price and the number of Shares issuable upon exercise of
this Warrant shall forthwith be readjusted to such Exercise Price and number of
Shares as would have been obtained had an adjustment been made upon the issuance
or sale of such options, warrants or rights not exercised prior to such change,
or of such convertible or exchangeable securities not converted or exchanged
prior to such change, upon the basis of such change.

(d) if the Exercise Price and the number of Shares issuable upon exercise of
this Warrant shall have been adjusted upon the issuance or sale of any such
options, warrants, rights or convertible or exchangeable securities, no further
adjustment of the Exercise Price and the number of Shares issuable upon exercise
of this Warrant shall be made for the actual issuance of Common Stock upon the
exercise, conversion or exchange thereof.

 

Exhibit H | Page 9



--------------------------------------------------------------------------------

(B) Dividends, Distributions, Stock Splits, Subdivisions, Reclassifications or
Combinations. If the Company shall (i) declare a dividend or make a distribution
on its Common Stock in shares of Common Stock, (ii) split, subdivide or
reclassify the outstanding shares of Common Stock into a greater number of
shares, or (iii) combine or reclassify the outstanding Common Stock into a
smaller number of shares, the number of Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such split, subdivision, combination or reclassification shall
be proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock, which such
Warrantholder would have owned or been entitled to receive on such date had this
Warrant been exercised immediately prior to such date. In such event, the
Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such split, subdivision, combination or
reclassification shall be adjusted to the number obtained by dividing (x) the
product of (1) the number of Shares issuable upon the exercise of this Warrant
before such adjustment and (2) the Exercise Price in effect immediately prior to
the record or effective date, as the case may be, for such dividend,
distribution, split, subdivision, combination or reclassification giving rise to
this adjustment by (y) the new number of Shares issuable upon exercise of this
Warrant determined pursuant to the immediately preceding sentence.

(C) Other Distributions. In case the Company shall fix a record date for the
making of a distribution to all holders of shares of its Common Stock (i) of
shares of any class other than its Common Stock other than shares referred to in
Section 13(A)(i), (ii) of evidence of indebtedness of the Company or any
Subsidiary, (iii) of other securities, assets or cash (excluding dividends or
distributions referred to in Section 13(B)), or (iv) of rights or warrants
(other than in connection with the adoption of a shareholder rights plan), in
each such case, the Exercise Price in effect prior thereto shall be reduced
immediately thereafter to the price determined by dividing (x) an amount equal
to the difference resulting from (1) the number of shares of Voting Common Stock
and Non-Voting Common Stock outstanding on such record date multiplied by the
Exercise Price per Share on such record date, less (2) the Fair Market Value of
said shares or evidences of indebtedness or assets or rights or warrants to be
so distributed, by (y) the number of shares of Voting Common Stock and
Non-Voting Common Stock outstanding on such record date; such adjustment shall
be made successively whenever such a record date is fixed. In such event, the
number of Shares issuable upon the exercise of this Warrant shall be increased
to the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment, and (2) the
Exercise Price in effect immediately prior to the issuance giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. In the event that such distribution is not so
made, the Exercise Price and the number of Shares issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board determines not to distribute such shares, evidences of indebtedness,
assets, rights or warrants, as the case may be, to the Exercise Price that would
then be in effect and the number of Shares that would then be issuable upon
exercise of this Warrant if such record date had not been fixed. Notwithstanding
anything to the contrary herein, if the Company declares a dividend or makes a
distribution as described in this Section 13(C), the Warrantholder may elect, in
its sole and absolute discretion, to participate in such dividend or
distribution in lieu of receiving the adjustment to the Exercise Price as
described in this Section 13(C). In the event of such an election, the dividend
or distribution that the Warrantholder is entitled to receive shall be based on
the amount of the dividend or distribution that the Warrantholder would have
received if it had exercised this Warrant in its entirety immediately prior to
the record date of such dividend or distribution, as applicable. For the
avoidance of doubt, the election under this Section 13(C) shall have no effect
on any provisions of this Warrant other than as expressly set forth in this
Section 13(C).

(D) Certain Repurchases of Common Stock. If the Investor through its Board
Observer or Board Representative (as such terms are defined in the Securities
Purchase Agreement) objects to the Company effecting a Pro Rata Repurchase of
Common Stock and the Company effects a Pro Rata Repurchase of Common Stock, then
the Exercise Price shall be reduced to the price determined by

 

Exhibit H | Page 10



--------------------------------------------------------------------------------

multiplying the Exercise Price in effect immediately prior to the Effective Date
of such Pro Rata Repurchase by a fraction of which the numerator shall be
(i) the product of (x) the number of shares of Voting Common Stock and
Non-Voting Common Stock outstanding immediately before such Pro Rata Repurchase
and (y) the Market Price of a share of Voting Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) (x) the number of shares of Voting
Common Stock and Non-Voting Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus (y) the number of shares of Voting Common Stock and
Non-Voting Common Stock so repurchased and (ii) the Market Price per share of
Voting Common Stock on the trading day immediately preceding the first public
announcement of such Pro Rata Repurchase. In such event, the number of Shares
issuable upon the exercise of this Warrant shall be increased to the number
obtained by dividing (i) the product of (x) the number of Shares issuable upon
the exercise of this Warrant before such adjustment, and (y) the Exercise Price
in effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (ii) the new Exercise Price determined in accordance with the
immediately preceding sentence.

(E) Business Combinations. In case of any Business Combination, reorganization
or reclassification of Common Stock (other than a reclassification of Common
Stock referred to in Section 13(B)), or the sale, transfer or otherwise disposal
of all or substantially all of the Company’s property, assets or business to
another Person, any Shares issued or issuable upon exercise of this Warrant
after the date of such Business Combination or other event shall be exchangeable
for the number of shares of stock or other securities or property (including
cash) to which the Shares issuable (at the time of such Business Combination or
other event) upon exercise of this Warrant immediately prior to the consummation
of such Business Combination or other event would have been entitled to receive
upon consummation of such Business Combination or other event; and in any such
case, if necessary, the provisions set forth herein with respect to the rights
and interests thereafter of the Warrantholder shall be appropriately adjusted so
as to be applicable, as nearly as may reasonably be, to any shares of stock or
other securities or property thereafter deliverable on the exercise of this
Warrant. In determining the kind and amount of stock, securities or the property
receivable upon consummation of such Business Combination or other event, if the
holders of Common Stock have the right to elect the kind or amount of
consideration receivable upon exercise of this Warrant following the
consummation of such Business Combination or other event, then the Warrantholder
shall have the right to make a similar election upon exercise of this Warrant
with respect to the number of shares of stock or other securities or property
which the Warrantholder will receive upon exercise of this Warrant. In case of
any such Business Combination or other event, the successor or acquiring Person
(if other than the Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant to be performed and observed by the Company and all the obligations and
liabilities hereunder.

(F) Dissolution, Total Liquidation or Winding Up. If at any time there is a
voluntary or involuntary dissolution, total liquidation or winding-up of the
Company, then the Company shall provide the Warrantholder with written notice of
the date on which such dissolution, liquidation or winding-up shall take place
(and, in any event, not less than thirty (30) days before any date set for
definitive action). Such notice shall also specify the date as of which the
record holders of shares of Common Stock shall be entitled to exchange their
shares for securities, money or other property deliverable upon such
dissolution, liquidation or winding-up, as the case may be. On such date, the
Warrantholder shall be entitled to receive upon surrender of this Warrant the
cash, securities or other property, less the Exercise Price for this Warrant
then in effect, that the Warrantholder would have been entitled to receive had
this Warrant been exercised immediately prior to such dissolution, liquidation
or winding-up. Upon receipt of the cash, securities or other property, any and
all rights of the Warrantholder to exercise this Warrant shall terminate in
their entirety. If the cash, securities or other property distributable in the
dissolution, liquidation or winding-up has a Fair Market Value which is less
than the Exercise Price for this Warrant then in effect, this Warrant shall
terminate and be of no further force or effect upon the dissolution, liquidation
or winding-up.

 

Exhibit H | Page 11



--------------------------------------------------------------------------------

(G) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 13 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of Shares issuable upon the exercise of this Warrant shall
be made if the amount of such adjustment would be less than $0.50 or one-tenth
(1/10th) of a share of Common Stock, respectively, but any such amount shall be
carried forward and an adjustment with respect thereto shall be made at the time
of and together with any subsequent adjustment which, together with such amount
and any other amount or amounts so carried forward, shall aggregate $0.50 or
1/10th of a share of Common Stock, respectively, or more.

(H) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional Shares issuable upon such exercise by
reason of the adjustment required by such event over and above the Shares
issuable upon such exercise before giving effect to such adjustment and
(ii) paying to such Warrantholder any amount of cash in lieu of a fractional
Share; provided, however, that the Company upon request shall deliver to such
Warrantholder a due bill or other appropriate instrument evidencing such
Warrantholder’s right to receive such additional shares, and such cash, upon the
occurrence of the event requiring such adjustment.

(J) Statement Regarding Adjustments. Whenever the Exercise Price or the number
of Shares issuable upon exercise of this Warrant shall be adjusted as provided
in Section 13, the Company shall forthwith file at the principal office of the
Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares issuable upon exercise of this Warrant after such adjustment, and the
Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.

(K) Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 13 (but only if the action
of the type described in this Section 13 would result in an adjustment in the
Exercise Price or the number of Shares issuable upon exercise of this Warrant or
a change in the type of securities or property to be delivered upon exercise of
this Warrant), the Company shall give notice to the Warrantholder, in the manner
set forth in Section 13(J), which notice shall specify the record date, if any,
with respect to any such action and the approximate date on which such action is
to take place. Such notice shall also set forth the facts with respect thereto
as shall be reasonably necessary to indicate the effect on the Exercise Price
and the number, kind or class of shares or other securities or property which
shall be deliverable upon exercise of this Warrant. In the case of any action
which would require the fixing of a record date, such notice shall be given at
least five (5) days prior to the date so fixed, and in case of all other action,
such notice shall be given at least ten (10) days prior to the taking of such
proposed action. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.

(L) No Impairment. The Company will not, by amendment of its articles of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Warrantholder.

 

Exhibit H | Page 12



--------------------------------------------------------------------------------

(M) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, stock exchange (if applicable) or shareholder
approvals or exemptions, in order that the Company may thereafter validly and
legally issue as fully paid and nonassessable all shares of Common Stock that
the Warrantholder is entitled to receive upon conversion or exercise of this
Warrant pursuant to this Section 13.

(N) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in the Exercise Price made hereunder would reduce the Exercise Price to an
amount below zero, then such adjustment in Exercise Price made hereunder shall
reduce the Exercise Price to zero.

14. Registration Rights. The Warrantholder and its assignees are entitled to the
benefit of such registration rights in respect of the Shares as are set forth in
the Registration Rights Agreement, dated as of the date hereof, between the
Company and Warrantholder, including the right to assign such rights as set
forth therein.

15. Contest and Appraisal Rights. Upon each determination of Market Price or
Fair Market Value, as the case may be, hereunder, the Company shall promptly
give notice thereof to the Warrantholder, setting forth in reasonable detail the
calculation of such Market Price or Fair Market Value, and the method and basis
of determination thereof, as the case may be. If the Warrantholder shall
disagree with such determination and shall, by notice to the Company given
within fifteen (15) days after the Warrantholder’s receipt of the Company’s
notice of such determination, elect to dispute such determination, such dispute
shall be resolved in accordance with this Section 15. In the event that a
determination of Market Price or Fair Market Value is disputed, such dispute
shall be resolved through the Appraisal Procedure.

16. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Warrantholder that (A) it has the corporate power and
authority to execute this Warrant and consummate the transactions contemplated
by this Warrant, (B) there are no statutory or contractual stockholders
preemptive rights or rights of refusal with respect to the issuance of this
Warrant and (C) the execution and delivery by the Company of this Warrant and
the issuance of the Common Stock upon exercise of this Warrant do not and shall
not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the Company’s Capital
Stock or assets pursuant to, (iv) result in a violation of, or (v) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any court of administrative or governmental body
or agency pursuant to, the Company’s articles of incorporation or bylaws or any
law in effect as of the date hereof to which the Company is subject, or any
agreement, instrument, order, judgment or decree to which the Company is subject
as of the date hereof, except for any such authorization, consent, approval or
exemption that has been obtained.

17. Governing Law. This Warrant shall be binding upon any successors or assigns
of the Company. This Warrant shall constitute a contract under the laws of the
State of Delaware and for all purposes shall be construed in accordance with and
governed by the laws of the State of Delaware applicable to agreements made and
to be performed entirely within such state.

18. Attorneys’ Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder as the holder of this Warrant relating hereto,
the prevailing party shall be entitled to reasonable attorneys’ fees and
expenses incurred in enforcing this Warrant.

 

Exhibit H | Page 13



--------------------------------------------------------------------------------

19. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only, in the case of an amendment, with the written
consent of the Company and the Warrantholder, or in the case of a waiver, by the
party against whom the waiver is to be effective.

20. Notices. All notices hereunder shall be in writing and shall be effective
(A) on the day on which delivered if delivered personally or transmitted by
facsimile or e-mail upon confirmation of receipt, (B) one Business Day after the
date of dispatch if delivered by a nationally recognized overnight courier
service, or (C) three Business Days after the date on which the same is
deposited, postage prepaid, in the U.S. mail, sent by certified or registered
mail, return receipt requested, and addressed to the party to be notified at the
address indicated below for the Company, or at the address for the Warrantholder
set forth in the registry maintained by the Company pursuant to Section 9, or at
such other address and/or telecopy or facsimile number and/or email address
and/or to the attention of such other person as the Company or the Warrantholder
may designate from time to time by written notice to the other party.

If to the Company, to:

Pathfinder Bancorp, Inc.

214 West First Street

Oswego, NY 13126

Attention: Thomas Schneider

Email: twschneider@pathfinderbank.com

with copies to (which copy alone shall not constitute notice):

Luse Gorman, PC

5335 Wisconsin Avenue, NW, Suite 780

Washington, DC 20015

Attention: Benjamin Azoff, Esq.

Email: bazoff@luselaw.com

If to the Warrantholder, to:

Castle Creek Capital Partners VII, LP

C/O Castle Creek Capital LLC

6051 El Tordo, PO Box 1329

Rancho Santa Fe, CA 92067

Attn: Tony Scavuzzo

Facsimile: 858-756-8301

with copies to (which copy alone shall not constitute notice):

Sidley Austin LLP

1999 Avenue of the Stars

Los Angeles, CA 90067

Attn: Vijay Sekhon

Facsimile: 310-595-9501

 

Exhibit H | Page 14



--------------------------------------------------------------------------------

21. Remedies. If the Company fails to perform, comply with or observe any
covenant or agreement to be performed, complied with or observed by it under
this Warrant, the Warrantholder may proceed to protect and enforce its rights by
suit in equity or action at law, whether for specific performance of any term
contained in this Warrant or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Warrant or to
enforce any other legal or equitable right, or to take any one or more of such
actions. The Company hereby agrees that the Warrantholder shall not be required
or otherwise obligated to, and hereby waives any right to demand that the
Warrantholder, post any performance or other bond in connection with the
enforcement of its rights and remedies hereunder. The Company agrees to pay all
fees, costs, and expenses, including, without limitation, fees and expenses of
attorneys, accountants and other experts retained by the Warrantholder, and all
fees, costs and expenses of appeals, incurred or expended by the Warrantholder
in connection with the enforcement of this Warrant or the collection of any sums
due hereunder, whether or not suit is commenced, subject to Section 18 hereof.
None of the rights, powers or remedies conferred under this Warrant shall be
mutually exclusive, and each right, power or remedy shall be cumulative and in
addition to any other right, power or remedy whether conferred by this Warrant
or now or hereafter available at law, in equity, by statute or otherwise.

22. Severability. Any provision of this Warrant that is prohibited or
unenforceable shall be ineffective solely to the extent of such prohibition or
unenforceability without invalidating the remaining provision of this Warrant.

23. Waiver. Failure of any party to exercise any right or remedy under this
Warrant, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

24. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Warrant and the consummation of the transactions contemplated
hereby.

25. Limitation on Voting Securities. Notwithstanding anything in this Warrant to
the contrary, (i) this Warrant shall not be exercisable for shares of Voting
Common Stock to the extent any such exercise would cause the Warrantholder to
exceed 9.9% of any class of voting securities of the Company (or 24.9% if the
Bank Regulatory Approvals (as defined in the Securities Purchase Agreement) have
been obtained with respect to such Warrantholder); and (ii) upon the request of
the Warrantholder that it not be issued Voting Common Stock in whole or in part
upon the exercise of this Warrant, the Company shall cooperate with such
Shareholder to modify the proposed issuance of Common Stock to the Warrantholder
to provide for the issuance of Series B Preferred Stock, Non-Voting Common Stock
or other non-voting securities in lieu of Voting Common Stock. All of the
representations, warranties, covenants, agreements and other provisions in this
Warrant shall apply, mutatis mutandis, to any such Series B Preferred Stock,
Non-Voting Common Stock or other non-voting securities.

26. Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon the exercise of this Warrant if the issuance of such shares of
Common Stock (taken together with each issuance of such shares (x) pursuant to
the Securities Purchase Agreement, (y) upon the conversion of the Series B
Preferred Stock in accordance with the Articles of Incorporation or otherwise
and (z) upon conversion of the Non-Voting Common Stock in accordance with the
Articles of Incorporation or otherwise) would exceed the aggregate number of
shares of Common Stock which the Company may issue upon exercise or conversion
or otherwise pursuant to the terms of the Series B Preferred Stock, Non-Voting
Common Stock or Warrants (as the case may be) without breaching the Company’s
obligations under the rules or regulations of the Principal Market (the number
of shares which may be issued without violating such rules and regulations, the
“Exchange Cap”), except that such limitation shall not apply in the event that
the Company (A) obtains the approval of its shareholders as required by the
applicable rules of the Principal Market for issuances of shares of Common Stock
in excess of such amount or (B) obtains a written opinion from outside counsel
to the Company that such approval is not

 

Exhibit H | Page 15



--------------------------------------------------------------------------------

required, which opinion shall be reasonably satisfactory to the Warrantholder.
Until such approval or such written opinion is obtained, no Warrantholder (each,
an “Existing Buyer”) shall be issued in the aggregate, upon conversion or
exercise (as the case may be) of any Series B Preferred Stock, Non-Voting Common
Stock, this Warrant or otherwise pursuant to the terms of the Securities
Purchase Agreement, the Articles of Incorporation or this Warrant, shares of
Common Stock in an amount greater than the difference between of (i) the
Exchange Cap as of the Issuance Date minus (ii) the sum of of (1) the aggregate
number of shares of of Common Stock issued to such Existing Buyer on the Closing
Date (as defined in the Securities Purchase Agreement) plus (2) the aggregate
number of shares of Common Stock issued to other investors on the Closing Date
(with respect to such Existing Buyer, the “Exchange Cap Allocation”). In the
event that such Existing Buyer shall sell or otherwise transfer any of such
Existing Buyer’s Warrant, the transferee shall be allocated a pro rata portion
of such Existing Buyer’s Exchange Cap Allocation with respect to such portion of
such Warrant so transferred, and the restrictions of the prior sentence shall
apply to such transferee with respect to the portion of the Exchange Cap
Allocation so allocated to such transferee. Upon conversion and exercise in full
of such Existing Buyer’s Series B Preferred Stock, Non-Voting Common Stock or
Warrants, the difference (if any) between such Existing Buyer’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
Existing Buyer upon such Existing Buyer’s conversion in full of such Series B
Preferred Stock or Non-Voting Common Stock and such Existing Buyer’s exercise in
full of such Warrants shall be allocated, to the respective Exchange Cap
Allocations of the remaining Existing Buyers of Series B Preferred Stock,
Non-Voting Common Stock or Warrants on a pro rata basis in proportion to the
shares of Common Stock underlying the Series B Preferred Stock, Non-Voting
Common Stock or Warrants then held by each such Existing Buyer of Series B
Preferred Stock, Non-Voting Common Stock or Warrants. In the event that the
Company is then prohibited from issuing any shares of Common Stock pursuant to
this Section 26 (the “Exchange Cap Shares”), in lieu of issuing and delivering
such Exchange Cap Shares to the Warrantholder, the Company shall pay cash to the
Warrantholder in exchange for the cancellation of such portion of this Warrant
exercisable into such Exchange Cap Shares (the “Exchange Cap Payment Amount”) at
a price equal to the sum of (x) the product of (A) such number of Exchange Cap
Shares and (B) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date the Warrantholder delivers
the applicable Notice of Exercise with respect to such Exchange Cap Shares to
the Company and ending on the date of such payment under this Section 26 and
(y) to the extent the Warrantholder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Warrantholder of Exchange Cap Shares, any brokerage commissions and other
out-of-pocket expenses, if any, of the Warrantholder incurred in connection
therewith.

27. Captions; Construction; Interpretation. The captions in this Warrant are for
convenience of reference only, do not constitute a part of this Warrant and are
not to be considered in construing or interpreting this Warrant. No party, nor
its counsel, shall be deemed the drafter of this Warrant for purposes of
construing the provisions of this Warrant, and all provisions of this Warrant
shall be construed in accordance with their fair meaning, and not strictly for
or against any party.

28. Entire Agreement. This Warrant and the forms attached hereto, and the
Securities Purchase Agreement (and the other Transaction Documents as defined in
the Securities Purchase Agreement), contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior and
contemporaneous arrangements or undertakings with respect thereto.

 

Exhibit H | Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer as of the date first herein above written.

 

PATHFINDER BANCORP, INC. By:  

 

  Name:   Title:

 

Acknowledged and Agreed: CASTLE CREEK CAPITAL PARTNERS VII, L.P. By:       Name:
  Title:

 

Exhibit H | Page 17



--------------------------------------------------------------------------------

[Form of Notice of Exercise]

Date:                     

TO: Pathfinder Bancorp, Inc.

RE: Election to Subscribe for and Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of Shares set forth below
covered by such Warrant. The undersigned hereby agrees to pay the aggregate
Exercise Price for such Shares in accordance with Section 3 of the Warrant.

Payment shall take the form of (check applicable box):

 

  [    ]

in lawful money of the United States; or

 

  [    ]

the cancellation of such number of Shares as is necessary, in accordance with
the formula set forth in subsection 3(b), to exercise this Warrant with respect
to the number of Shares indicated.

A new warrant evidencing the remaining shares of Common Stock covered by such
Warrant, but not yet subscribed for and purchased, should be issued in the name
set forth below. If the new warrant is being transferred, an opinion of counsel
to the effect that such transfer will not require registration of the Warrant of
the Shares pursuant to any applicable securities laws is attached hereto with
respect to the transfer of such warrant.

 

Number of Shares:        

 

Name and Address of Person to be Issued New Warrant:    

 

   

 

  Holder:  

 

  By:  

 

  Name:  

 

  Title:  

 

[Form of Notice of Exercise]

 

Exhibit H | Page 18